 
Exhibit 10.249



 


CREDIT AGREEMENT


Dated as of February 16, 2012


among


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
as a Borrower,


DTG OPERATIONS, INC.,
as a Borrower


CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


THE BANK OF NOVA SCOTIA,
U.S. BANK NATIONAL ASSOCIATION
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Documentation Agents


and


THE OTHER LENDERS PARTY HERETO






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


and


J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Book Managers




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS




 

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS   1

 
1.01
Defined Terms
1

 
1.02
Other Interpretive Provisions
32

 
1.03
Accounting Terms
33

 
1.04
Rounding
33

 
1.05
Times of Day
33

 
1.06
Letter of Credit Amounts
33

 
1.07
Exchange Rates; Currency Equivalents
34

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS    34

 
2.01
Commitments
34

 
2.02
Borrowings, Conversions and Continuations of Loans
34

 
2.03
Letters of Credit
36

 
2.04
Swing Line Loans
45

 
2.05
Prepayments
47

 
2.06
Termination or Reduction of Aggregate Revolving Commitments
49

 
2.07
Repayment of Loans
49

 
2.08
Interest
49

 
2.09
Fees
50

 
2.10
Computation of Interest and Fees
50

 
2.11
Evidence of Debt
51

 
2.12
Payments Generally; Administrative Agent’s Clawback
51

 
2.13
Sharing of Payments by Lenders
53

 
2.14
Cash Collateral
53

 
2.15
Defaulting Lenders
54

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY     56

 
3.01
Taxes
56

 
3.02
Illegality
61

 
3.03
Inability to Determine Rates
61

 
3.04
Increased Costs
61

 
3.05
Compensation for Losses
63

 
3.06
Mitigation Obligations; Replacement of Lenders
63

 
3.07
Survival
64

ARTICLE IV  GUARANTY     64

 
4.01
The Guaranty
64

 
4.02
Obligations Unconditional
64

 
4.03
Reinstatement
65

 
4.04
Certain Additional Waivers
66

 
4.05
Remedies
66

 
4.06
Rights of Contribution
66

 
4.07
Guarantee of Payment; Continuing Guarantee
66

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     66

 
5.01
Conditions of Initial Credit Extension
66

 
5.02
Conditions to all Credit Extensions
69

ARTICLE VI  REPRESENTATIONS AND WARRANTIES      70

 
6.01
Existence, Qualification and Power
70

 
6.02
Authorization; No Contravention
70

 
6.03
Governmental Authorization; Other Consents
70

 
 
i

--------------------------------------------------------------------------------

 
 
 
6.04
Binding Effect
71

 
6.05
Financial Statements; No Material Adverse Effect
71

 
6.06
Litigation
71

 
6.07
No Default
71

 
6.08
Ownership of Property; Liens
72

 
6.09
Environmental Compliance
72

 
6.10
Insurance
73

 
6.11
Taxes
73

 
6.12
ERISA Compliance
73

 
6.13
Subsidiaries
74

 
6.14
Margin Regulations; Investment Company Act
74

 
6.15
Disclosure
74

 
6.16
Compliance with Laws
74

 
6.17
Intellectual Property; Licenses, Etc.
75

 
6.18
Solvency
75

 
6.19
Perfection of Security Interests in the Collateral
75

 
6.20
Business Locations
75

 
6.21
Labor Matters
75

 
6.22
OFAC
75

ARTICLE VII  AFFIRMATIVE COVENANTS       76

 
7.01
Financial Statements
76

 
7.02
Certificates; Other Information
77

 
7.03
Notices
79

 
7.04
Payment of Obligations
79

 
7.05
Preservation of Existence, Etc.
79

 
7.06
Maintenance of Properties
80

 
7.07
Maintenance of Insurance
80

 
7.08
Compliance with Laws
80

 
7.09
Books and Records
81

 
7.10
Inspection Rights
81

 
7.11
Use of Proceeds
81

 
7.12
Additional Subsidiaries
81

 
7.13
ERISA Compliance
82

 
7.14
Pledged Assets
82

 
7.15
Post-Closing Obligations
83

ARTICLE VIII  NEGATIVE COVENANTS        85

 
8.01
Liens
85

 
8.02
Investments
87

 
8.03
Indebtedness
88

 
8.04
Fundamental Changes
90

 
8.05
Dispositions
91

 
8.06
Restricted Payments
91

 
8.07
Change in Nature of Business
91

 
8.08
Transactions with Affiliates
91

 
8.09
Burdensome Agreements
92

 
8.10
Use of Proceeds
92

 
8.11
Financial Covenants
93

 
8.12
Capital Expenditures
93

 
8.13
Prepayment of Other Indebtedness, Etc.
93

 
8.14
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
93

 
 
ii

--------------------------------------------------------------------------------

 
 
 
8.15
Ownership of Subsidiaries
93

 
8.16
Sale Leasebacks
93

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES        94

 
9.01
Events of Default
94

 
9.02
Remedies Upon Event of Default
96

 
9.03
Application of Funds
96

ARTICLE X  ADMINISTRATIVE AGENT         97

 
10.01
Appointment and Authority
97

 
10.02
Rights as a Lender
98

 
10.03
Exculpatory Provisions
98

 
10.04
Reliance by Administrative Agent
99

 
10.05
Delegation of Duties
99

 
10.06
Resignation of Administrative Agent
100

 
10.07
Non-Reliance on Administrative Agent and Other Lenders
101

 
10.08
No Other Duties; Etc.
101

 
10.09
Administrative Agent May File Proofs of Claim
101

 
10.10
Collateral and Guaranty Matters
102

ARTICLE XI  MISCELLANEOUS          103

 
11.01
Amendments, Etc.
103

 
11.02
Notices and Other Communications; Facsimile Copies
104

 
11.03
No Waiver; Cumulative Remedies; Enforcement
106

 
11.04
Expenses; Indemnity; and Damage Waiver
107

 
11.05
Payments Set Aside
109

 
11.06
Successors and Assigns
109

 
11.07
Treatment of Certain Information; Confidentiality
113

 
11.08
Set-off
114

 
11.09
Interest Rate Limitation
114

 
11.10
Counterparts; Integration; Effectiveness
115

 
11.11
Survival of Representations and Warranties
115

 
11.12
Severability
115

 
11.13
Replacement of Lenders
115

 
11.14
Governing Law; Jurisdiction; Etc.
116

 
11.15
Waiver of Right to Trial by Jury
117

 
11.16
Electronic Execution of Assignments and Certain Other Documents
118

 
11.17
USA PATRIOT Act
118

 
11.18
No Advisory or Fiduciary Relationship
118

 
11.19
Joint and Several Liability of the Borrowers
119

 
11.20
No Bankruptcy Petition Against SPC’s
119

 
11.21
Collateral Documents
119

 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
 
2.01
Commitments and Applicable Percentages

 
6.11
Tax Sharing Agreement

 
6.13
Subsidiaries

 
6.17
IP Rights

 
6.20(a)
Locations of Real Property

 
6.20(b)
Taxpayer and Organizational Identification Numbers

 
6.20(c)
Changes in Legal Name, State of Formation and Structure

 
7.15
Post-Closing Obligations

 
8.01
Liens Existing on the Closing Date

 
8.02
Investments Existing on the Closing Date

 
8.02
Indebtedness Existing on the Closing Date

 
11.02
Certain Addresses for Notices

 
EXHIBITS
 
 
A
Form of Loan Notice

 
B
Form of Swing Line Loan Notice

 
C
Form of Revolving Note

 
D
Form of Swing Line Note

 
E
Form of Compliance Certificate

 
F
Form of Joinder Agreement

 
G
Form of Assignment and Assumption

 
H
Forms of U.S. Tax Compliance Certificates

 
J
Form of Enhancement Letter of Credit Application and Agreement

 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of February 16, 2012 among Dollar
Thrifty Automotive Group, Inc., a Delaware corporation (“DTAG”) and DTG
Operations, Inc., an Oklahoma corporation (“Operations” and together with DTAG,
the “Borrowers”), the Guarantors (defined herein), the Lenders (defined herein)
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.


The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person, or any division, line of business or
other business unit of another Person or at least a majority of the Voting Stock
of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of indebtedness, securities or otherwise.


“Adjusted Net Income” means, with respect to any period, the sum of (a) Net
Income for such period plus (b) to the extent deducted in calculating such Net
Income for such period, non-cash charges resulting from changes in GAAP or
changes in the application of GAAP by DTAG in response to the occurrence of an
event which affects, or a change in the conditions affecting, DTAG or any of its
Subsidiaries (other than changes in the nature of establishing a reserve and
other charges that reflect a determination that the future cash flow of DTAG and
its Subsidiaries is likely to be adversely affected).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
 
 

--------------------------------------------------------------------------------

 
 
“Aggregate Interest Expense” has the meaning set forth in clause (a) of the
definition of “Non-Vehicle Interest Expense.”


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate amount of the Aggregate Revolving Commitments in effect
on the Closing Date is FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000).


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender’s Revolving Commitment
at any time, the percentage of the Aggregate Revolving Commitments represented
by such Lender’s Revolving Commitment at such time, subject to adjustment as
provided in Section 2.15; provided that if the commitment of each Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, subject to the last sentence of this
definition, the following percentages per annum, based on the amount of
Availability as of the last Business Day of any fiscal quarter, as determined by
the Administrative Agent:
 

Pricing Tier  Availability
Commitment
Fee 
Letter of Credit
Fee 
Eurodollar
Rate Loans 
Base Rate
Loans 
1 
> $180,000,000
0.50%
3.00%
3.00%
2.00%
2 
> $90,000,000
but <
$180,000,000
0.50%
3.25%
3.25%
2.25%
3 
< $90,000,000
0.50%
3.50%
3.50%
2.50% 


Any increase or decrease in the Applicable Rate shall become effective as of the
first day of the fiscal quarter immediately following the Administrative Agent’s
above referenced determination on the last Business Day of the immediately
preceding fiscal quarter.  The Applicable Rate in effect from the Closing Date
to and including March 31, 2012 shall be determined based upon Pricing Tier 1.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person, prepared as of such date in accordance with GAAP
and
 
 
2

--------------------------------------------------------------------------------

 
 
(b) in respect of any Synthetic Lease of any Person, subject to Section 1.03(a),
the capitalized amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
DTAG and its Subsidiaries for the fiscal year ended December 31, 2010, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year of DTAG and its Subsidiaries, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.


“Availability” means, as of any date of determination, an amount equal to the
sum of (a) the Aggregate Revolving Commitments minus (b) Total Revolving
Outstandings as of such date.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.


“Bank of America” means Bank of America, N.A.


“Base Indenture” means the Amended and Restated Base Indenture, dated as of
February 14, 2007, between RCFC and Deutsche Bank Trust Company Americas, as
trustee, together with the Base Indenture Supplements thereto, as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof and thereof.


“Base Indenture Supplement” means any supplement (as the same may be amended
from time to time) to the Base Indenture, including (a) the Series 2011-1
Supplement dated as of July 28, 2011, (b) the Series 2011-2 Supplement dated as
of October 26, 2011, (c) the Amended and Restated Series 2010-3 Supplement dated
as of September 29, 2011 and (d) the Series 2007-1 Supplement dated as of May
23, 2007.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrowers” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
 
3

--------------------------------------------------------------------------------

 
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Businesses” means, at any time, a collective reference to the businesses
operated by any Loan Party and its Subsidiaries at such time.


“Canadian Dollar” and “CAN$” mean the lawful currency of Canada.


“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by the L/C Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Canadian Dollars with Dollars.


“Canadian Securitization Program” means any Canadian securitization or other
vehicle funding program of DTAG or any of its Subsidiaries.


“Capital Expenditures” means, for any period, for DTAG and its Subsidiaries on a
consolidated basis, all expenditures for fixed or capital assets for such
period, as determined in accordance with GAAP; provided, however, that Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to repair or to
purchase property that is the same as or similar to the property subject to such
Involuntary Disposition, (b) expenditures made or incurred in connection with
Permitted Acquisitions or (c) for the avoidance of doubt, expenditures for the
purchase of motor vehicles to be used in the rental fleet of DTAG and its
Subsidiaries.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support (which, for the avoidance of doubt, shall not
include any Excluded Property), in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.


“Cash Equivalents” means, as at any date:


(a) (i) securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (ii)
U.S. Dollar denominated time deposits and certificates of deposit of (A) any
Lender, (B) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (C) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank referred
to in clauses
 
 
4

--------------------------------------------------------------------------------

 
 
(A) through (C) being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (iii) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s and maturing within six months of
the date of acquisition, (iv) repurchase agreements entered into by any Person
(x) with a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$500,000,000, (y) on securities that are direct obligations issued by or fully
guaranteed by the United States and having a fair market value on the date of
purchase thereof of at least 100% of the repurchase obligations or (z) on
securities in which such Person has perfected ownership or a security interest
prior to all other Liens (other than Permitted Liens), (v) Investments  in a
money-market fund which may be a 2a-7 fund as registered under the Investment
Company Act of 1940 and is rated at least equivalent to (A) AAm or AAm-G by S&P
and Aa by Moody’s if such money-market fund is rated by both such rating
agencies or (B) AAm or AAm-G by S&P or Aa by Moody’s if such money-market fund
is rated by only one such rating agency, (vi) deposits (including Eurodollar
time deposits), federal funds or bankers acceptances (maturing in not more than
365 days) of any domestic bank (including a branch office of a foreign bank
which branch office is located in the United States) or Canadian bank, which:
(A) has an unsecured, uninsured and unguaranteed obligation that is rated at
least equivalent to (x) A-1 by S&P and P-1 by Moody’s if such unsecured,
uninsured and unguaranteed obligation is rated by both such rating agencies or
(y) A-1 by S&P or P-1 by Moody’s if such unsecured, uninsured and unguaranteed
obligation is rated by only one such rating agency; (B) is the lead bank of a
parent bank holding company with an uninsured, unsecured and unguaranteed
obligation meeting the rating requirements in the preceding clause (A); (C) has
combined capital, surplus and undivided profits of not less than $500,000,000
and an unsecured, uninsured and unguaranteed long-term obligation that is rated
at least equivalent to (x) A by S&P and Moody’s if such unsecured, uninsured and
unguaranteed long-term obligation is rated by both such rating agencies or (y) A
by S&P or Moody’s if such unsecured, uninsured and unguaranteed long-term
obligation is rated by only one such rating agency; or (D) is a Lender; and (vii
) deposits of any bank or savings and loan association that serves the local and
non-centralized corporate operations of a Borrower or a Subsidiary of the
Borrowers which (a) has combined capital, surplus and undivided profits of not
less than $100,000,000 or (b) is a bank or branch of a bank holding company
which has combined capital, surplus and undivided profits of not less than
$100,000,000, which deposits shall not exceed $3,000,000 at any such bank or
savings and loan association; and


(b) solely in the case of any Foreign Subsidiary, (i) direct obligations of, or
obligations the timely payment of principal of and interest on which is fully
and unconditionally guaranteed by, the national government of the jurisdiction
in which such Foreign Subsidiary is organized; provided, that (A) such
obligation matures in not more than 270 days and (B) such national government
has an unsecured, uninsured and unguaranteed long-term obligation which is rated
at least equivalent to (1) A by S&P and Moody’s if such unsecured, uninsured and
unguaranteed obligation is rated by both rating agencies or (2) A by S&P’s or
Moody’s if such unsecured, uninsured and unguaranteed long-term obligation is
rated by only one such rating agency and (ii) deposits (including Eurodollar
time deposits) maturing in not more than 365 days of any bank organized in the
jurisdiction in which such Foreign Subsidiary is organized (including a branch
office of a bank organized elsewhere, which branch office is located in such
jurisdiction which: (A) has an unsecured, uninsured and unguaranteed obligation
which is rated at least equivalent to (1) A-1 by S&P and P-1 by Moody’s if such
unsecured, uninsured and unguaranteed obligation is rated by both such rating
agencies or (2) A-1 by S&P or P-1 by Moody’s if such unsecured, uninsured and
unguaranteed obligation is rated by only one such rating agency or (B) is the
lead bank of a parent bank holding company with an unsecured, uninsured and
unguaranteed obligation meeting the rating requirements set forth in the
preceding clause (b)(ii)(A) or
 
 
5

--------------------------------------------------------------------------------

 
 
(C) has combined capital, surplus and undivided profits of not less than
$100,000,000 to the extent such deposits do not exceed $100,000 and such
deposits are in each case fully insured by an agency of the national government
in which such bank is organized which meets the requirements set forth in the
preceding clause (b)(i) or (D) has combined capital, surplus and undivided
profits of not less than $500,000,000 and an unsecured, uninsured and
unguaranteed long-term obligation which is rated at least equivalent to (1) A by
S&P and Moody’s if such unsecured, uninsured and unguaranteed long-term
obligation is rated by both such rating agencies or (2) A by S&P or Moody’s if
such unsecured, uninsured and unguaranteed long-term obligation is rated by only
one such rating agency or (E) is a Lender.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means the occurrence of any of the following events:


(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the Equity Interests of DTAG entitled to vote
for members of the board of directors or equivalent governing body of DTAG on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or


(b)           DTAG ceases to own all of the Equity Interests of Operations
(other than the seven (7) shares of common stock of Operations owned by
Thrifty), Dollar or Thrifty Holdco or DTAG ceases to have the ability to elect
all of the members of the board of directors of Operations, Dollar or Thrifty
Holdco; or


(c)           Thrifty Holdco ceases to own all of the Equity Interests of
Thrifty or Thrifty Car Sales or Thrifty Holdco ceases to have the ability to
elect all of the members of the board of directors of Thrifty or Thrifty Car
Sales; or


(d)           during any period of 24 consecutive months following the Closing
Date, a majority of the members of the board of directors or other equivalent
governing body of DTAG cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
 
 
6

--------------------------------------------------------------------------------

 
 
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or


(e)           any Person or two or more Persons acting in concert acquires, by
contract or otherwise, the power to direct or control, directly or indirectly,
the management or policies of DTAG, Operations or Thrifty.


“Closing Date” means the date of this Agreement.


“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages, any account control agreement entered into
in connection with the Loan Documents and other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of Section
7.14.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Funded Indebtedness” means Funded Indebtedness of DTAG and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.


“Corporate Debt” means, as of any date of determination, the sum, without
duplication, of (a) Non-Vehicle Indebtedness as of such date plus (b) the
aggregate amount of all drawings (which have not been reimbursed) under each
letter of credit, bond, bankers’ acceptance or similar obligation (including
Letters of Credit).
 
 
7

--------------------------------------------------------------------------------

 
 
“Corporate EBITDA” means, for any period, an amount equal to the excess, if any,
of (a) EBITDA for such period over (b) to the extent added in arriving at such
EBITDA for such period, the sum of (i) the aggregate amount of depreciation in
respect of Vehicles during such period plus (ii) Vehicle Interest Expense during
such period.


“Corporate Interest Coverage Ratio” means, as of any date of determination, the
ratio of (a) Corporate EBITDA for the period of the four fiscal quarters most
recently ended to (b) Non-Vehicle Interest Expense for the period of the four
fiscal quarters most recently ended.


“Corporate Leverage Ratio” means, as of any date of determination, the ratio of
(a) Corporate Debt as of such date to (b) Corporate EBITDA for the period of the
four fiscal quarters most recently ended.


“Corporate Vehicle” means any Vehicle other than a Rentable Vehicle or a Salvage
Vehicle.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Cumulative Adjusted Net Income” means, at any date of determination, Adjusted
Net Income of DTAG and its Subsidiaries for the period (taken as one accounting
period) commencing on January 1, 2012 and ending on the last day of the then
most recently ended fiscal quarter of DTAG.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations under the Loan
Documents other than Letter of Credit Fees, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within three (3) Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),
 
 
8

--------------------------------------------------------------------------------

 
 
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Demand Capitalization Notes” means promissory notes issued by DTAG to any SPC
(including RCFC) for the purpose of capitalizing such SPC in connection with a
Securitization Program.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.


“Disclosure Letter” means the disclosure letter dated as of the Closing Date
containing certain schedules delivered by the Loan Parties to the Administrative
Agent and the Lenders.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary) (any of the foregoing, solely for purposes of this definition, a
“disposition”), including any such disposition, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding (a) any disposition of inventory (including motor vehicles used in the
rental fleet of DTAG and its Subsidiaries, whether or not classified as
inventory) in the ordinary course of business; (b) any disposition in the
ordinary course of business of surplus, obsolete or worn out property or
property no longer used or useful in the conduct of business of DTAG and its
Subsidiaries; (c) any disposition of property (x) to any Loan Party by DTAG or
any of its Subsidiaries or (y) to any Subsidiary that is not a Loan Party by any
other Subsidiary that is not a Loan Party, (d) without limiting the effect in
any manner of Article IX, any disposition of property of an SPC as a result of
an amortization event or otherwise pursuant to Securitization Program Documents
relating to such property, (e) dispositions of cash and Cash Equivalents, (f)
dispositions of property (other than Collateral) to the extent such property is
exchanged for, or for credit against the purchase price of, similar replacement
property, (g) dispositions in connection with like-kind exchanges of property
for purposes of Section 1031 of the Internal Revenue Code, (h) the unwinding of
any Swap Contract or other derivative instrument (including any currency hedge,
commodity hedge, credit default swap, equity or equity index swap or option or
other transaction of any kind which is subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any master agreement), (i) dispositions permitted under
Sections 8.02, 8.04 or 8.06 and Liens permitted by Section 8.01, (j) Operations’
disposition of the Spruce Street Real Property and (k) any Involuntary
Disposition.
 
 
9

--------------------------------------------------------------------------------

 
 
“Dollar” means Dollar Rent A Car, Inc., an Oklahoma corporation.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the L/C Issuer at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Canadian Dollars.


“Dollar Thrifty Funding” means Dollar Thrifty Funding Corp., a special purpose,
bankruptcy remote, Subsidiary of DTAG.


 “Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia (other than a Foreign
Subsidiary).


“DTAG” has the meaning specified in the introductory paragraph hereto.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
DTAG or any Subsidiary to make earn out or other contingency payments (including
purchase price adjustments, non-competition and consulting agreements, or other
indemnity obligations) pursuant to the documentation relating to such
Acquisition.  For purposes of determining the aggregate consideration paid for
an Acquisition at the time of such Acquisition, the amount of any Earn Out
Obligations shall be deemed to be the maximum amount of the earn-out payments in
respect thereof as specified in the documents relating to such Acquisition.  For
purposes of determining the amount of any Earn Out Obligations to be included in
the definition of Funded Indebtedness, the amount of Earn Out Obligations shall
be deemed to be the aggregate liability in respect thereof, as determined in
accordance with GAAP.


“EBITDA” means, for any period, for DTAG and its Subsidiaries on a consolidated
basis, an amount equal to Adjusted Net Income for such period (excluding
extraordinary gains and losses and any write-up (or write-down) in the value of
any asset) plus the following to the extent deducted in calculating such
Adjusted Net Income: (a) Aggregate Interest Expense for such period, (b) the
provision for federal, state, local and foreign taxes computed on the basis of
income payable by DTAG and its Subsidiaries for such period, (c) depreciation
and amortization expense for such period and (d) non-cash charges in respect of
non-cash awards under DTAG’s incentive compensation programs, all as determined
in accordance with GAAP.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Enhancement Letter of Credit” means any Letter of Credit issued as credit
support and/or enhancement for any Securitization Program.


“Enhancement Letter of Credit Application and Agreement” means, with respect to
each Enhancement Letter of Credit, the application and agreement therefor (or,
in connection with any amendment, increase or extension of a previously issued
Enhancement Letter of Credit, any form for such request set forth in the related
application and agreement) completed by the account party or parties in respect
of such Enhancement Letter of Credit and accepted by the L/C Issuer, (a) with
respect to Enhancement Letters of Credit issued after the Closing Date pursuant
to the Existing RCFC Securitization Program, in substantially the form of
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit J or in such other form as DTAG, the Administrative Agent and the L/C
Issuer may agree, (b) with respect to Enhancement Letters of Credit issued
pursuant to the Canadian Securitization Program, in the form of a Letter of
Credit Application for a General Letter of Credit and (c) with respect to other
Enhancement Letters of Credit, in such form as DTAG, the Administrative Agent
and the L/C Issuer may agree.


“Environmental Laws” means any and all applicable federal, state, local, foreign
and other statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release or threatened release of any Hazardous Materials into
the environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of DTAG, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with DTAG within the meaning of Section 414(b) or (c) of
the Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue
Code for purposes of provisions relating to Section 412 of the Internal Revenue
Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of DTAG or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by DTAG or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Internal Revenue Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon DTAG or any ERISA Affiliate.


 
11

--------------------------------------------------------------------------------

 
 
“Eurodollar Base Rate” means:


(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or, if not then so published, such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for U.S. Dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in U.S. Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and


(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
London time determined two London Banking Days prior to such date for U.S.
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in U.S. Dollars for delivery on the date
of determination in same day funds in the approximate amount of the Base Rate
Loan being made or maintained with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


“Eurodollar Reserve Percentage” means, for any Interest Period or any day during
any Interest Period, as applicable, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect during such Interest
Period or on such day, as applicable, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).  The Eurodollar Rate for each
outstanding Eurodollar Rate Loan and for each outstanding Base Rate Loan the
interest on which is determined by reference to the Eurodollar Rate, in each
case, shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.


 
12

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning specified in Section 9.01.


“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real or personal property which is located outside
of the United States, (b) any personal property (other than any Vehicles) in
respect of which perfection of a Lien is not either (i) governed by the UCC or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(c) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks but only to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent to use trademark or service
mark applications under federal law, (d) the Equity Interests in any direct or
indirect Foreign Subsidiary of a Loan Party to the extent not required to be
pledged to secure the Obligations pursuant to Section 7.14, (e) any assets of
any direct or indirect Foreign Subsidiary of a Loan Party, (f) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(b), (f), (i) or (s) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property, (g) any
leasehold interest of any Loan Party in real property, (h) any Excluded
Receivables, (i) any Vehicles other than Material Rentable Vehicles, (j) subject
to the last sentence of Section 7.15, the Spruce Street Real Property and (k)
any permit or license or any Contractual Obligation constituting Collateral
entered into by any Loan Party (A) that prohibits, or requires the consent of
any Person other than a Loan Party and its Affiliates which has not been
obtained as a condition to the creation by such Loan Party of a Lien on any
right, title or interest in such permit, license or Contractual Obligation or
(B) to the extent that any requirement of Law applicable thereto prohibits the
creation of a Lien thereon, provided that the foregoing exclusions in (A) and
(B) shall not apply to the extent, and for as long as, such prohibition is
terminated, unenforceable, illegal, prohibited or otherwise deemed ineffective
by the UCC or any other Law.


“Excluded Receivables” means any receivable or other right of DTAG, Operations,
Thrifty or any Subsidiary that is (a) subject to a Lien which is not a Lien in
favor of the Administrative Agent for the benefit of the holders of the
Obligations and (b) (i) an obligation payable to RCFC in respect of Vehicles
leased or financed pursuant to the Lease (as defined in the Base Indenture) or
the Master Lease (as defined in the Base Indenture) or similar obligations
payable to a SPC under leases between such SPC, on the one hand, and DTAG or any
of its Subsidiaries, on the other hand, pursuant to any Securitization Program,
(ii) an obligation of a manufacturer of a Vehicle securing Vehicle Debt pursuant
to a Vehicle Disposition Program (as defined in the Base Indenture) or
otherwise, including any right to receive incentive payments in respect of any
transportation allowance, return allowance, retention bonus or otherwise, (iii)
an obligation of an insurer or governmental entity in respect of a Vehicle
securing Vehicle Debt, (iv) an obligation of a Person in respect of the purchase
price of a Vehicle securing Vehicle Debt, (v) an obligation of a Person, as
lessee or sublessee, to Operations, Thrifty or any Subsidiary, as lessor or
sublessor, in respect of any lease or sublease of a Vehicle securing Vehicle
Debt, (vi) an obligation of any Person under an insurance contract in respect of
any Vehicle securing Vehicle Debt or (vii) proceeds of any of the items set
forth in the preceding clauses (b)(i) through (vi), excluding, for the avoidance
of doubt, monies due or to become due from the retail rental of Vehicles.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 11.13)
 
 
13

--------------------------------------------------------------------------------

 
 
or (ii) such Lender changes its Lending Office, except in each case to the
extent that pursuant to Section 3.01(a)(i) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any  U.S. federal withholding taxes imposed under
FATCA.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
15, 2007 among DTAG, the lenders party thereto and Deutsche Bank Trust Company
Americas, as administrative agent, as amended or modified from time to time.


“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1 to the Disclosure Letter.


“Existing RCFC Securitization Program” means the securitization program of RCFC
pursuant to the Base Indenture, the Base Indenture Supplements and the other
Securitization Program Documents in place from time to time with respect
thereto.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version to the extent
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means the letter agreement, dated January 10, 2012, among DTAG,
Bank of America and MLPFS relating to payment of certain fees.


“Financing Lease” means any “Financing Lease” as defined in the Base Indenture
as in effect on the date hereof or any other lease under a Securitization
Program that constitutes a financing arrangement with respect to the purchase of
Vehicles by the lessee thereunder.


“Foreign Lender” means (a) if the Borrowers are U.S. Persons, a Lender that is
not a U.S. Person, and (b) if the Borrowers are not U.S. Persons, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary” means (a) any Subsidiary that is not organized under the
laws of any state of the United States or the District of Columbia and (b) any
other Person so long as (x) it is directly or indirectly owned by a Loan Party,
it is treated for U.S. federal income tax purposes as an entity disregarded as
separate from its owner and substantially all of its assets consist of Equity
Interests in one or more Foreign Subsidiaries or (y) it is owned, directly or
indirectly, by a Foreign Subsidiary and treated for U.S. federal income tax
purposes as a flow through entity.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations for borrowed money, whether current or long-term
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           the principal portion of all payment obligations under conditional
sale or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);


(c)           all obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;


(d)           all payment obligations in respect of the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business), including, without limitation, any Earn Out Obligations
recognized as a liability on the balance sheet of DTAG and its Subsidiaries in
accordance with GAAP;


(e)           the Attributable Indebtedness of Capital Leases and Synthetic
Leases;


(f)           all payment obligations of such Person to purchase, redeem,
retire, defease or otherwise make any liquidation payment in respect of
Preferred Equity Interests in such Person or any other Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference (including accrued and unpaid dividends
thereon);


(g)           all Funded Indebtedness of others of the types specified in
clauses (a) through (f) secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed;
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (g) above of another Person; and


(i)           all Funded Indebtedness of the types referred to in clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.


For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.


“General Letter of Credit” means any standby letter of credit issued hereunder
providing for the payment of cash upon the honoring of a presentation thereunder
(other than an Enhancement Letter of Credit) and shall include the Existing
Letters of Credit.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such indebtedness or other obligation of the payment or performance of such
indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any indebtedness or other
obligation of any other Person, whether or not such indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
16

--------------------------------------------------------------------------------

 
 
“Guarantors” means each Domestic Subsidiary of DTAG identified as a “Guarantor”
on the signature pages hereto and each other Person that joins as a Guarantor
pursuant to Section 7.12.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all Funded Indebtedness;


(b)           the Swap Termination Value of any Swap Contract;


(c)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and


(d)           all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Ineligible Person” means any Person designated by DTAG on Schedule 2 to the
Disclosure Letter.


“Information” has the meaning specified in Section 11.07.


“Insurance Subsidiary” means (a) AmeriGuard Risk Retention Group, Inc. and (b)
any Subsidiary of DTAG established after the Closing Date (i) that is engaged in
the business of insurance underwriting or providing reinsurance under applicable
insurance laws or regulations of the United States or any state of the United
States or any similar provision of any foreign jurisdiction, (ii) that is
subject to the insurance holding company laws of any state of the United States
and (iii) that is (x) prohibited by applicable Law in its jurisdiction of
formation or incorporation from guaranteeing the Obligations or providing a
perfected security interest in its assets in support of the Obligations or (y)
required to obtain the consent, approval, license or authorization of a
Governmental Authority for such Subsidiary to guarantee the Obligations or
provide a perfected security interest in its assets in support of the
Obligations, unless such consent, approval, license or authorization has been
obtained.
 
 
17

--------------------------------------------------------------------------------

 
 
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date and, in
addition, where the Interest Period for a Eurodollar Rate Loan exceeds three
months, the date every three months after the beginning of such Interest Period;
and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Loan Notice;  provided
that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)           no Interest Period with respect to any Loan shall extend beyond
the Maturity Date.


“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Internal Revenue Service” means the United States Internal Revenue Service.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (net of
dividends, interest, distributions, returns of principal or capital, repayments,
income and similar amounts actually received by such Person in respect of any
such Investment), without adjustment for subsequent increases or decreases in
the value of such Investment.  For the avoidance of doubt, Enhancement Letters
of Credit and obligations under motor vehicle leases between any SPC and any
Loan Party, including without limitation, the master leases under the Existing
RCFC Securitization Program, are not Investments.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.17.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
 
18

--------------------------------------------------------------------------------

 
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit (excluding
Securitization Program Documents (other than Enhancement Letter of Credit
Applications and Agreements)).


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.


“Joint Lead Arrangers” means MLPFS and J.P. Morgan Securities LLC, in their
respective capacities as joint lead arrangers and joint book managers.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date required to be
reimbursed or refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof (other than pursuant to automatic increases pursuant to the existing
terms of such Letter of Credit).


“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (b) any other Lender designated by the Borrowers in
consultation with the Administrative Agent that agrees in writing to become a
L/C Issuer after the Closing Date, in its capacity as an issuer of Letters of
Credit hereunder and (c) any successor thereto that is an issuer of Letters of
Credit hereunder.  All singular references to the L/C Issuer shall mean any L/C
Issuer, either L/C Issuer, the L/C Issuer that has issued the applicable Letter
of Credit or all L/C Issuers, as the context may require.  For the avoidance of
doubt, each Person that is an L/C Issuer pursuant to any of the foregoing
clauses (a) through (c) shall be subject to all obligations of an L/C Issuer
hereunder, including the obligation to issue any Letter of Credit or Enhancement
Letter of Credit in accordance with the terms hereof, and, unless otherwise
expressly specified herein, the Borrowers may determine in their sole discretion
which L/C Issuer hereunder at any time shall fulfill the obligation to issue any
Letter of Credit hereunder.  Notwithstanding the foregoing, Deutsche Bank Trust
Company Americas shall be the L/C Issuer with respect to the Existing Letters of
Credit.


“L/C Obligations” means, as at any date of determination, without duplication,
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts and all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
 
19

--------------------------------------------------------------------------------

 
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and permitted assigns and, as the context
requires, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.


“Letter of Credit” means, collectively, Enhancement Letters of Credit and
General Letters of Credit, which letters of credit, in each case, shall be
irrevocable standby letters of credit in such form as may be requested by a
Borrower and approved by the L/C Issuer.


“Letter of Credit Application” means (a) with respect to Enhancement Letters of
Credit, an Enhancement Letter of Credit Application and Agreement or (b) with
respect to General Letters of Credit, an application and agreement for the
issuance or amendment of a General Letter of Credit in the form from time to
time in use by the L/C Issuer and executed by the Borrower requesting same.


“Letter of Credit Facility Expiration Date” means the day that is five (5)
Business Days prior to the Maturity Date then in effect.


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, in each case,
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, the
Collateral Documents, the Fee Letter and each fee arrangement referred to in the
first parenthetical in Section 2.03(i).


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.


“Loan Parties” means, collectively, each Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Collateral Agency Agreement” means the Second Amended and Restated
Master Collateral Agency Agreement dated as of February 14, 2007, among RCFC,
Operations and Thrifty, as grantors, the various financing sources and
beneficiaries parties thereto and Deutsche Bank Trust Company Americas, as
master collateral agent, as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrowers and their
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any of the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Material Rentable Vehicle” means (a) any Rentable Vehicle owned by any Loan
Party that is not subject to or required to be subject to any Lien securing
financing for such Rentable Vehicle that is perfected or required to be
perfected within ninety (90) days after the closing of such financing and that
has not been, and is not for the immediately following sixty (60) day period
scheduled to be, delivered to auction or otherwise sold and (b) any Corporate
Vehicle owned by any Loan Party that is not subject to or required to be subject
to any Lien securing financing for such Rentable Vehicle that is perfected or
required to be perfected within ninety (90) days after the closing of such
financing and that has not been, and is not for the immediately following sixty
(60) day period scheduled to be, delivered to auction or otherwise sold;
provided, that, no Vehicle pledged under the Master Collateral Agency Agreement,
or subject to a lease, in either case in connection with any Securitization
Program shall be a Material Rentable Vehicle.


“Maturity Date” means February 16, 2017.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued by it and outstanding at such time and (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i) or (a)(ii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Mortgaged Property” means any real property that is owned by a Loan Party and
is subject to a Mortgage.


“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest of any Loan Party in
real property (other than Excluded Property).


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which DTAG or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including DTAG or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
 
 
21

--------------------------------------------------------------------------------

 
 
“Net Income” means, for any period, the aggregate of all amounts which, in
accordance with GAAP, would be included as net earnings (or net loss) on a
consolidated statement of operations of DTAG and its Subsidiaries for such
period (excluding therefrom non-cash gains and non-cash charges arising from
marking to market the fair value of Swap Contracts in accordance with FASB ASC
815 and any related income tax effects).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.


“Non-Vehicle Indebtedness” means, as of any date of determination, an amount
equal to (a) Consolidated Funded Indebtedness (other than Indebtedness of the
type described in clauses (c) and, to the extent in respect of such type of
Indebtedness, clauses (h) and (i) of the definition of “Funded Indebtedness”)
minus (b) to the extent included in such Consolidated Funded Indebtedness
described in clause (a) of this definition, Vehicle Debt and Indebtedness under
Swap Contracts permitted by Section 8.03(d) relating to such Vehicle Debt.


“Non-Vehicle Interest Expense” means, for any period, for DTAG and its
Subsidiaries on a consolidated basis, an amount equal to the excess, if any, of:


(a)           the aggregate gross interest expense of DTAG and its Subsidiaries
for such period, as determined in accordance with GAAP (“Aggregate Interest
Expense”), including (i) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(ii) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP, (iii) all fees paid
or owed with respect to the issuance or maintenance of contingent liabilities
(including letters of credit), in each case to the extent treated as interest in
accordance with GAAP, (iv) net costs or benefits under interest rate Swap
Contracts and (v) the implied interest component of Synthetic Leases with
respect to such period;


over


(b)           to the extent included in the preceding clause (a) for such
period, gross interest expense in respect of Vehicle Debt and Indebtedness under
Swap Contracts permitted by Section 8.03(d) relating to such Vehicle Debt
(“Vehicle Interest Expense”).


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” or “Notes” means the Revolving Notes and/or the Swing Line Note,
individually or collectively, as appropriate.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include
 
 
22

--------------------------------------------------------------------------------

 
 
(a) all obligations under any Swap Contract between any Loan Party and any Swap
Bank that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between any Loan Party and
any Treasury Management Bank.


“Operations” has the meaning set forth in the introductory paragraph hereto.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
 
 
23

--------------------------------------------------------------------------------

 
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by DTAG and any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to minimum funding standards under Section 412 of the Internal Revenue
Code.


“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a related line of business as DTAG and its Subsidiaries were engaged in
on the Closing Date (or any reasonable extensions or expansions thereof), (iii)
the Administrative Agent shall receive all items in respect of the Equity
Interests or property acquired in such Acquisition required to be delivered by
the terms of Section 7.12 and/or Section 7.14, (iv) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (v) if the aggregate consideration (including cash
and non-cash consideration, any assumption of Indebtedness, deferred purchase
price and any Earn-Out Obligations) paid by the Loan Parties for any such
Acquisition exceeds $15,000,000, DTAG shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such Acquisition on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 as of the most
recent fiscal quarter for which DTAG was required to deliver financial
statements pursuant to Section 7.01(a) or (b), (vi) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date and (vii) the
aggregate consideration (including cash and non-cash consideration, any
assumption of indebtedness, deferred purchase price and any Earn-Out
Obligations) paid by the Loan Parties for all such Acquisitions shall not exceed
(without the consent of the Required Lenders) (A) $75,000,000 in any fiscal year
and (B) $250,000,000 during the term of this Agreement.


“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.


“Permitted Unsecured Indebtedness” means any unsecured indebtedness incurred
under the Permitted Unsecured Notes and the other Permitted Unsecured Note
Documents which satisfies the following requirements: (a) DTAG shall have
delivered to the Administrative Agent drafts of the Permitted Unsecured Note
Documents proposed to be executed no fewer than one (1) Business Day prior to
the incurrence of the related Permitted Unsecured Notes (with any final versions
of such Permitted Unsecured Note Documents to be delivered within five (5)
Business Days after the date of incurrence of such indebtedness), (b) the final
maturity thereof is no earlier than six (6) months following the Maturity Date,
(c) the respective Permitted Unsecured Note Documents do not contain (i) any
financial maintenance covenants (or defaults having the same effect as a
financial maintenance covenant) (it being understood that incurrence covenants
included in a customary indenture for a high yield bond offering shall not be
considered financial maintenance covenants) or (ii) any cross-default provisions
to the credit facilities established under this Agreement or any other Loan
Documents (other than an Event of Default which results in Indebtedness under
this Agreement being declared due and payable prior to scheduled maturity), (d)
there are no scheduled amortization, mandatory redemption or sinking fund
provisions or similar provisions prior to the maturity of the Permitted
Unsecured Notes except (x) pursuant to customary change of control provisions or
(y) upon a sale of assets and (e) the other terms and conditions of such
incurrence of Permitted Unsecured Notes shall not be materially more restrictive
on DTAG and its Subsidiaries, taken as a whole, than the terms and conditions
contained in this Agreement, taken as a whole, as reasonably determined by DTAG.
 
 
24

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Notes” means unsecured indebtedness (including convertible
indebtedness) issued pursuant to an effective registration statement under the
Securities Act of 1933, as amended, Rule 144A thereunder or in a private
placement.


“Permitted Unsecured Note Documents” means the principal documentation
(including, without limitation, any indenture or purchase agreement) entered
into by the issuer in connection with any issuance of Permitted Unsecured Notes.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of DTAG or any ERISA
Affiliate or any such Plan to which DTAG or any ERISA Affiliate is required to
contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 7.02.


“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.


“Preferred Equity Interests” means any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Preferred Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Equity Interests that are not Preferred Equity
Interests), in whole or in part, (c) provides for scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Preferred
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date; provided, that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of any Loan Party or any Subsidiary or by any
such plan to such employees, such Equity Interests shall not constitute
Preferred Equity Interests solely because such Equity Interests may be required
to be repurchased by a Loan Party or any Subsidiary in order to satisfy
applicable statutory or regulatory obligations.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11, that any Disposition, Involuntary Disposition or
Acquisition shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Borrowers were required to deliver financial statements pursuant to
Section 7.01(a) or (b).  In connection with the foregoing, (i)(a) with respect
to any such Disposition or Involuntary Disposition, income statement and cash
flow statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
(x) income statement items attributable to the Person or property acquired shall
be included to the extent relating to any period applicable in such calculations
to the extent
 
 
25

--------------------------------------------------------------------------------

 
 
(A) such items are not otherwise included in such income statement items for
DTAG and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (y) such calculations may include cost savings,
operating expense reductions and synergies in connection any Acquisition
permitted by Section 8.02, in each case projected by the Borrowers in good faith
to be realized as a result of specified actions taken, committed to be taken or
expected to be taken relating to such Acquisition, net of the amount of actual
benefits realized during such period from such actions so long as (A) such
amounts are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Borrowers and (B) such cost savings, operating
expense reductions and synergies are projected in the good faith judgment of the
Borrowers to be realized within twelve months of such Acquisition and (ii) any
indebtedness incurred or assumed by DTAG or any Subsidiary (including the Person
or property acquired) in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of DTAG containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which
DTAG was required to deliver financial statements pursuant to Section 7.01(a) or
(b) after giving effect to the applicable transaction on a Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“RCFC” means Rental Car Finance Corp., a special purpose, bankruptcy remote
Subsidiary of DTAG.


“Recipient” means the Administrative Agent, any Lender (including the Swing Line
Lender), the L/C Issuer or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Rentable Vehicle” means a vehicle, including all tires and other accessions and
appurtenances to the vehicle, identified, in accordance with DTAG’s past
practices, in DTAG’s Legacy fleet computer system as “Rentable” (as opposed to
“Unrentable”, “Stolen” or “Undelivered”).


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided, that, the Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided, further,
that, the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.
 
 
26

--------------------------------------------------------------------------------

 
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of certificates pursuant to Sections
5.01 or 7.12(b), the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to DTAG’s
stockholders.


“Revaluation Date” means each of the following: (a) each date of issuance of a
Letter of Credit denominated in Canadian Dollars, (b) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (c) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in Canadian Dollars, (d)
the last Business Day of each calendar month and (e) such additional dates as
the Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“Revolving Loan” has the meaning specified in Section 2.01.


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
 
 
27

--------------------------------------------------------------------------------

 
 
“Salvage Vehicle” means (a) a Vehicle having only salvage value or (b) a
previously stolen Vehicle returned and held only for salvage value or otherwise
not held for rental.


“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.


“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.


“Securitization Program” means any securitization program of DTAG or any of its
Subsidiaries pursuant to which Vehicle Debt is issued by any SPC, including,
without limitation, the Existing RCFC Securitization Program and any Canadian
Securitization Program.


“Securitization Program Documents” means the indentures (including, for the
avoidance of doubt the Base Indenture), the supplements (including, for the
avoidance of doubt the Base Indenture Supplements), motor vehicle leases,
collateral agreements (including, for the avoidance of doubt, the Master
Collateral Agency Agreement), Vehicle Disposition Programs (as defined in the
Base Indenture), and other agreements entered into with manufacturers in respect
of Vehicles securing Vehicle Debt and other agreements, instruments and
documentation entered into by DTAG or any of its Subsidiaries in connection with
any Securitization Program.


“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.


“Series Insurer” means a Person providing or issuing a note guaranty insurance
policy or similar credit enhancement under any indebtedness issued pursuant to a
Securitization Program.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“SPC” means each Subsidiary of DTAG that is a special purpose entity formed for
the sole purpose of financing the acquisition of Vehicles and certain activities
related thereto, including the leasing of Vehicles to one or more Subsidiaries
(including, for the avoidance of doubt, RCFC, Dollar Thrifty Funding, TCL
Funding Limited Partnership, 2240919 Ontario Inc., DTGC Car Rental Limited
Partnership and 2232560 Ontario Inc., in each case solely for so long as such
Person is a special purpose entity meeting the requirements of this definition).
 
 
28

--------------------------------------------------------------------------------

 
 
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the L/C Issuer may obtain such spot rate from
another financial institution designated by the L/C Issuer if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in Canadian Dollars.


“Spruce Street Real Property” means that certain fee owned real property of
Operations located at 4720 Spruce Street, Tampa, Florida.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of DTAG.


“Surety Bond” means any instrument pursuant to which the issuer thereof agrees
to pay on behalf of a Borrower or any Subsidiary an amount then due and payable
by such Borrower or such Subsidiary to another Person (including an insurer of
such Borrower or such Subsidiary).


“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Closing Date or Affiliate of such Lender that is party to a
Swap Contract with any Loan Party in existence on the Closing Date, in each case
to the extent permitted by Section 8.03(d).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
29

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $45,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $15,000,000.


“Thrifty” means Thrifty Rent-A-Car System, Inc., an Oklahoma corporation, and a
Subsidiary of DTAG.


“Thrifty Car Sales” means Thrifty Car Sales, Inc., an Oklahoma corporation, and
a Subsidiary of DTAG.


“Thrifty Holdco” means Thrifty, Inc., an Oklahoma corporation, and a Subsidiary
of DTAG.


“Title Policy” has the meaning specified in Section 7.15(c).


“Title Report” has the meaning specified in Section 7.15(c).


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.
 
 
30

--------------------------------------------------------------------------------

 
 
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Cash” means all cash and Cash Equivalents that are free of any
Lien (other than (i) common law “banker’s liens” or rights of setoff, unless
such liens or rights of setoff have been exercised or, to DTAG’s knowledge, are
threatened to be exercised and (ii) Liens in favor of the holders of the
Obligations under the Loan Documents).


“U.S. Dollar” and “$” mean lawful money of the United States.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Vehicles” means all existing and hereafter acquired motor vehicle inventory or
motor vehicle equipment of DTAG and its Subsidiaries (including such inventory
owned by Subsidiaries of DTAG, including RCFC, that is leased to Operations,
Thrifty, Dollar or their respective Subsidiaries), consisting of passenger
automobiles, shuttle buses, vans and light and medium duty trucks, whether owned
or leased and whether held for purposes of sale, lease, rental or internal
management use.


“Vehicle Debt” means Indebtedness of (a) any SPC relating solely to the
financing or leasing of any Vehicle and secured thereby (and by related
collateral) and (b) any Person under any Financing Lease.


“Vehicle Interest Expense” has the meaning set forth in clause (b) of the
definition of “Non-Vehicle Interest Expense”.


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than director’s qualifying shares or similar shares required pursuant to
applicable Law) are at the time owned by DTAG directly or indirectly through
other Persons 100% of whose Equity Interests (other than director’s qualifying
shares or similar shares required pursuant to applicable Law) are at the time
owned, directly or indirectly, by DTAG.
 
 
31

--------------------------------------------------------------------------------

 
 
1.02           Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless
specified otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto”, “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


(d)           For purposes of determining compliance with any covenant in
Article VIII, in the event that an item or action, as applicable, meets the
criteria of more than one of the clauses of such covenant setting forth
exceptions or other permissive provisions with respect to the restrictions
imposed by such covenant, the Borrowers may, in their sole discretion, classify
and reclassify or later divide, classify or reclassify such item (or any portion
thereof) or such action, as the case may be, and will only be required to
include the amount and type of such item, or the taking of such action, as the
case may be, in one or more of such exceptions or clauses, in each case unless
otherwise expressly provided in such covenant.
 
 
32

--------------------------------------------------------------------------------

 
 
1.03           Accounting Terms.


(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by DTAG in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent and the Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.


(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 8.11 shall be made on a Pro Forma Basis.


(d)           FASB ASC 825 and FASB ASC 470-20.  Notwithstanding the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, indebtedness of DTAG and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04           Rounding.


Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
 
33

--------------------------------------------------------------------------------

 


1.07           Exchange Rates; Currency Equivalents.
 
(a)           The L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Canadian Dollars.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial
statements, projections or other financial information delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the L/C Issuer.


(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in Canadian Dollars, such amount shall be the Canadian Dollar
Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the L/C
Issuer.




ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Commitments.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers in
U.S. Dollars from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment.  Within the limits of each Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


2.02           Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the applicable Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify
 
 
34

--------------------------------------------------------------------------------

 
 
(i) whether the applicable Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If a Borrower fails to specify a
Type of a Loan in a Loan Notice or if a Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.


(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, however, that
if, on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the applicable Borrower as provided above.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.


(d)           The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.  Upon request by the Borrowers, the Administrative Agent shall notify
the Borrowers of the rate set as the Base Rate as determined by the
Administrative Agent.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 5 Interest Periods in effect with respect to all
Eurodollar Rate Loans.
 
 
35

--------------------------------------------------------------------------------

 
 
2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein and, to the
extent applicable, in a related Enhancement Letter of Credit Application and
Agreement, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit Facility
Expiration Date, to issue Letters of Credit denominated in U.S. Dollars or
Canadian Dollars for the account of any Borrower or any Subsidiary, and to
amend, increase or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers or their respective
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(y) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment.  Each request by a Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by the applicable
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
 Furthermore, each Lender acknowledges and confirms that it has a participation
interest in the liability of the L/C Issuer under the Existing Letters of Credit
in a percentage equal to its Applicable Percentage.  The Borrowers’
reimbursement obligations in respect of the Existing Letters of Credit, and each
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.


 
(ii)
The L/C Issuer shall not issue any Letter of Credit if:



(A)            subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur (x) in the case of General Letters of
Credit, more than one year after the date of issuance or last extension, unless
the Required Lenders have approved such expiry date and (y) in the case of
Enhancement Letters of Credit, more than three years after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Facility Expiration Date, unless all the Lenders have
approved such expiry date.


 
(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:



(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
 
36

--------------------------------------------------------------------------------

 
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000;


(D)           such Letter of Credit is to be denominated in a currency other
than U.S. Dollars or Canadian Dollars; or


(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the L/C Issuer with the Borrowers or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.


(iv)           The L/C Issuer shall not amend any Letter of Credit if (A) the
L/C Issuer would not be permitted at such time to issue the Letter of Credit in
its amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.


(v)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


 
(b)
Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.



(i)           Each Letter of Credit shall be issued or amended (including to
effect any extension thereof, or any increase or decrease in the stated amount
thereof in accordance with the terms hereof), as the case may be, upon the
request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower and, in the case of an Enhancement Letter of Credit Application and
Agreement, each other party thereto (if applicable).  Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the L/C Issuer,
by personal delivery or by any other means acceptable to the L/C Issuer.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application
 
 
37

--------------------------------------------------------------------------------

 
 
(x) in respect of a General Letter of Credit shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require and (y) in respect of an Enhancement Letter of
Credit, shall be in the form of the applicable Enhancement Letter of Credit
Application and Agreement.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall, in the
case of amendment of any Enhancement Letter of Credit, conform to the
requirements specified for such amendment request in the applicable Enhancement
Letter of Credit Application and Agreement (if so specified), or, otherwise,
shall specify in form and detail reasonably satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require.  Additionally,
the applicable Borrower shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may reasonably require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Except as otherwise
specified in Section 2.03(b)(vi), unless the L/C Issuer has received written
notice from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii)           If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(x) the expiry date of any issued General Letter of Credit may only be extended
to a date no later than the earlier of (A) one year from its date of extension
and (B) the Letter of Credit Facility Expiration Date, (y) the expiry date of
any issued Enhancement Letter of Credit may only be extended to a date no later
than the earlier of (A) two years from its date of extension and (B) the Letter
of Credit Facility Expiration Date and (z) any such Auto-Extension Letter of
Credit must permit the L/C Issuer to prevent any such extension at least once in
each twelve-month (or, in the case of Enhancement Letters of Credit only,
twenty-four month) period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period (or, in
the case of Enhancement Letters of Credit only, twenty-four month period) to be
agreed upon at the time such Letter of Credit is issued.  
 
 
38

--------------------------------------------------------------------------------

 
 
The Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Facility Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a)), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.


(iv)           If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion (in the
case of General Letters of Credit) and shall (in the case of Enhancement Letters
of Credit, to the extent provided in any related Enhancement Letter of Credit
Application and Agreement), agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”).  In the
case of any such Enhancement Letter of Credit, and in the case of any other
Auto-Reinstatement Letter of Credit, except as otherwise directed by the L/C
Issuer, the Borrowers shall not be required to make a specific request to the
L/C Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent or any Borrower that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing the L/C Issuer not to permit such reinstatement.


(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.


(vi)           Notwithstanding anything to the contrary in this Section 2.03 or
Section 5.02, with respect to Enhancement Letters of Credit only, a L/C Issuer
may issue an Enhancement Letter of Credit (a “Replacement Enhancement Letter of
Credit”) to replace another outstanding Enhancement Letter of Credit issued by
another L/C Issuer (an “Outstanding Enhancement Letter of Credit”) where it has
received notice from the Administrative Agent, any Lender or a Borrower that one
or more of the applicable conditions specified in Section 5.02(a) or (b) is not
then satisfied so long as (x) the issuance of the Replacement Enhancement Letter
of Credit is required under the Enhancement Letter of Credit Application and
Agreement relating to the Outstanding Enhancement Letter of Credit, (y) the
Replacement Enhancement Letter of Credit has terms substantially identical to
those of the Outstanding Enhancement Letter of Credit and (z) the Outstanding
Enhancement Letter of Credit is terminated contemporaneously with the issuance
of the Replacement Enhancement Letter of Credit.
 
 
39

--------------------------------------------------------------------------------

 
 
(vii)           Notwithstanding any provision to the contrary in this Agreement,
the L/C Issuer shall not have any obligation to issue, any Letter of Credit at
any time when, and so long as, there shall be outstanding in the aggregate 75 or
more Letters of Credit, unless otherwise consented to by the L/C Issuer and the
Administrative Agent.


(viii)           Notwithstanding any provision to the contrary in this
Agreement, the L/C Issuer with respect to the Existing Letters of Credit is
under no obligation to extend, renew, amend or otherwise modify any Existing
Letter of Credit or to issue any further Letter of Credit.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof.  In the event that
such notice is received by the applicable Borrower prior to 1:00 p.m. (or, (x)
in the case of Enhancement Letters of Credit issued on the Closing Date in
connection with the Existing RCFC Securitization Program, 2:00 p.m. or (y) in
the case of Enhancement Letters of Credit issued in connection with any other
Securitization Program, such other time as may be agreed by the applicable
Borrower and the L/C Issuer) on the date of any payment by the L/C Issuer under
a Letter of Credit (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date, or, in the event that
such notice is received by the applicable Borrower after the applicable time set
forth in the first sentence of this Section 2.03(c)(i), in each case, on the
Honor Date, on the Business Day next succeeding receipt of such notice.  In the
case of any drawing under a Letter of Credit denominated in Canadian Dollars,
the L/C Issuer shall promptly notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing following the determination thereof and
the applicable Borrower shall reimburse the L/C Issuer in Dollars.  If the
applicable Borrower does not reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in
Canadian Dollars) (such amount, for so long as the same shall remain
unreimbursed, the “Unreimbursed Amount”, it being understood that such
Unreimbursed Amount shall be zero upon replacement by a Borrowing of Revolving
Loans and/or an L/C Borrowing pursuant to the provisions hereof), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the applicable
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date (or such later date as specified in the second
sentence of this section) in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 12:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.


(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, a Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by a Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation.  A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
 
 
41

--------------------------------------------------------------------------------

 
 
(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement
or any other Loan Document;



(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;



(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;



(iv)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrowers or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrowers;


(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
 
42

--------------------------------------------------------------------------------

 
 
(vi)           any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;


(vii)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or



(viii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Borrower or any Subsidiary.



Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly (and in any event, within three (3) Business Days) notify
the L/C Issuer.  The Borrowers shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  Each Lender and the
Borrowers agree that the L/C Issuer shall not have any responsibility for (i)
dishonoring any presentation which does not strictly comply with the terms of
the applicable Letter of Credit, (ii) honoring any presentation which complies
substantially with the terms of the applicable Letter of Credit, except in such
cases where the Letter of Credit requires strict compliance or (iii) defending
or settling any claim of wrongful dishonor or repudiation with or without
joining any Borrower in the applicable action.  Other than in the case of
Enhancement Letters of Credit, the L/C Issuer may assert or waive or, provided
that any required consents have been received from the applicable Borrower or
other Person, amend any provision of any Letter of Credit that primarily
concerns the operations of the L/C Issuer.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority.  
 
 
43

--------------------------------------------------------------------------------

 
 
In furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)           Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit) and except as otherwise specified in any Enhancement Letter of Credit
Application and Agreement, the rules of the ISP shall apply to each Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrowers for, and the L/C Issuer’s rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)           Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Facility Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists, all Letter of Credit Fees shall accrue and be payable at the
Default Rate.  Each L/C Issuer (other than Bank of America) agrees, by no later
than ten (10) Business Days prior to the last day of each March, June, September
and December, to provide the Administrative Agent with a certificate (such
certificate to be in form and detail reasonably satisfactory to the
Administrative Agent) setting forth the stated amount and expiration date of
each Letter of Credit issued by such L/C Issuer.


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it, at the rate per
annum specified in the Fee Letter (or, solely with respect to Letters of Credit
not issued by Bank of America, as separately agreed in writing by DTAG and such
L/C Issuer with respect to the Letters of Credit issued by it), computed on the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears.  
 
 
44

--------------------------------------------------------------------------------

 
 
Such fronting fee shall be due and payable on the first Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Facility Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrowers shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit issued by it as from
time to time in effect.  Such customary fees and standard costs and charges are
due and payable within ten (10) Business Days after demand and are
nonrefundable.


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document (other than any
Enhancement Letter of Credit Application and Agreement in connection with the
Existing RCFC Securitization Program, to the extent such conflict cannot be
avoided after construing the terms of this Agreement and such Enhancement Letter
of Credit Application and Agreement in a manner that would seek to avoid any
purported inconsistency or conflict between the terms of this Agreement, on the
one hand, and such Enhancement Letter of Credit Application and Agreement, on
the other hand, in which case such Enhancement Letter of Credit Application and
Agreement controls), the terms hereof shall control.


(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Borrower, the
Borrowers shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrowers hereby acknowledge that
the issuance of Letters of Credit for the account of such Subsidiaries inures to
the benefit of the Borrowers, and that the Borrowers’ business derives
substantial benefits from the businesses of such Subsidiaries.


2.04           Swing Line Loans.


(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, shall make loans (each such loan,
a “Swing Line Loan”) to the Borrowers in U.S. Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension would have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon a Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify
 
 
45

--------------------------------------------------------------------------------

 
 
(i) the amount to be borrowed, which shall be a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable
Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowers (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the conditions set forth in Section
5.02 (other than the delivery of a Loan Notice) and provided that, after giving
effect to such Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to DTAG in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent),
 
 
46

--------------------------------------------------------------------------------

 
 
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05           Prepayments.


(a)           Voluntary Prepayments.
 
 
47

--------------------------------------------------------------------------------

 
 
(i)           Revolving Loans.  Upon notice from the Borrowers to the
Administrative Agent, the Borrowers may at any time or from time to time
voluntarily prepay Revolving Loans, in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding).  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.


(ii)           Swing Line Loans.  The Borrowers may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrowers,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.


(b)           Mandatory Prepayments of Loans.


(i)           Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrowers shall immediately prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.


(ii)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to Section 2.05(b)(i) shall be applied ratably to Revolving Loans
and Swing Line Loans and (after all Revolving Loans and Swing Line Loans have
been repaid) to Cash Collateralize L/C Obligations.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
 
 
48

--------------------------------------------------------------------------------

 
 
2.06           Termination or Reduction of Aggregate Revolving Commitments.


(a)           Optional Reductions.  The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments or (B) the Swing Line Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit.


(b)           Mandatory Reductions.  If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Swing Line
Sublimit exceeds the Aggregate Revolving Commitments at such time, the Swing
Line Sublimit shall be automatically reduced by the amount of such excess.


(c)           Notice.  The Administrative Agent will promptly notify the Lenders
of any termination or reduction of the Swing Line Sublimit or the Aggregate
Revolving Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Lender shall
be reduced by such Lender’s Applicable Percentage of such reduction amount.  All
fees in respect of the Aggregate Revolving Commitments accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination.


2.07           Repayment of Loans.


(a)           Revolving Loans.  The Borrowers shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)           Swing Line Loans.  The Borrowers shall repay each Swing Line Loan
on the earlier to occur of (i) the date within one (1) Business Day of demand
therefor by the Swing Line Lender and (ii) the Maturity Date.


2.08           Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Rate, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, all outstanding Obligations hereunder
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
 
 
49

--------------------------------------------------------------------------------

 
 
(ii)           If any amount due under the Loan Documents (other than principal
of any Loan) is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15.  For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee.  The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting
Lender.  The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)           Fee Letter.  The Borrowers shall pay to the Administrative Agent
for its own account the administrative agency fee in the amount and at the times
specified in the Fee Letter.


2.10           Computation of Interest and Fees.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  
 
 
50

--------------------------------------------------------------------------------

 
 
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.11           Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”) and (ii) in
the case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line
Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12           Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrowers under the Loan
Documents shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in U.S. Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  Subject to the definition of “Interest Period”, if
any payment to be made by the Borrowers shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.


(ii)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to a Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  
 
 
52

--------------------------------------------------------------------------------

 
 
The failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13           Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14           Cash Collateral.


(a)           Certain Credit Support Events.  If (i) as of the Letter of Credit
Facility Expiration Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrowers shall be required to provide Cash Collateral pursuant to
Section 9.02(c), or (iii) there shall exist a Defaulting Lender, the Borrowers
shall immediately (in the case of clause (ii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iii) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in one or more
blocked, interest bearing deposit accounts at the Administrative Agent.  The
Borrowers shall pay, no later than ten (10) Business Days after demand therefor,
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be
held and applied in satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender) or (ii) the determination
by the Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (x) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.15           Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendment.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.


(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08,
 
 
54

--------------------------------------------------------------------------------

 
 
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)           Certain Fees.


(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14.


(C)           With respect to any fee payable under Section 2.09(a) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrowers shall
 
 
55

--------------------------------------------------------------------------------

 
 
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 5.02 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable Law, (x) first, prepay Swing
Line Loans in any amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.


(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
 
56

--------------------------------------------------------------------------------

 
 
(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)           If any Loan Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)           Tax Indemnifications.  (i) Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to DTAG by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 Business Days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 Business Days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall, as soon as practicable, deliver to the
Administrative Agent or the Administrative Agent shall deliver to DTAG, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to DTAG or the Administrative Agent, as the case may be.


(e)           Status of Lenders; Tax Documentation.  (i) Any Lender (including
for purposes of this Section 3.01(e), the Swing Line Lender) that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to DTAG and the Administrative Agent, at
the time or times reasonably requested by DTAG or the Administrative Agent, such
properly completed and executed documentation reasonably requested by DTAG or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by DTAG or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by DTAG
or the Administrative Agent as will enable DTAG or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,
 
 
58

--------------------------------------------------------------------------------

 
 
(A)           any Lender that is a U.S. Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)           executed originals of Internal Revenue Service Form W-8ECI,


(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
59

--------------------------------------------------------------------------------

 
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall promptly pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Parties pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.


(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
 
60

--------------------------------------------------------------------------------

 
 
3.02           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, (i)
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent) convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such conversion, the Borrowers shall also pay accrued interest
on the amount so converted.


3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) U.S. Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrowers and all
Lenders.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent revokes such notice.  Upon receipt of such notice, the
Borrowers may, notwithstanding anything to the contrary contained in Section
2.02(a) or Section 3.05, revoke without penalty any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.


3.04           Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:
 
 
61

--------------------------------------------------------------------------------

 
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay (in accordance with the provisions of Section 3.04(c)) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay pursuant to Section
3.04(c) to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrowers shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 20 days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided
 
 
62

--------------------------------------------------------------------------------

 
 
that the Borrowers shall not be required to compensate a Lender or the L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Borrowers
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).


3.05           Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by a Borrower;
or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 11.13;


excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrowers such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.


3.07           Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


ARTICLE IV


GUARANTY


4.01           The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under Debtor Relief Laws or any
comparable provisions of any applicable state law.


4.02           Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full (other
than contingent indemnification obligations and other similar obligations in
each case for which no claim has been asserted) and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:
 
 
64

--------------------------------------------------------------------------------

 
 
(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract between any Loan Party and any Swap Bank, or
any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Swap Bank or any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.


4.03           Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
 
65

--------------------------------------------------------------------------------

 
 
4.04           Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05           Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.


4.06           Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full (other than
contingent indemnification obligations and similar obligations in each case for
which no claim has been asserted) and the Commitments have terminated.


4.07           Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01           Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:


(a)           Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent.
 
 
66

--------------------------------------------------------------------------------

 
 
(c)           Financial Statements.  The Administrative Agent shall have
received:


(i)           the Audited Financial Statements; and


(ii)           unaudited consolidated financial statements of DTAG and its
Subsidiaries for the fiscal quarter ended September 30, 2011, including balance
sheets and statements of income or operations and cash flows (the “Interim
Financial Statements”);


(iii)           financial projections for DTAG and its Subsidiaries for each
year commencing with the fiscal year ended December 31, 2012 through December
31, 2016; and


(iv)           a 2012 budget of DTAG and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of the Borrowers, of
consolidated balance sheets and statements of operations and cash flows of DTAG
and its Subsidiaries on a quarterly basis for the first year following the
Closing Date.


(d)           No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2010 in the operations, business,
assets, liabilities (actual or contingent), or condition (financial or
otherwise) of the Borrowers and their Subsidiaries, taken as a whole.


(e)           Litigation.  There shall not exist any action, suit, investigation
or proceeding pending or, to the knowledge of the Borrowers, threatened against
the Borrowers or their Subsidiaries in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.


(f)           Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise indicated, in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:


(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)           such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.
 
 
67

--------------------------------------------------------------------------------

 
 
(g)           Perfection and Priority of Liens.  Receipt by the Administrative
Agent of the following:


(i)           searches of UCC filings in the jurisdiction of formation of each
Loan Party or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;


(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;


(iii)           all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank and undated stock powers attached thereto;


(iv)           searches of ownership of, and Liens on, intellectual property of
each Loan Party in the appropriate governmental offices; and


(v)           duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the intellectual property of the Loan Parties.


(h)           Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.


(i)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of DTAG certifying that (i) the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b)
have been satisfied and (ii) DTAG and its Subsidiaries (after giving effect to
the transactions contemplated hereby and the incurrence of Indebtedness related
thereto) are Solvent on a consolidated basis.


(j)           Termination of Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement concurrently with the Closing Date are being
released or, in the case of certain Liens on owned real property, assigned to
the Administrative Agent in accordance with Section 7.15.


(k)           Fees.  Receipt by the Administrative Agent, the Joint Lead
Arrangers and the Lenders of any fees required to be paid to them on or before
the Closing Date.


(l)           Attorney Costs.  Unless waived by the Administrative Agent, the
Borrowers shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date.
 
 
68

--------------------------------------------------------------------------------

 
 
(m)           Other.  Receipt by the Administrative Agent and the Lenders of
such other documents and information as reasonably requested by the
Administrative Agent.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


5.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)           The representations and warranties of each Borrower and each other
Loan Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except that (x) any such representation and warranty that is qualified by
materiality or a reference to Material Adverse Effect shall be true and correct
in all respects on and as of the date of such Credit Extension and (y) to the
extent that any such representation and warranty specifically refers to an
earlier date, each such representation and warranty shall be true and correct in
all material respects as of such earlier date (except that any such
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect shall be true and correct in all respects as of such
earlier date), and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the L/C Issuer and/or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)           In the event such Credit Extension is in respect of an Enhancement
Letter of Credit, the conditions to such Credit Extension set forth in the
Enhancement Letter of Credit Application and Agreement with respect to such
Enhancement Letter of Credit shall have been satisfied.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.


 
69

--------------------------------------------------------------------------------

 


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


DTAG (with respect to Sections 6.05, 6.14 and 6.18) represents and warrants and
each Loan Party (with respect to each Section other than Sections 6.05, 6.14 and
6.18) represents and warrants, in each case to the Administrative Agent and the
Lenders (each Loan Party with respect to itself unless otherwise specified)
that:


6.01           Existence, Qualification and Power.


Such Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


6.02           Authorization; No Contravention.


The execution, delivery and performance by such Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate in any
material respect (i) any Law applicable to such Person or any of its
Subsidiaries or (ii) Regulation U or Regulation X issued by the FRB, except with
respect to any conflict, breach or contravention or payment (but not creation of
Liens) referred to in clause (b) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.


6.03           Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, such Loan Party of this Agreement or any other Loan
Document other than (a) those that have already been obtained and are in full
force and effect, (b) filings to perfect the Liens created by the Collateral
Documents, (c) with respect to any securities pledged under the Collateral
Documents, such actions as may be required under federal or state or other
applicable securities laws in connection with a disposition of such securities
upon the exercise of remedies under the Collateral Documents and (d) those
approvals, consents, exemptions, authorizations, actions, notices or filings
described in the Collateral Documents.
 
 
70

--------------------------------------------------------------------------------

 
 
6.04           Binding Effect.


Each Loan Document has been duly executed and delivered by such Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of such Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms.


6.05           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein;  and (ii) fairly present the financial
condition of DTAG and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.


(b)           The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of DTAG and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c)           From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition by any Loan Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of any Loan Party or any Subsidiary, and no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material to any Loan Party or any Subsidiary, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.


(d)           The financial statements delivered pursuant to Section 7.01(a) and
(b) (when so delivered) have been prepared in accordance with GAAP (except as
may otherwise be permitted under Section 7.01(a) and (b)) and present fairly (on
the basis disclosed in the footnotes to such financial statements) the
consolidated and consolidating financial condition, results of operations and
cash flows of DTAG and its Subsidiaries as of the dates thereof and for the
periods covered thereby.


(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


6.06           Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of such Loan Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against such Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.


6.07           No Default.


(a)           Neither such Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could reasonably be
expected to have a Material Adverse Effect.
 
 
71

--------------------------------------------------------------------------------

 
 
(b)
No Default has occurred and is continuing.



6.08           Ownership of Property; Liens.


Such Loan Party and its Subsidiaries have good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for Permitted Liens and
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of such Loan Party
and its Subsidiaries is subject to no Liens, other than Permitted Liens.


6.09           Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)           Each of the Facilities of such Loan Party and its Subsidiaries and
all operations at such Facilities are in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Facilities or the Businesses of such Loan Party and its
Subsidiaries, and there are no conditions relating to such Facilities or
Businesses that could reasonably be expected to give rise to liability under any
applicable Environmental Laws.


(b)           None of such Facilities contains, or has previously contained, any
Hazardous Materials at, on or under such Facilities in amounts or concentrations
that constitute or, to the knowledge of the Loan Parties, constituted a
violation of, or could reasonably be expected to give rise to liability under,
Environmental Laws.


(c)           Neither such Loan Party nor any Subsidiary thereof has received
any written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of such Facilities or Businesses, nor does any Responsible Officer
of such Loan Party have knowledge that any such notice will be received or is
being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
such Facilities, or generated, treated, stored or disposed of at, on or under
any of such Facilities or any other location, in each case by or on behalf of
such Loan Party or any Subsidiary thereof in violation of, or in a manner that
would be reasonably likely to give rise to liability under, any applicable
Environmental Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of such Loan Party, threatened, under any
Environmental Law to which such Loan Party or any Subsidiary thereof is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
such Loan Party, any Subsidiary, such Facilities or such Businesses.


(f)           There has been no release or threat of release of Hazardous
Materials at or from such Facilities, or arising from or related to the
operations (including, without limitation, disposal) of such Loan Party or any
such Subsidiary in connection with such Facilities or otherwise in connection
with such Businesses, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
 
 
72

--------------------------------------------------------------------------------

 
 
6.10           Insurance.


The properties of such Loan Party and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or such Subsidiary
operates.  The general property and liability insurance coverage of such Loan
Party and its Subsidiaries as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 3 to the Disclosure Letter.


6.11           Taxes.


Such Loan Party and its Subsidiaries have filed all federal and state income and
other material tax returns and reports required to be filed, and have paid all
federal and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against such Loan Party or any Subsidiary thereof that would, if
made, have a Material Adverse Effect.  Neither such Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement with a Person other
than a Loan Party other than as described on Schedule 6.11.


6.12           ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the Loan
Parties, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.


(b)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.


(c)           (i) No ERISA Event has occurred and neither any Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) neither the Borrower nor any ERISA Affiliate has failed
to meet all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Internal Revenue Code) is
sixty percent (60%) or higher and neither any Borrower nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iv) neither any Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid;
 
 
73

--------------------------------------------------------------------------------

 
 
(v) neither any Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PGBC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan, that, in each case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.


6.13           Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of such Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by such Loan Party and (iv) number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.  The outstanding Equity Interests of
each Subsidiary of such Loan Party are validly issued, fully paid and
non-assessable.


6.14           Margin Regulations; Investment Company Act.


(a)           The Borrowers are not engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)           No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.


6.15           Disclosure.


No report, financial statement, certificate or other information furnished in
writing by or on behalf of such Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), as and when furnished and when taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to financial projections
or other forward-looking information, such Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was prepared (it being understood that
such financial projections and forward-looking information as they relate to
future events are not to be viewed as fact and that actual results during the
period or periods covered by such financial projections or forward-looking
information may differ from the projected results set forth therein by a
material amount).


6.16           Compliance with Laws.


Such Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
 
 
74

--------------------------------------------------------------------------------

 
 
6.17           Intellectual Property; Licenses, Etc.


Such Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, except as could not reasonably be expected to have
a Material Adverse Effect.  Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by such Loan
Party as of the Closing Date.  Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, (a) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any IP Rights of such Loan Party or the validity or effectiveness of any
such IP Rights, nor does such Loan Party know of any such claim and (b) the use
of such IP Rights by such Loan Party or any of its Subsidiaries or the granting
of a right or a license in respect of any such IP Rights from such Loan Party or
any of its Subsidiaries does not infringe on the rights of any Person.  As of
the Closing Date, none of the IP Rights owned by such Loan Party or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 6.17.


6.18           Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19           Perfection of Security Interests in the Collateral.


The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are (or upon the making of the filings and actions in the manner and at the time
required in the relevant Collateral Documents, will be) currently perfected
security interests and Liens, prior to all other Liens other than Permitted
Liens.


6.20           Business Locations.


Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by such Loan Party as of the Closing
Date.  Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of such Loan Party as of the Closing
Date.  The exact legal name and state of organization of such Loan Party is as
set forth on the signature pages hereto.  Except as set forth on Schedule
6.20(c), such Loan Party has not during the five years preceding the Closing
Date (i) changed its legal name, (ii) changed its state of formation, or (iii)
been party to a merger, consolidation or other change in structure.


6.21           Labor Matters.


There are no material collective bargaining agreements and no Multiemployer
Plans covering the employees of such Loan Party or any Subsidiary thereof as of
the Closing Date and neither such Loan Party nor any such Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.


6.22           OFAC.


Neither such Loan Party, nor, to the knowledge of such Loan Party, any Related
Party of such Loan Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  
 
 
75

--------------------------------------------------------------------------------

 
 
No Loan, nor the proceeds from any Loan, has been used, directly or indirectly,
to lend, contribute, provide or has been otherwise made available to fund any
activity or business in any Designated Jurisdiction or to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, any Joint Lead
Arranger, the Administrative Agent, the L/C Issuer or the Swing Line Lender) of
Sanctions.




ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and similar obligations in each case for which no
claim has been asserted), or any Letter of Credit shall remain outstanding, the
Loan Parties shall and (with respect to Sections 7.04 through 7.10 and Section
7.13) shall cause each Subsidiary that is not a Loan Party to:


7.01           Financial Statements.


Deliver to the Administrative Agent and each Lender:


(a)           (i) upon the earlier of the date that is ninety days after the end
of each fiscal year of DTAG and the date such information is filed with the SEC,
a consolidated balance sheet of DTAG and its Subsidiaries at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or another independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or similar qualification or exception or any
qualification or exception as to the scope of such audit and (ii) within ninety
days after the end of each fiscal year of DTAG, a consolidating balance sheet of
DTAG and its Subsidiaries at the end of such fiscal year, and the related
consolidating statements of income or operations and cash flows for such fiscal
year, prepared in accordance with GAAP, and certified by a Responsible Officer
of DTAG to the effect that such consolidating statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of DTAG and its Subsidiaries; and


(b)           (i) upon the earlier of the date that is forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of DTAG and
the date such information is filed with the SEC, a consolidated balance sheet of
DTAG and its Subsidiaries at the end of such fiscal quarter, and the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of DTAG’s fiscal year then ended and consolidated statement of cash
flows for the portion of DTAG’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding prior periods,
certified by a Responsible Officer of DTAG as fairly presenting, in all material
respects, the financial condition, results of operations and cash flows of DTAG
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and (ii) within forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
DTAG, a consolidating balance sheet of DTAG and its Subsidiaries at the end of
such fiscal quarter, and the related consolidating statements of income or
operations and cash flows for such fiscal quarter and for the portion of DTAG’s
fiscal year then ended, certified by a Responsible Officer of DTAG to the effect
that such consolidating statements are fairly stated in all material respects
when considered in relation to the consolidated financial statements of DTAG and
its Subsidiaries.
 
 
76

--------------------------------------------------------------------------------

 
 
7.02           Certificates; Other Information.


Deliver to the Administrative Agent and each Lender:


(a)           within ninety days after the end of each fiscal year of DTAG, a
certificate of the independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default or, if any such Default shall
exist, stating the nature and status of such event;


(b)           in connection with the financial statements delivered pursuant to
Section 7.01, within ninety days after the end of each fiscal year of DTAG (with
respect to the financial statements delivered pursuant to Section 7.01(a)) or,
within forty-five days after the end of each of the first three fiscal quarters
of each fiscal year of DTAG (with respect to the financial statements delivered
pursuant to Section 7.01(b)), a duly completed Compliance Certificate signed by
a Responsible Officer of DTAG;


(c)           as soon as available and in any event no later than 45 days after
the first day of each fiscal year of DTAG, beginning with the fiscal year
beginning January 1, 2013, an annual budget of DTAG and its Subsidiaries on a
consolidated basis containing, among other things, pro forma financial
statements for each quarter of such fiscal year;


(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equityholders of DTAG, and copies of all annual, regular, periodic and
special reports and registration statements which DTAG may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;


(e)           concurrently with the delivery of each Compliance Certificate
pursuant to Section 7.02(b), a certificate of a Responsible Officer of DTAG
setting forth the amount of Restricted Payments made by DTAG pursuant to Section
8.06(c) during the period covered by the financial statements serving as the
basis for the calculations set forth in such Compliance Certificate;


(f)           promptly, to the extent not already provided pursuant to clause
(d) above, after authorizing any Person (other than DTAG, any Subsidiary of
DTAG, any controlled affiliate of DTAG or any of their respective partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors or representatives) to make Restricted Payments pursuant to Section
8.06(c) on behalf of, or for the benefit of, DTAG, a certificate of a
Responsible Officer of DTAG identifying the Person so authorized and describing
the amount of Restricted Payments to be made pursuant to such authorization;


(g)           upon the request of any Lender, a duly completed Form FR U-1, in
form and substance satisfactory to such Lender;
 
 
77

--------------------------------------------------------------------------------

 
 
(h)           promptly, such additional information regarding the business or
financial condition or operations of any Loan Party or any Subsidiary, as the
Administrative Agent may from time to time reasonably request;


(i)           within ninety days after the end of each fiscal year of DTAG, (i)
a certificate of a Responsible Officer of DTAG listing (A) all applications by
any Loan Party, if any, for Copyrights, Patents or Trademarks (each such term as
defined in the Security Agreement) made since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), (B) all
issuances of registrations or letters on existing applications by any Loan Party
for Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received since the date of the prior certificate (or, in the
case of the first such certificate, the Closing Date), and (C) all Trademark
Licenses, Copyright Licenses and Patent Licenses (each such term as defined in
the Security Agreement) entered into by any Loan Party since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), and (ii) if requested by the Administrative Agent, a certificate of a
reputable insurance broker setting forth the nature and extent of all general
liability and property insurance maintained by the Loan Parties at such time;
and


(j) (A) as soon as possible and in any event within sixty (60) days after an
Event of Bankruptcy or equivalent term (as defined in the applicable Base
Indenture Supplement or other applicable Securitization Program Document and for
purposes of this clause, an “Event of Bankruptcy”) with respect to a Series
Insurer under a Securitization Program has occurred, a detailed financial plan
(including, but not limited to, cash flow projections prepared on a monthly
basis for the 12 month period following the Event of Bankruptcy) as to the
effects on DTAG and its Subsidiaries as a result of such Event of Bankruptcy and
what actions DTAG and its Subsidiaries have taken or propose to take with
respect thereto and (B) as soon as possible and in any event within thirty (30)
days after the end of each month ending after the delivery of the financial plan
pursuant to the preceding sub-clause (A) (but only for so long as the sooner to
occur of the following (x) the Event of Bankruptcy does not continue or (y)
repayment in full of the notes issued under the applicable Securitization
Program Documents that are affected by such Event of Bankruptcy), a detailed
update to such financial plan (which update shall also include (without
limitation) a 12 month cash flow projection prepared on a monthly basis and
rolled forward by an additional month in each subsequent monthly update, as well
as a variance report comparing the actual results for such month and the then
year-to-date period against the plan for such month and year-to-date period).


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which DTAG posts such
documents, or provides a link thereto on DTAG’s website on the Internet at the
website address listed on Schedule 11.02 or at www.sec.gov; (ii) on which such
documents are posted on DTAG’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents are filed with the SEC on EDGAR;
provided, that: (A) DTAG shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its written request to DTAG to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) DTAG shall promptly
notify the Administrative Agent (by facsimile or electronic mail) of the posting
or filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by DTAG with any such request for
delivery by a Lender, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
 
78

--------------------------------------------------------------------------------

 
 
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each,
a  “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities.  The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrowers or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated as “Public Side
Information.”


7.03           Notices.


(a)           Promptly (and in any event, within three Business Days) notify the
Administrative Agent of the occurrence of any Default.


(b)           Promptly (and in any event, within five Business Days) notify the
Administrative Agent of the occurrence of any ERISA Event.


Each notice pursuant to this Section 7.03(a) through (b) shall be accompanied by
a statement of a Responsible Officer of DTAG setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto.  Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04           Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all federal and state income and
other material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Loan Party or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property other than Permitted Liens; and (c) all material Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.


7.05           Preservation of Existence, Etc.


(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


(c)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


(d)           Preserve (to the extent legally permissible) or renew all of its
material registered patents, copyrights, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.


7.06           Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.


(b)           Make all necessary repairs to its material properties and
equipment and renewals and replacements thereof, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.


7.07           Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance and property insurance, including extra expense
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates.   The Administrative Agent shall be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent at least
thirty (30) days prior written notice before any such policy or policies shall
be materially altered or canceled.  Without limiting the foregoing, the
Borrowers shall and shall cause each appropriate Loan Party to (i) maintain, if
available, fully paid flood hazard insurance on all owned real property that is
located in a special flood hazard area and that constitutes collateral security
for the Obligations, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994, (ii) furnish to the Administrative
Agent evidence of the renewal (and payment of renewal premiums therefor) of all
such policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.


7.08           Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
 
 
80

--------------------------------------------------------------------------------

 
 
7.09           Books and Records.


(a)           Maintain proper books of record and account, in a manner to allow
financial statements of DTAG and its Subsidiaries to be prepared in conformity
with GAAP consistently applied in respect of all financial transactions and
matters involving the assets and business of such Loan Party or such Subsidiary,
as the case may be.


(b)           Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.


7.10           Inspection Rights.
 
Permit representatives and (subject to appropriate confidentiality agreements)
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours and as often as may be desired, upon
reasonable advance notice to the Borrowers; provided, however, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights under this
Section 7.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year absent the existence and
continuance of an Event of Default; and provided further that, when an Event of
Default exists and is continuing the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice.

7.11           Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to refinance certain existing
indebtedness, (b) to finance working capital and capital expenditures and (c)
for other general corporate purposes, provided that in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or of any
Loan Document.


7.12           Additional Subsidiaries.


Within sixty (60) days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after the acquisition or formation of any
Subsidiary:


(a)           notify the Administrative Agent thereof in writing, together with
the (i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by DTAG or any Subsidiary and (iv) number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)           if such Subsidiary is a Domestic Subsidiary (other than an SPC or
any Insurance Subsidiary), cause such Person to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent may reasonably require for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.01(f) and (g) and, to the extent required by the
Administrative Agent in its reasonable discretion, favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
 
81

--------------------------------------------------------------------------------

 
 
7.13           ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code such that, in each case, individually or in the
aggregate, failure to do so could reasonably be expected to result in a Material
Adverse Effect.


7.14           Pledged Assets.


(a)           Equity Interests.  Cause (a) 100% of the issued and outstanding
Equity Interests in each Domestic Subsidiary (other than an Insurance
Subsidiary) and (b) 65% of each class of the issued and outstanding Equity
Interests in each Foreign Subsidiary directly owned by a Loan Party to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to the terms and conditions of the Collateral Documents, together with
such opinions of counsel as may be required by the Administrative Agent in its
reasonable discretion and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.  It is understood and
agreed that (x) Thrifty shall not be required to pledge its Equity Interests in
Thrifty Rent-A-Car Ltd., a New Zealand limited company pursuant to this Section
7.14(a) and (y) each Loan Party shall have sixty (60) days from the date of
acquisition of any Equity Interests in a Foreign Subsidiary (or, in the case of
Equity Interests in any Foreign Subsidiary owned by any Person that becomes a
Loan Party after the date hereof at the time such Person becomes a Loan Party,
sixty (60) days from the date such Person becomes a Loan Party) to comply with
the terms of this Section 7.14(a) solely with respect to such Equity Interests.


(b)           Other Property.  With respect to each Loan Party, cause all of its
owned and leased real and personal property (to the extent of such Loan Party’s
interest therein) other than Excluded Property to be subject at all times to
perfected (subject to the perfection exceptions and time periods set forth in
Sections 7.14(a) and (c) and, in the case of real property, Section 7.15) and,
in the case of owned real property with a net book value in excess of $500,000,
title insured, Liens in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, to secure the Obligations pursuant to the terms
and conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request (consistent, in
the case of owned real property, with the requirements set forth in Section
7.15), prior to all Liens other than Permitted Liens.  It is understood and
agreed that, to the extent any property acquired by any Loan Party after the
Closing Date is not automatically, upon the acquisition of such property by such
Loan Party, subject to the perfected security interests created under the
Collateral Documents, the Loan Parties shall have sixty (60) days (or such
longer period as the Administrative Agent may agree in its reasonable discretion
and ninety (90) days in the case of owned real property) after the acquisition
of such property to cause such property to be subject to perfected liens (prior
to all Liens other than Permitted Liens) in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, and to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing (but, in the case of owned real property, consistent in all
cases with the requirements set forth in Section 7.15, including the distinction
in deliverables based on whether the net book value of a particular property is
above or below $500,000), including, without limitation, appropriate UCC-1
financing statements, real estate title insurance policies, surveys,
environmental reports, landlord’s waivers
 
 
82

--------------------------------------------------------------------------------

 
 
(i.e., agreements by the applicable landlord to subordinate any statutory Lien
for rent to the Lien of the Administrative Agent on any pledged property at such
location and to provide reasonable access to the Administrative Agent to such
location in order to exercise its remedies with respect to such pledged
property; provided, however, that a Loan Party shall only be required to make
commercially reasonable efforts to obtain such waiver and without incurring any
non-ministerial third-party costs or any requirement to pay consideration to the
applicable landlord), certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 5.01(g) and Section 7.15,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.


(c)           Material Rentable Vehicles.  Within sixty (60) days after the date
on which any Loan Party acquires any Material Rentable Vehicle, if (x) at such
time an Event of Default exists and is continuing upon the request of the
Administrative Agent and/or (y) after giving effect to the acquisition of such
Material Rentable Vehicle the aggregate book value of all Material Rentable
Vehicles exceeds $60,000,000, then, in the case of each of clauses (x) and (y),
the applicable Loan Party will make the filings and take such other actions as
may be necessary (in the good faith judgment of the Administrative Agent) to
perfect (and provide for the first priority thereof (subject to Liens permitted
by Section 8.01(c), (d), (h) and/or (j))) the Administrative Agent’s Lien on
such Material Rentable Vehicle and all other Material Rentable Vehicles
(including, for the avoidance of doubt, the first $60,000,000 of book value
thereof) then owned by the Loan Parties.  It is understood and agreed that the
Administrative Agent has been granted a security interest in the Material
Rentable Vehicles of the Loan Parties on the Closing Date pursuant to the
Collateral Documents.


7.15           Post-Closing Obligations.


Within ninety (90) days of the Closing Date, deliver to the Administrative
Agent, in each case in form and substance reasonably satisfactory to the
Administrative Agent:


(a)           with respect to each of the Mortgaged Properties designated on
Schedule 7.15, (i) a fully executed and notarized Mortgage encumbering the fee
interest of any Loan Party in such real property and (ii) such UCC-1 fixture
filing financing statements, if any, as the Administrative Agent may reasonably
request in connection with the foregoing;


(b)           with respect to each of the Mortgaged Properties designated with
an asterisk on Schedule 7.15, maps or plats of an as-built survey of the sites
of the Mortgaged Properties certified to the Administrative Agent and the title
insurance company issuing the Title Policies referred to in clause (c)(i)(A)
below in a manner reasonably satisfactory to each of the Administrative Agent
and such title insurance company, dated on or after January 23, 2012, by an
independent professional licensed land surveyor, which maps or plats and the
surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable Title Policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 2011 with items 2, 3, 4, 6(b),
7(a), 7(b)(1), 7(c), 8, 9,10, 11(a), 13, 14, 16, 17, 18 and 19 from Table A
thereof completed;
 
 
83

--------------------------------------------------------------------------------

 
 
(c)           (i) with respect to each of the Mortgaged Properties designated
with an asterisk on Schedule 7.15, (A) ALTA mortgagee title insurance policies
(each, a “Title Policy”) issued by the Chicago Title Insurance Co. or such other
title insurance company that is reasonably acceptable to the Administrative
Agent with respect to each such Mortgaged Property, assuring the Administrative
Agent that each of the Mortgages creates a valid and enforceable mortgage lien
prior to all other Liens other than Permitted Liens on the applicable Mortgaged
Property, which Title Policies shall otherwise be in form and substance
satisfactory to the Administrative Agent and shall include such endorsements as
are requested by the Administrative Agent; provided, however, that (i) the face
amount of each such policy shall not exceed the market value of the applicable
Mortgaged Property, as determined by a third-party appraisal obtained by
Administrative Agent and provided to Borrowers, and (ii) Borrowers shall not be
required to obtain zoning endorsements to any such policy if Borrowers deliver
to Administrative Agent a zoning report issued by The Planning & Zoning Resource
Corp. or a comparable company with respect to the property covered by such
policy, (B) such affidavits, certificates, information and instruments of
indemnification as shall be required by the applicable title insurance company
to induce such title insurance company to issue the Title Policies contemplated
in clause (c)(i)(A), (C) evidence reasonably acceptable to the Administrative
Agent of payment by the appropriate Loan Party of all applicable title insurance
premiums, search and examination charges, survey costs and related charges,
mortgage recording taxes, reasonable fees, charges, costs and expenses required
for the recording of the Mortgages and issuance of the Title Policies referred
to in clause (c)(i)(A) above and (D) an opinion of local counsel in a form
reasonably satisfactory to the Administrative Agent and covering the validity
and enforceability of the Lien created by the applicable Mortgage securing the
Obligations and such other matters as the Administrative Agent may reasonably
require and (ii) with respect to each of the Mortgaged Properties not designated
with an asterisk on Schedule 7.15, a title report (each, a “Title Report”)
prepared by the Chicago Title Insurance Co. or such other  title insurance
company that is reasonably acceptable to the Administrative Agent showing no
defects or encumbrances other than Permitted Liens;


(d)           evidence as to (A) whether any Mortgaged Property designated on
Schedule 7.15 is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
and (B) if any Mortgaged Property is a Flood Hazard Property, (1) whether the
community in which such Mortgaged Property is located is participating in the
National Flood Insurance Program, (2) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(a) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(b) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (3) copies
of insurance policies or certificates of insurance of DTAG and its Subsidiaries
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders;


(e)           with respect to each real property owned by the Loan Parties on
the Closing Date (including without limitation the real properties listed on
Schedule 7.15), such mortgage terminations or mortgage assignments, as
applicable, and other documents as may be necessary (or as otherwise reasonably
requested by the Administrative Agent or the applicable title company) to give
effect to the release and termination of the liens and security interests under
the Existing Credit Agreement;


(f)           evidence reasonably satisfactory to the Administrative Agent that
all account control agreements described on Schedule 7.15 have been terminated;


(g)           evidence reasonably satisfactory to the Administrative Agent that
a release of security interest in the copyrights described on Schedule 7.15 has
been obtained; provided, that such evidence of release shall not be required to
the extent not obtained by the Loan Parties upon their exercise of commercially
reasonable efforts to obtain such release;
 
 
84

--------------------------------------------------------------------------------

 
 
(h)           evidence reasonably satisfactory to the Administrative Agent that
the actions required with respect to the instruments listed as “Intercompany
Notes under the Existing Credit Agreement” under Section 5(b) of the Security
Agreement have been taken;


(i)           a copy of insurance endorsements naming the Administrative Agent
as additional insured, with respect to the liability insurance policies of the
Loan Parties; provided that such endorsements shall not be required to the
extent not obtained by the Loan Parties upon their exercise of commercially
reasonable efforts to obtain such endorsements; and


(j)           a certificate evidencing 65% of Thrifty’s certificated Equity
Interests in Dollar Thrifty Automotive Group Canada Inc., together with a duly
executed in blank and undated stock power attached thereto; provided, that the
Administrative Agent promptly returns to Thrifty any stock certificates and
stock powers with respect to Thrifty’s Equity Interests in Dollar Thrifty
Automotive Group Canada Inc. that are in the Administrative Agent’s possession
immediately prior to the date of the Loan Parties’ compliance with this clause
(j).


It is understood and agreed that none of the foregoing shall be applicable to
the Spruce Street Property; provided, that if the Borrowers have not sold the
Spruce Street Real Property within one hundred and twenty (120) days after the
Closing Date, the Borrowers shall be required to deliver to the Administrative
Agent, no later than two hundred and ten (210) days after the Closing Date
(subject to extension in the reasonable discretion of the Administrative Agent,
and unless the Spruce Street Real Property shall have been sold during such
period), each of the items required to be delivered under this Section 7.15
applicable to a Mortgaged Property designated with an asterisk on Schedule 7.15.




ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations and similar obligations in each case for which no
claim has been asserted), or any Letter of Credit shall remain outstanding, no
Borrower shall, nor shall it permit any Subsidiary to, directly or indirectly:


8.01           Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof; provided, that, (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);


(c)           Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due and payable or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
 
 
85

--------------------------------------------------------------------------------

 
 
(d)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;


(f)           deposits to secure the performance of bids, trade contracts and
leases (other than, in each case, Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


(g)           (x) minor imperfections of title and easements, rights-of-way,
restrictions and other similar encumbrances affecting real property and fixtures
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, (y) Liens and other matters specifically disclosed on Schedule B of the
Title Report or Title Policies, as applicable and (z) Laws relating to zoning,
entitlement, building, environmental, safety and other land use regulations that
are violated in any material respect by current occupancy or use;


(h)           Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(h);


(i)           Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost (negotiated on an arm’s length basis) of the
property being acquired on the date of acquisition and (iii) such Liens attach
to such property concurrently with or within ninety days after the acquisition
thereof;


(j)           leases or subleases granted to others not interfering in any
material respect with the business of any Loan Party or any of its Subsidiaries;


(k)           any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;


(l)           (x) normal and customary Liens (including rights of setoff)
encumbering deposits of cash in favor of banks or other depository institutions
and (y) normal and customary Liens in the ordinary course of business attaching
to securities or commodities trading accounts in favor of an intermediary in
respect of assets credited to a securities or commodities account;


(m)           Liens of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection;


(n)           Liens of sellers of goods to DTAG and any of its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;
 
 
86

--------------------------------------------------------------------------------

 
 
(o)           Liens, if any, in favor of the Administrative Agent on Cash
Collateral delivered pursuant to Section 2.14(a);


(p) Liens securing Indebtedness permitted under Section 8.03(f) outstanding at
any time in an aggregate principal amount not to exceed $20,000,000;


(q) Liens granted to secure payment of Indebtedness permitted under Section
8.03(l) and covering only assets of the Foreign Subsidiary obligated under such
Indebtedness;


(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;


(s) Liens granted to secure payment of Vehicle Debt and covering only Vehicles
financed by such Vehicle Debt, Excluded Receivables relating to such Vehicles,
and, if applicable, rights under Demand Capitalization Notes and other rights of
any SPC or any other Subsidiary under any Securitization Program Documents
relating to such Vehicle Debt (including all rights of such SPC or such other
Subsidiary under leases, subleases, enhancement agreements and collateral
documents in connection with such Securitization Program), any other assets of
such SPC or such other Subsidiary subject to a Lien pursuant to the
Securitization Program Documents for such Securitization Program and all
proceeds of the foregoing; provided, that, Liens granted to secure payment of
Vehicle Debt by any Subsidiary that is not a SPC shall only be in respect of
assets (including rights under Securitization Program Documents) that consist
of, or relate to, Vehicles financed by the relevant Vehicle Debt and are granted
in connection with a Securitization Program pursuant to the applicable
Securitization Program Documents; and


(t) other Liens securing Indebtedness in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding.


8.02           Investments.


Make any Investments, except:


(a)           Investments held by the Borrowers or their Subsidiaries in the
form of cash or Cash Equivalents;


(b)           Investments existing as of the Closing Date and set forth in
Schedule 8.02 and extensions, replacements of Investments in the same Person or
renewals thereof; provided, that, no such extension, replacement or renewal
shall be permitted if it would (x) increase the amount of such Investment at the
time of such extension, replacement or renewal above the amount reflected on
Schedule 8.02 for such Investment or (y) result in a Default;


(c)           Investments in any Person that is a Loan Party;


(d)           Investments by any Subsidiary of DTAG that is not a Loan Party in
any other Subsidiary of DTAG that is not a Loan Party;
 
 
87

--------------------------------------------------------------------------------

 
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors in order
to prevent or limit loss;


(f)           Guarantees permitted by Section 8.03;


(g)           Permitted Acquisitions;


(h)           Investments in SPC’s that are Domestic Subsidiaries in an
aggregate amount for all such Investments not to exceed $750,000,000 at any time
outstanding;


(i)           Investments by Loan Parties in Subsidiaries organized or operating
in Canada for the purpose of providing enhancement for, or facilitating, a
Canadian Securitization Program and/or purchasing vehicles and/or funding
payments on Indebtedness owed by any Subsidiary organized or operating in Canada
under Canadian Securitization Programs, in an aggregate amount for all such
Investments not to exceed $150,000,000 at any time outstanding;


(j)           Investments by Loan Parties in Subsidiaries of DTAG that are not
Loan Parties (other than in any SPC or any Investment for the purposes described
in the preceding clause (i)) in an aggregate amount for all such Investments
made pursuant to this clause (j) not to exceed $50,000,000 at any time
outstanding;


(k)           Investments evidenced by Demand Capitalization Notes permitted by
Section 8.03(j);


(l)           Investments in franchisees of DTAG and its Subsidiaries in an
aggregate amount for all such Investments not to exceed $10,000,000 at any time
outstanding;


(m)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 8.01,
8.03, 8.04, 8.05 and 8.06, respectively; and


(n)           other Investments (other than Acquisitions and other than
Investments of the type permitted under Section 8.02(h) or (i)) in an aggregate
amount for all such Investments made pursuant to this clause (n) not to exceed
$15,000,000 at any time outstanding.


8.03           Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness under the Loan Documents;


(b)           Indebtedness of the Borrowers and/or their Subsidiaries set forth
in Schedule 8.03;


(c)           intercompany Indebtedness permitted under Section 8.02;


(d)           obligations (contingent or otherwise) of DTAG or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person or (ii)
such obligations are (or were) entered into by such Person for the purpose of
directly mitigating risks associated with, or documenting, transactions
permitted under Section 8.02 or 8.06 so long as such obligations are not entered
into for purposes of speculation;
 
 
88

--------------------------------------------------------------------------------

 
 
(e)           purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases but excluding Vehicle Debt) hereafter
incurred by DTAG or any of its Subsidiaries to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $10,000,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;


(f)           (i) any Loan Party may become and remain liable with respect to
Indebtedness of any Person assumed in connection with any Permitted Acquisition
and (ii) a Person that becomes a Subsidiary of DTAG as a result of a Permitted
Acquisition may remain liable with respect to Indebtedness existing on the date
of such Permitted Acquisition; provided that such Indebtedness is not created in
anticipation of such Permitted Acquisition;


(g)           Permitted Unsecured Indebtedness of DTAG in an aggregate
outstanding principal amount not to exceed at any time $400,000,000 (or such
greater amount as may be approved by the Required Lenders); provided, that the
Administrative Agent shall have received a certificate of DTAG signed by a
Responsible Officer of DTAG certifying and demonstrating in detail reasonably
satisfactory to the Administrative Agent that (x) no Default or Event of Default
exists immediately prior to and after the incurrence of any such Permitted
Unsecured Indebtedness and (y) upon giving effect to such incurrence of
Indebtedness on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.11 as of the most recent fiscal
quarter for which DTAG was required to deliver financial statements pursuant to
Section 7.01(a) or (b);


(h)           Vehicle Debt;


(i)           unsecured Indebtedness of DTAG or any Subsidiary (other than a
SPC) incurred in connection with a Permitted Acquisition; provided, that, upon
giving effect to such incurrence of Indebtedness on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 as of the most recent fiscal quarter for which DTAG was required to deliver
financial statements pursuant to Section 7.01(a) or (b);


(j)           Indebtedness of DTAG and its Subsidiaries in respect of Demand
Capitalization Notes identified on Schedule 8.03 (including increases in the
principal amounts thereof as may be implemented pursuant to the terms of the
applicable Securitization Program Documents from time to time after the Closing
Date) and Demand Capitalization Notes issued following the Closing Date so long
as such Demand Capitalization Notes are structured in a manner similar to the
Demand Capitalization Notes identified on Schedule 8.03 and in a manner no less
favorable to the Lenders; and


(k)           Indebtedness in respect of Surety Bonds in an aggregate amount not
to exceed $175,000,000 at any time outstanding;


(l)           Indebtedness of Foreign Subsidiaries incurred (A) for working
capital purposes and (B) in respect of letters of credit, to the extent the
aggregate principal amount of such working capital Indebtedness, together with
the aggregate stated amount of such letters of credit incurred in reliance on
this clause (l) does not exceed at any time outstanding $20,000,000;
 
 
89

--------------------------------------------------------------------------------

 
 
(m)           obligations in respect of Treasury Management Agreements and other
Indebtedness in respect of netting services, overdraft protections and otherwise
in connection with cash management and deposit accounts, in each case in the
ordinary course of business;


(n)           other unsecured Indebtedness of DTAG and/or any Subsidiary not to
exceed $10,000,000 in the aggregate at any one time outstanding for all such
Indebtedness incurred in reliance on this clause (n); and


(o)           any extension, renewal, refinancing or replacement of any
Indebtedness permitted by clauses (b), (f), (g) or (i) of this Section 8.03;
provided that (i) the principal amount thereof does not exceed the principal
amount of the Indebtedness so extended, renewed, refinanced or replaced (except
by an amount not to exceed the amount of unpaid accrued interest and premium
thereon, plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such extension, renewal, refinancing or
replacement, plus, if applicable, an amount up to the amount of any existing
commitments unutilized and undrawn letters of credit thereunder), (ii) neither
the tenor nor the average life thereof is reduced, (iii) the respective obligor
or obligors shall be the same on the Indebtedness outstanding as a result of any
such extension, renewal, refinancing or replacement as on the Indebtedness being
extended, renewed, refinanced or replaced, (iv) the security, if any, for the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement shall be the same as (or less than) that for the Indebtedness
being extended, renewed, refinanced or replaced (except to the extent that less
security is granted to holders of the Indebtedness outstanding as a result of
any such extension, renewal, refinancing or replacement), (v) the holders of the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement are not afforded covenants, defaults, rights or remedies more
materially burdensome to the obligor or obligors than those contained in the
Indebtedness being extended, renewed, refinanced or replaced and (vi) the
Indebtedness outstanding as a result of any such extension, renewal, refinancing
or replacement is subordinated in right of payment to the Obligations to the
same degree, if any, as the Indebtedness being extended, renewed, refinanced or
replaced.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, none of DTAG or any Subsidiary will enter into any Financing Lease
under a Securitization Program without the prior written consent of the Required
Lenders.


8.04           Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a)
DTAG may merge or consolidate with any of its Subsidiaries provided that DTAG
shall be the continuing or surviving corporation, (b) Operations may merge or
consolidate with any of its Subsidiaries provided that Operations shall be the
continuing or surviving corporation, (c) any Loan Party other than a Borrower
may merge or consolidate with any other Loan Party other than a Borrower, (d)
any Subsidiary that is not a Loan Party may be merged or consolidated with or
into any Loan Party provided that such Loan Party shall be the continuing or
surviving corporation, (e) any Subsidiary that is not a Loan Party may be
merged, amalgamated or consolidated with or into any Subsidiary that is not a
Loan Party, (f) any Subsidiary (other than a Borrower) may be dissolved so long
as all of the assets of such Subsidiary have been transferred or otherwise
conveyed to (i) a Loan Party or (ii) a Subsidiary that is not a Loan Party (if
the Subsidiary being dissolved is not a Loan Party), in each case, prior to or
concurrently with such dissolution and (g) any Loan Party or any Subsidiary may
make a Disposition permitted by Section 8.05.
 
 
90

--------------------------------------------------------------------------------

 
 
8.05           Dispositions.


Make any Disposition unless (i) at least 80% of the consideration paid in
connection therewith shall be in cash or Cash Equivalents paid contemporaneously
with consummation of the transaction and all consideration shall be in an amount
not less than the fair market value of the property disposed of and (ii) the
aggregate net book value of all of the assets Disposed of by DTAG and its
Subsidiaries in all such transactions occurring during any fiscal year shall not
exceed $10,000,000.


8.06           Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           (i) each Subsidiary may make Restricted Payments to any Loan Party
and (ii) each Subsidiary that is not a Loan Party may make Restricted Payments
to any Subsidiary that is not a Loan Party;


(b)           DTAG and/or any Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests of such Person;


(c)           DTAG may make additional Restricted Payments; provided, that, (x)
no Default or Event of Default exists immediately prior to and after giving
effect to any such Restricted Payment, (y) both immediately prior to and after
giving effect to any such Restricted Payment, the Borrowers and the Guarantors
(on a consolidated basis) have at least $100,000,000 of Unrestricted Cash and/or
Availability and (z) the aggregate amount of Restricted Payments made after the
Closing Date pursuant to this clause (c) does not exceed the sum of (i)
$300,000,000 plus (ii) 50% of Cumulative Adjusted Net Income at such time (or,
if Cumulative Adjusted Net Income is less than zero, minus 100% of such loss);
and


(d)           to the extent constituting Restricted Payments, the Borrowers
and/or any Subsidiary may enter into and consummate transactions expressly
permitted by Section 8.04 or 8.05.


8.07           Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by DTAG and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.


8.08           Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an Affiliate and (e) tax sharing agreements solely
among the Loan Parties and any Insurance Subsidiaries.
 
 
91

--------------------------------------------------------------------------------

 
 
8.09           Burdensome Agreements.


(a)           With respect to each Loan Party and each Domestic Subsidiary
(other than any Insurance Subsidiary and any SPC): enter into, or permit to
exist, any Contractual Obligation that encumbers or restricts the ability of any
such Person to act as a Loan Party pursuant to the Loan Documents.


(b)           Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the existence of any Lien upon any of its
property in favor of the Administrative Agent (for the benefit of the holders of
the Obligations) for the purpose of securing the Obligations, whether now owned
or hereafter acquired, or requiring the grant of any security for any obligation
if such property is given as security for the Obligations, except (i) any
document or instrument governing Indebtedness incurred pursuant to Section
8.03(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (ii) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iii) pursuant to
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 8.05, pending the consummation of
such sale, (iv) negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 8.03(f), (g), (h) or (i) (or,
with respect to the foregoing types of Indebtedness only, Section 8.03(o)) but
solely to the extent that (A) any negative pledge relates to the property
financed by or the subject of such Indebtedness or expressly permits Liens for
the benefit of the Administrative Agent and the Lenders with respect to the
credit facilities established hereunder and the Obligations under the Loan
Documents on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens equally and ratably or on a junior basis
or (B) such holder or an agent or representative thereof is or becomes party to
an intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, (v) customary restrictions on leases, subleases, licenses
or asset sale agreements, so long as such restrictions relate to the assets
subject thereto, (vi) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (vii) restrictions on
cash or other deposits imposed by customers entered into in the ordinary course
of business, (viii) Contractual Obligations that are binding on a Subsidiary
that is acquired in a Permitted Acquisition at the time such Person is acquired,
so long as such Contractual Obligations were not entered into in contemplation
of such Person becoming a Subsidiary and such Contractual Obligations apply only
to such Subsidiary, (ix) (A) as to any SPC, restrictions pursuant to the
Organization Documents of such SPC or pursuant to the Securitization Program
Documents and (B) as to any Subsidiary (other than an SPC) party to any
Securitization Program Documents, restrictions pursuant to such Securitization
Program Documents that relate only to assets (including rights under
Securitization Program Documents) that consist of or relate to Vehicles financed
by Vehicle Debt issued pursuant to such Securitization Program Documents and (x)
the restrictions set forth in Section 7.16 of the Base Indenture and any
restrictions to substantially the same effect set forth in any other
Securitization Program Document.


8.10           Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
 
92

--------------------------------------------------------------------------------

 
 
8.11           Financial Covenants.


(a)           Corporate Leverage Ratio.  Permit the Corporate Leverage Ratio as
of the end of any fiscal quarter of DTAG to be greater than 3.0 to 1.0.


(b)           Corporate Interest Coverage Ratio.  Permit the Corporate Interest
Coverage Ratio as of the end of any fiscal quarter of DTAG to be less than 2.0
to 1.0.


(c)           Corporate EBITDA.  Permit Corporate EBITDA as of the end of any
four fiscal quarter period of DTAG to be less than $75,000,000.


8.12           Capital Expenditures.


Permit Capital Expenditures during any fiscal year of DTAG to exceed
$50,000,000.


8.13           Prepayment of Other Indebtedness, Etc.


(a)           Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness of any Loan Party or any
Subsidiary incurred pursuant to Section 8.03(b), (f), (g), (i) or (o) (other
than (x) intercompany Indebtedness, (y) in connection with the incurrence of
Indebtedness permitted under Section 8.03(o) and (z) Indebtedness under the
Securitization Program Documents; provided, that the aggregate amount of all
Unrestricted Cash provided by the Loan Parties to SPC’s for the purpose of
making prepayments of Indebtedness under the Securitization Program Documents
shall not exceed an aggregate amount equal to $200,000,000 in any fiscal year).


(b)           Amend, modify or change (or permit the amendment, modification or
change of) any of the terms or provisions of the Permitted Unsecured Note
Documents or the Securitization Program Documents, in a manner which would
materially adversely affect the rights or interests of the Administrative Agent,
the L/C Issuer and/or the Lenders hereunder.


8.14           Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.


(a)           Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.


(b)           Change its fiscal year, without the consent of the Administrative
Agent.


(c)           Without providing at least ten (10) days prior written notice to
the Administrative Agent, change its name, state of formation or form of
organization.


8.15           Ownership of Subsidiaries.


(a) Permit any Person (other than any Loan Party or any Wholly-Owned Subsidiary
of DTAG) to own any Equity Interests of any SPC, (b) permit any Loan Party or
any Subsidiary of any Loan Party to issue or have outstanding any Preferred
Equity Interests or (c) create, incur, assume or suffer to exist any Lien on any
Equity Interests of any Subsidiary of any Loan Party, except for Permitted
Liens.


8.16           Sale Leasebacks.


Enter into any Sale and Leaseback Transaction.


 
93

--------------------------------------------------------------------------------

 


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


Any of the following shall constitute an “Event of Default”:


(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any unreimbursed L/C Obligation, or (ii) within three Business Days after the
same becomes due, any interest on any Loan or on any unreimbursed L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)           Specific Covenants.  Any Loan Party (i) fails to perform or
observe any term, covenant or agreement contained in any of Section 7.03(a),
7.05(a) or 7.11 or Article VIII or (ii) fails to perform or observe any term,
covenant or agreement contained in Section 7.14 and such failure continues
unremedied for ten (10) Business Days; or


(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of a Borrower becomes aware of such failure or (ii) written
notice thereof shall have been given to a Borrower by the Administrative Agent
or the Required Lenders; or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment after the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder, Indebtedness under Swap Contracts and Indebtedness under
Securitization Program Documents) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) and the Swap Termination Value owed by such Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
 
 
94

--------------------------------------------------------------------------------

 
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or


(g)           Inability to Pay Debts.  Any Loan Party or any of its Subsidiaries
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; or


(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of twenty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) DTAG or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
under the Loan Documents (other than contingent indemnification obligations and
similar obligations in each case for which no claim has been asserted), ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or


(k)           Amortization Event.  An Amortization Event (as defined in the Base
Indenture or other applicable Securitization Program Document) or equivalent
term shall have occurred under any indebtedness issued pursuant to a
Securitization Program (other than any Amortization Event resulting solely from
an Event of Bankruptcy (as defined in the Base Indenture or other applicable
Securitization Program Document) or equivalent term with respect to a Series
Insurer in respect of affected indebtedness), or DTAG and its Subsidiaries,
taken as a whole, shall become unable to finance the purchase of Vehicles in the
ordinary course of business pursuant to the Securitization Programs and DTAG
shall in either case have failed to replace or refinance the affected
indebtedness or Securitization Program, as the case may be, with an alternative
source of financing having terms reasonably acceptable to the Administrative
Agent or the Required Lenders within thirty (30) days of such occurrence (or
such longer period not to exceed ninety (90) days as the Administrative Agent
may agree in its reasonable discretion); or


 
95

--------------------------------------------------------------------------------

 
 
(l)           Change of Control.  There occurs any Change of Control.


9.02           Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and


(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


9.03           Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
 
96

--------------------------------------------------------------------------------

 
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Swap Bank,
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the Lenders (and, in the case of such Swap Contracts, Swap Banks) and the L/C
Issuer in proportion to the respective amounts described in this clause Third
held by them;


Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, to the extent such Swap
Contract is permitted by Section 8.03(d), (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and


Last, the balance, if any, after all of the Obligations due and owing have been
paid in full (other than contingent indemnification and similar Obligations to
the extent no claim giving rise thereto has been asserted), to the Borrowers or
as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.


ARTICLE X


ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
 
97

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
98

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
 
99

--------------------------------------------------------------------------------

 
 
10.06           Resignation of Administrative Agent.


(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor reasonably acceptable to the Borrowers, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above and reasonably acceptable to the Borrowers.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.


(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law by notice in writing to the
Borrowers and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrowers, appoint a successor.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c).  
 
 
100

--------------------------------------------------------------------------------

 
 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.


10.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08           No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.


10.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on a
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and
 
 
101

--------------------------------------------------------------------------------

 
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


10.10           Collateral and Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations then due
and owing under the Loan Documents and the expiration or termination of all
Letters of Credit, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and


(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.


 
102

--------------------------------------------------------------------------------

 


ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that


(a)           no such amendment, waiver or consent shall:


(i)           extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;


(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment of principal, interest, fees or other amounts;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest or Letter of Credit Fees at the Default Rate;


(iv)           change any provision of this Section 11.01(a) or the definition
of “Required Lenders” without the written consent of each Lender directly
affected thereby;


(v)           except in connection with a Disposition permitted under Section
8.05, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby;


(vi)           release any Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or
 
 
103

--------------------------------------------------------------------------------

 
 
(vii)           change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby.


 (b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;


(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.


Notwithstanding the foregoing provisions of this Section 11.01, the
Administrative Agent and the Borrowers may, in connection with the
implementation or maintenance of any Securitization Program, without the consent
of any Lender, enter into any amendment, supplement or other modification to any
Enhancement Letter of Credit or Enhancement Letter of Credit Application and
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to cure any ambiguity or to correct or supplement any provision in this
Agreement or any other Loan Document that may be inconsistent with any provision
applicable to such Securitization Program; provided, however, that, (i) any such
action shall not have an adverse effect on the interests of the Lenders and (ii)
a copy of any such amendment, supplement or other modification shall be
furnished to the Lenders and the L/C Issuer in accordance with the notice
provisions hereof not later than five (5) days prior to the execution thereof by
the Administrative Agent.


11.02           Notices and Other Communications; Facsimile Copies.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing (including by facsimile transmission) and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
 
104

--------------------------------------------------------------------------------

 
 
(i)           if to any Borrower or any other Loan Party, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and


(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to DTAG).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrowers may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
 
 
105

--------------------------------------------------------------------------------

 
 
arising out of any Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Agent Party or any of its controlled affiliates, directors, officers, employees,
agents, trustees or advisors; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Borrowers, the Loan Parties,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to DTAG or its securities for purposes of United States
Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.03           No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01
 
 
106

--------------------------------------------------------------------------------

 
 
for the benefit of all the Lenders and the L/C Issuer; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


11.04           Expenses; Indemnity; and Damage Waiver.


(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket
documented expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the reasonable and documented fees, charges and disbursements
of a primary counsel for the Administrative Agent, the Lenders and the L/C
Issuer and any special or local counsel to the Administrative Agent and the
Lenders), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, and/or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, that if the representation by one counsel
to the Administrative Agent and all the Lenders would be inappropriate due to
the existence of an actual conflict between any Lender and another Lender or
between the Administrative Agent and any Lender, then the Loan Parties shall be
required to reimburse the reasonable documented fees, charges and disbursements
of one counsel to any such Lender (or the Administrative Agent, as applicable)
with the conflict.


(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Loan Party) other
than the Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit),
 
 
107

--------------------------------------------------------------------------------

 
 
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or any of such Indemnitee’s controlled affiliates, partners,
directors, officers, employees, agents, trustees or (y) a claim brought by a
Borrower or any other Loan Party against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any Loan Document.  Without
limiting the provisions of Section 3.01(c), this Section 11.04(b) shall not
apply with respect to Taxes (including, for the avoidance of doubt, any Taxes
referred to in Section 3.01(a)(i) or (ii)) other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.  It is understood
and agreed that (x) the indemnification terms and provisions of this Section
11.04(b) replace the indemnification terms and provisions of the first two
sentences of the eighth paragraph of that certain letter agreement dated as of
January 10, 2012, by and among DTAG, Bank of America and MLPFS and (y) this
Section 11.04(b) shall not cover or include compensation requested by a Lender
under Sections 3.04 or 3.05, the Borrowers’ obligations with respect to which
are governed by such Sections.


(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
 
 
108

--------------------------------------------------------------------------------

 
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)           Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


11.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement or the other Loan Documents,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (e) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents; provided, that, each of Deutsche Bank Trust Company Americas together
with its successors and assigns as trustee under the Base Indenture and each
Base Indenture Supplement thereto and as master collateral agent under the
Master Collateral Agency Agreement, each Enhancement Provider (as defined in the
Base Indenture) that has an express right to the collateral granted under the
Master Collateral Agency Agreement or any Base Indenture Supplement, and any
other agent and/or trustee acting on behalf of the holders of Vehicle Debt of
any SPC under a Securitization Program shall be third-party beneficiaries of
Section 11.20 hereof.
 
 
109

--------------------------------------------------------------------------------

 
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations in such
capacity under this Agreement and the other Loan Documents (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


 
(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and



 
(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, DTAG otherwise consents
(each such consent not to be unreasonably withheld or delayed);



(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of DTAG (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender provided, that, DTAG shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;


(C)           the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
 
110

--------------------------------------------------------------------------------

 
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Borrower or any Borrower’s Affiliates, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B) or (C) to a natural Person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
 
111

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender, an Ineligible
Person or any Borrower or any of the Borrowers’ Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant.  The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  The Administrative Agent (in its capacity as
Administrative Agent) has no duty to, and shall not be liable to any Loan Party,
any Lender, any Participant or any of their respective Affiliates for any
failure to inquire or otherwise verify whether or not such participation is
being sold to an Ineligible Person, and the Administrative Agent shall have no
duty or obligation to enforce any prohibition on such sale.  Any participation
sold to any Person in violation of Section 11.06(d) shall be void ab initio.
 
 
112

--------------------------------------------------------------------------------

 
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.


(f)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon ninety days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon ninety days’
notice to the Borrowers, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


11.07           Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party.
 
 
113

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.


11.08           Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


11.09           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
 
114

--------------------------------------------------------------------------------

 
 
11.10           Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimilie or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


11.11           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12           Severability.


To the fullest extent permitted by law, if any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


11.13           Replacement of Lenders.


If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by,
 
 
115

--------------------------------------------------------------------------------

 
 
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


11.14           Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.
 
 
116

--------------------------------------------------------------------------------

 
 
(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTWITHSTANDING THE FIRST SENTENCE OF THIS CLAUSE (B), NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THE COLLATERAL DOCUMENTS AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15           Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
117

--------------------------------------------------------------------------------

 
 
11.16           Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


11.17           USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


11.18           No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between the Borrowers and their Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders on the other
hand, (ii) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for the Borrowers or any of their
Affiliates or any other Person and (ii) neither the Administrative Agent, any
Joint Lead Arrranger nor any Lender has any obligation to any Borrower or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (c) the Administrative Agent, the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither the Administrative Agent, any Joint Lead Arranger nor any Lender has
any obligation to disclose any of such interests to the Borrowers or their
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases, any claims that it may have against the Administrative Agent, any
Joint Lead Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
 
118

--------------------------------------------------------------------------------

 
 
11.19           Joint and Several Liability of the Borrowers.


Each Borrower agrees that it is jointly and severally liable for, and absolutely
and unconditionally guarantees to the Administrative Agent and the Lenders the
prompt payment of, all Obligations.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until payment in full
of the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any Loan
Party is or may become a party or liable; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by the Administrative Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by the
Administrative Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Loan Party; (e) any
election by the Administrative Agent or any Lender in an insolvency proceeding
for the application of Section 1111(b)(2) of the Bankruptcy Code of the United
States; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code of the United
States or otherwise; (g) the disallowance of any claims of the Administrative
Agent or any Lender against any Loan Party for the repayment of any Obligations
under Section 502 of the Bankruptcy Code of the United States or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except payment in full
of all Obligations.


11.20           No Bankruptcy Petition Against SPC’s.


Each of the Administrative Agent, the Swing Line Lender, the L/C Issuer, and
each of the Lenders hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of the latest maturing
indebtedness issued under any Securitization Program Document of a SPC
(including, without limitation, the Base Indenture), it will not institute
against, or join with any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any federal or state bankruptcy or similar law;
provided, however, that nothing in this Section 11.20 shall constitute a waiver
of any right to indemnification, reimbursement or other payment from any Loan
Party pursuant to this Agreement or any other Loan Document.  In the event that
any Lender takes action in violation of this Section 11.20, the Borrowers agree,
for the benefit of the holders of any such indebtedness issued under the Base
Indenture or other Securitization Program Document, that it shall cause such SPC
to file an answer with the bankruptcy court or otherwise properly contest the
filing of such a petition by such Lender against such SPC or the commencement of
such action and raise the defense that such Lender has agreed in writing not to
take such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert.  Each of the
Administrative Agent, the Swing Line Lender, the L/C Issuer, and each of the
Lenders hereby further expressly acknowledges and agrees that, notwithstanding
anything to the contrary in any Loan Document, no SPC (including, without
limitation, RCFC, for so long as RCFC is a SPC) is a borrower, guarantor or
otherwise obligated on any indebtedness of any Loan Party hereunder or under any
Loan Document, and no SPC (including, without limitation, RCFC, for so long as
RCFC is a SPC) has pledged any of its assets as collateral supporting any of the
Obligations.  The provisions of this Section 11.20 shall survive the termination
of the Agreement.


11.21           Collateral Documents.
 
 
119

--------------------------------------------------------------------------------

 
 
REFERENCE IS MADE TO THE COLLATERAL DOCUMENTS.  EACH LENDER HEREUNDER AUTHORIZES
AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE COLLATERAL DOCUMENTS ON
BEHALF OF SUCH LENDER.  THE FORGOING PROVISION IS INTENDED AS AN INDUCEMENT TO
THE LENDERS UNDER THIS AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS ARE ENTITLED
TO AND ACCEPT THE BENEFITS UNDER THE COLLATERAL DOCUMENTS.


[SIGNATURE PAGES FOLLOW]
 
 
 
120

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWERS:                                     DOLLAR THRIFTY AUTOMOTIVE GROUP,
INC.,
a Delaware corporation




By:_____________________________
Name:
Title:




DTG OPERATIONS, INC.,
an Oklahoma corporation




By:_____________________________
Name:
Title:




GUARANTORS:                                   [INSERT GUARANTORS]




By:_____________________________
Name:
Title:






 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE
AGENT:                                           BANK OF AMERICA, N.A.,
                                                          as Administrative
Agent

 
By:_____________________________
Name:
Title:


LENDERS:                                           BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:_____________________________
Name:
Title:


________________________,
as a Lender


By:_____________________________
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
Commitments and Applicable Percentages




Lender
Revolving Commitment
Applicable Percentage
Bank of America, N.A.
$65,000,000
14.444444444%
JPMorgan Chase Bank, N.A.
$55,000,000
12.222222222%
The Bank of Nova Scotia
$40,000,000
8.888888889%
US Bank National Association
$40,000,000
8.888888889%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$40,000,000
8.888888889%
Amegy Bank, N.A.
$35,000,000
7.777777778%
BOKF, N.A. dba Bank of Oklahoma
$25,000,000
5.555555556%
Deutsche Bank Trust Company Americas
$25,000,000
5.555555556%
INTRUST Bank, N.A.
$25,000,000
5.555555556%
Wells Fargo Bank, N.A.
$25,000,000
5.555555556%
Bank of Montreal, Chicago Branch
$15,000,000
3.333333333%
One West Bank, FSB
$15,000,000
3.333333333%
MidFirst Bank, a federally chartered savings association
$15,000,000
3.333333333%
Arvest Bank
$10,000,000
2.222222222%
Goldman Sachs Bank USA
$10,000,000
2.222222222%
International Bank of Commerce
$10,000,000
2.222222222%
Total:
$450,000,000
100.000000000%











 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.11
Tax Sharing Agreement


·  
Amended and Restated Tax Sharing Agreement, dated as of October 10, 2005, by and
between Dollar Thrifty Automotive Group, Inc., DTG Operations, Inc. (formerly
Dollar Rent A Car Systems, Inc.), Dollar Rent A Car, Inc., Thrifty, Inc.,
Thrifty Rent-A-Car System, Inc., Thrifty Car Sales, Inc., DTG Supply, Inc., and
Ameriguard Risk Retention Group, Inc.

 
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.13
Subsidiaries




Subsidiary
Jurisdiction of
Formation
Number of Shares
of Capital Stock
Number and Percentage
Ownership of
Outstanding Shares
Dollar Thrifty Europe Limited
United Kingdom
1,000
100 (100%)
DTG Operations, Inc.
Oklahoma
50,000
1,007 (100%)
Dollar Rent A Car, Inc.
Oklahoma
10,000
1,000 (100%)
Thrifty, Inc.
Oklahoma
5,000,000
1,000 (100%)
Dollar Thrifty Funding
Corp.
Oklahoma
1,000
1,000 (100%)
Rental Car Finance Corp.
Oklahoma
20,000
500 (100%)
AmeriGuard Risk
Retention Group, Inc.
Vermont
100,000
100,000 (100%)
DTG Supply, Inc.
Oklahoma
50,000
500 (100%)
Dollar Rent A Car Pty
Limited
Australia
100
100 (100%)
Thrifty Car Sales, Inc.
Oklahoma
5,000,000
1,000 (100%)
Thrifty Insurance
Agency, Inc.
Arkansas
100,000
1,000 (100%)
Thrifty Rent-A-Car
System, Inc.
Oklahoma
26,000,000:  25,000,000 Common;  1,000,000 Preferred
1,000 (100%)
TRAC Asia Pacific, Inc.
Oklahoma
50,000
3,000 (100%)

 
 
 

--------------------------------------------------------------------------------

 
 
Dollar Thrifty
Automotive Group
Canada, Inc.
 
Canada
Unlimited
520,000 Common
(100%)
 
96,886
Class A (100%)
 
Thrifty Rent-A-Car Ltd.
New Zealand
10
10 (100%)
2240919 Ontario Inc.
Canada
Unlimited
1 (100%)
2232560 Ontario Inc.
Canada
Unlimited
1 (100%)
DTG Operations Canada Inc.
Canada
Unlimited
100 (100%)
DTG Canada Corp.
Canada
100,000
10,000 (100%)
DTGC Car Rental LP
Canada
N/A
N/A (100% owned)
TCL Funding Limited
Partnership
Canada
N/A
N/A (100% owned)



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.17
IP Rights




Registered IP Rights- Trademarks
 
Trademark Name
App Number
Reg Number
Country
Reg Date
Owner
DAILY DIVIDENDS
77/444234
3542242
United States of America
02-Dec-2008
Dollar Rent A Car, Inc.
DOLLAR
72/403630
948360
United States of America
05-Dec-1972
Dollar Rent A Car, Inc.
DOLLAR
73/691617
1492628
United States of America
14-Jun-1988
Dollar Rent A Car, Inc.
DOLLAR
74/402731
1825518
United States of America
08-Mar-1994
Dollar Rent A Car, Inc.
DOLLAR
75/126035
2170106
United States of America
30-Jun-1998
Dollar Rent A Car, Inc.
DOLLAR
75/626483
2326037
United States of America
07-Mar-2000
Dollar Rent A Car, Inc.
DOLLAR & DESIGN (B&W)
74/161770
1782238
United States of America
13-Jul-1993
Dollar Rent A Car, Inc.
DOLLAR & DESIGN (B&W)
75/126237
2182755
United States of America
18-Aug-1998
Dollar Rent A Car, Inc.
DOLLAR & DESIGN (Color)
74/161769
1768245
United States of America
27-Apr-1993
Dollar Rent A Car, Inc.
DOLLAR & DESIGN (Color)
74/402732
1826644
United States of America
15-Mar-1994
Dollar Rent A Car, Inc.
DOLLAR & DESIGN (Color)
75/126242
2245294
United States of America
18-May-1999
Dollar Rent A Car, Inc.
DOLLAR (Stylized)
73/687371
1493576
United States of America
21-Jun-1988
Dollar Rent A Car, Inc.
DOLLAR 4BUSINESS & Design
85/516199
 
United States of America
 
Dollar Rent A Car, Inc.
DOLLAR DIVIDENDS
78/843244
3304461
United States of America
02-Oct-2007
Dollar Rent A Car, Inc.
DOLLAR EXPRESS
78/379451
3021940
United States of America
29-Nov-2005
Dollar Rent A Car, Inc.
DOLLAR EXPRESS & DESIGN
78/388369
3021985
United States of America
29-Nov-2005
Dollar Rent A Car, Inc.
DOLLAR EXPRESS RENTER REWARDS
78/379461
3230530
United States of America
17-Apr-2007
Dollar Rent A Car, Inc.
DOLLAR MAKES SENSE.
75/067836
2024146
United States of America
17-Dec-1996
Dollar Rent A Car, Inc.
DOLLAR RAPID RENTAL & Design
(B&W)
77/952390
3872656
United States of America
09-Nov-2010
Dollar Rent A Car, Inc.
DOLLAR RENT A CAR
75/148667
2110019
United States of America
28-Oct-1997
Dollar Rent A Car, Inc.
DOLLAR RENT A CAR & DESIGN
(COLOR)
75/156741
2079330
United States of America
15-Jul-1997
Dollar Rent A Car, Inc.
FASTLANE
77/857570
3861959
United States of America
12-Oct-2010
Dollar Rent A Car, Inc.
GREAT DRIVES
74/685653
2023133
United States of America
17-Dec-1996
Dollar Rent A Car, Inc.
GREAT RATES! GOOD CALL.
78/531686
3105179
United States of America
13-Jun-2006
Dollar Rent A Car, Inc.
HOME OF OUR LOWEST RATES
78/375332
3005071
United States of America
04-Oct-2005
Dollar Rent A Car, Inc.
RAPID RENTAL & Design (Color)
77/952392
3863484
United States of America
19-Oct-2010
Dollar Rent A Car, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
RIGHT ON THE AIRPORT. RIGHT ON
THE MONEY.
74/392895
1823254
United States of America
22-Feb-1994
Dollar Rent A Car, Inc.
ROADSAFE
77/132027
3395601
United States of America
11-Mar-2008
Dollar Rent A Car, Inc.
SHOOTING STARS & DESIGN
74/706053
2044962
United States of America
11-Mar-1997
Dollar Thrifty Automotive Group, Inc.
SILVER DOLLAR CLUB
75/209644
2209577
United States of America
08-Dec-1998
Dollar Rent A Car, Inc.
STYLESERIES
77/081693
3333669
United States of America
13-Nov-2007
Dollar Rent A Car, Inc.
1-800-FOR-CARS
74/600,472
1974685
United States of America
21-May-1996
Thrifty, Inc.
 
1-800-THRIFTY
75/802728
2375277
United States of America
08-Aug-2000
Thrifty, Inc.
 
1-877-BUY-BLUE
76/343137
2609786
United States of America
20-Aug-2002
Thrifty, Inc.
 
BE SMART, BUY THRIFTY
76/298495
2550112
United States of America
19-Mar-2002
Thrifty, Inc.
 
BEYOND LUXURY
77/148,875
3410099
United States of America
08-Apr-2008
Thrifty, Inc.
 
BEYOND LUXURY & Design
77/205,432
3496723
United States of America
02-Sep-2008
Thrifty, Inc.
 
BLUE CHIP & DESIGN
75/245,413
2237403
United States of America
06-Apr-1999
Thrifty, Inc.
 
BLUE CHIP EXPRESS RENTAL
PROGRAM
75/376,105
2216214
United States of America
05-Jan-1999
Thrifty, Inc.
 
BUY LIKE AN INSIDER. GO STRAIGHT
TO THE OUTLET.
85/429305
 
United States of America
 
Thrifty, Inc.
 
CLICK AND SAVE
76/187579
2743243
United States of America
29-Jul-2003
Thrifty, Inc.
 
CLICK AND SAVE (Car Rental Services)
77/880423
3817621
United States of America
13-Jul-2010
Thrifty, Inc.
 
CONNECT THE DOTS
76/219610
2867142
United States of America
27-Jul-2004
Thrifty, Inc.
 
DRIVEWISE
85/195083
 
United States of America
 
Thrifty, Inc.
 
GET A TITLE WITHOUT A FIGHT
77/081,157
3340743
United States of America
20-Nov-2007
Thrifty, Inc.
 
MISS THRIFTY
72/228,759
840196
United States of America
05-Dec-1967
Thrifty, Inc.
 
NEIGHBORS TOGETHER & DESIGN
74/695306
2062058
United States of America
13-May-1997
Dollar Thrifty Automotive Group, Inc.
 
THE COLOR BLUE USED ON
BUILDINGS
75/377453
2608362
United States of America
20-Aug-2002
Thrifty, Inc.
 
THE COLOR BLUE USED ON VEHICLES
75/377466
2608363
United States of America
20-Aug-2002
Thrifty, Inc.
 
THE FRANCHISE WITHOUT THE
FACTORY
77/114,393
3355175
United States of America
18-Dec-2007
Thrifty, Inc.
 
THRIFTY
75/163690
2427743
United States of America
13-Feb-2001
Thrifty, Inc.
 
THRIFTY
75/163475
2427742
United States of America
13-Feb-2001
Thrifty, Inc.
 
THRIFTY
72/430414
986155
United States of America
11-Jun-1974
Thrifty, Inc.
 
THRIFTY
72/315,114
880666
United States of America
11-Nov-1969
Thrifty, Inc.
 
THRIFTY
72/228,758
816350
United States of America
04-Oct-1966
Thrifty, Inc.
 
THRIFTY & DESIGN
76/039687
2477739
United States of America
14-Aug-2001
Thrifty, Inc.
 

 
 
 

--------------------------------------------------------------------------------

 
 
THRIFTY (stylized)
73/629,578
1570143
United States of America
05-Dec-1989
Thrifty, Inc.
 
THRIFTY (stylized) (BLUE)
73/629,577
1570142
United States of America
05-Dec-1989
Thrifty, Inc.
 
THRIFTY & DESIGN (COLOR)
73/629,574
1570141
United States of America
05-Dec-1989
Thrifty, Inc.
 
THRIFTY & DESIGN Color
75/446465
2240661
United States of America
20-Apr-1999
Thrifty, Inc.
 
THRIFTY & DESIGN ELONGATE BLUE
75/015380
2427731
United States of America
13-Feb-2001
Thrifty, Inc.
 
THRIFTY AUTO LOAN
77/032227
3319278
United States of America
23-Oct-2007
Thrifty, Inc.
 
THRIFTY AUTO LOAN Logo
77/194,803
3375745
United States of America
29-Jan-2008
Thrifty, Inc.
 
THRIFTY CAR RENTAL (stylized)
73/629,580
1566277
United States of America
14-Nov-1989
Thrifty, Inc.
 
THRIFTY CAR RENTAL & DESIGN
73/629,579
1572308
United States of America
19-Dec-1989
Thrifty, Inc.
 
THRIFTY CAR RENTAL (stylized) (BLUE)
73/629,581
1570144
United States of America
05-Dec-1989
Thrifty, Inc.
 
THRIFTY CAR RENTAL ON A BLUE
BACKGROUND
76/105373
2575433
United States of America
04-Jun-2002
Thrifty, Inc.
 
THRIFTY CARE
76/219618
2856276
United States of America
22-Jun-2004
Thrifty, Inc.
 
THRIFTY CARE
76/219611
2571205
United States of America
21-May-2002
Thrifty, Inc.
 
THRIFTY CERTIFIED
75/629753
2398617
United States of America
24-Oct-2000
Thrifty, Inc.
 
THRIFTY TIMESAVER & Design (B&W)
77/952398
3863485
United States of America
19-Oct-2010
Thrifty, Inc.
 
THRIFTY UNIVERSITY
76/455,117
2805641
United States of America
13-Jan-2004
Thrifty, Inc.
 
THRIFTY.COM LOGO
76/143018
2580130
United States of America
11-Jun-2002
Thrifty, Inc.
 
TIMESAVER & Design
77/952401
3863487
United States of America
19-Oct-2010
Thrifty, Inc.
 
TRIPSAVER
77/132102
3389631
United States of America
26-Feb-2008
Thrifty, Inc.
 
TRUE BLUE
75/931721
2428452
United States of America
13-Feb-2001
Thrifty, Inc.
 
TRUE BLUE
76/508775
2875496
United States of America
17-Aug-2004
Thrifty, Inc.
 
TRY IT BEFORE YOU BUY IT & Design
85/285551
 
United States of America
 
Thrifty, Inc.
 
VALUE EVERY TIME
76/574568
2998789
United States of America
20-Sep-2005
Dollar Thrifty Automotive Group, Inc.
 
VALUE IS OUR DOMAIN
78/845,553
3205746
United States of America
06-Feb-2007
Thrifty, Inc.
 
WILD CAR
77/299,333
3479510
United States of America
05-Aug-2008
Thrifty, Inc.
 





 
 

--------------------------------------------------------------------------------

 
 
Registered IP Rights- Copyrights


Dollar Rent-a-Car Systems, Inc.:


Title of
Work                                                                                            
Reg. No.                                Reg. Date
Projection, Analysis, Staffing
  & Scheduling
System                                                                           TX
5-089-381                                9/23/99




Thrifty Rent-A-Car System, Inc.


Title of
Work                                                                                            
Reg. No.                                Reg. Date                      Docket
No.


Best Of All It's
Thrifty                                                                           PA
879-611                      11/20/96                                70942-00319
(Neighborhood :30 TV)


Best Of All It's
Thrifty                                                                           PA
879-610                      11/20/96                                70942-00320
(Business/Airport :30 TV)


Best Of All It's
Thrifty                                                                           PA
879-609                      11/20/96                                70942-00321
(Adult/Comtemp :60 Radio)


Best Of All It's
Thrifty                                                                           PA
879-613                      11/20/96                                70942-00322
(Country :60 Radio)


Best Of All It's
Thrifty                                                                           PA
879-612                      11/20/96                                70942-00323
(Blues :60 Radio)


Best Of All It's
Thrifty                                                                           PA
821-631                      11/20/96                                70942-00324
(Blues :30 Radio)


Best Of All It's
Thrifty                                                                           PA
821-632                      11/20/96                                70942-00325
(Adult/Contemp :30 radio)


Best Of All It's
Thrifty                                                                           PA
821-633                      11/20/96                                70942-00425
(Country :30 radio)


Best Of All It's
Thrifty                                                                           PA
849-373                      1/31/97                                70942-00426
(Leisure/Airport :30 TV)
 
 
 

--------------------------------------------------------------------------------

 

 
Thrifty car rental worldwide
directory, summer/fall
1987                                                                   TX
2-593-402                                4/12/88


Thrifty car rental worldwide
directory,
1988                                                                                       
TX 2-593-403                                4/11/88


Exclusive franchise
information                                                           TX
174-254                                   2/16/78


Easy
Street                                                                                              
VA 314-156                                  8/10/88


How to be a customer service
Representative with Thrifty
pride                                                        PA
395-785                                   9/30/88


How to be a customer service
Representative with Thrifty
pride                                                        TX 2407-088     
                           9/30/88


Automate 2; software/By Bluebird
Auto Rental Systems,
LP                                                                      TXu
777-540                                (purchase agmt. recorded on 1/15/98)


How to be a Thrifty customer service
representative with Thrifty pride & 2
other titles; videotaped presentations
and related training
materials                                                               V
2399P003                             (assignment recorded from Universal Video,
Inc.)




Implementing the Thrifty car rental
Customer service representative
Training program; site manager’s
guide                                             TX
245-1141                                9/3/88


Lenny                                                                                                    
  VA 615-615                                 11/3/93


Spaceship,
rocket                                                                         
         VA 314-158                                 8/10/88


Survey Master 2.0; source
code                                                          TX
4-058-906                               5/30/95


Take your
pick.                                                                                       
VA 314-157                                 8/10/88


Thrifty Automated Rental Center
(controller) computer
software                                                             TX
3-159-027                              9/27/91
 
 
 

--------------------------------------------------------------------------------

 
 
Thrifty Automated Rental Center
(kiosk) computer
software                                                                     TX
3-159-026                             9/27/91


Thrifty car rental worldwide
directory                                                 CSN
86171                                 10/4/89


Thrifty car rental worldwide
directory                                                 TX2688613                         
       10/4/89


Registered IP Rights- Patents


No active patents.





Licensing Arrangements
 
Loan Party trademarks are being non-exclusively licensed on a regular basis
pursuant to the franchise agreements.
 






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.20(a)
Locations of Real Property




Owned Real Property



 
Owner
Address
1. 
Dollar Thrifty Automotive Group, Inc.
5310-5350 East 31st St.
Tulsa, OK 74135
2. 
DTG Operations, Inc.
4775 Swenson Street
Las Vegas, NV 89119-6696
3. 
DTG Operations, Inc.
4720 Spruce Street
Tampa, FL 33607
4. 
Thrifty Rent-A-Car System, Inc.
2400 Miami Road
Ft. Lauderdale, FL 33316-3927
5. 
Thrifty Rent-A-Car System, Inc.
4405 Reese Drive
Irving, TX 75063-4018
6. 
Thrifty Rent-A-Car System, Inc.
7700 Esters Blvd.
Irving, TX 75063
7. 
Thrifty Rent-A-Car System, Inc.
15845 JFK Blvd.
Houston, TX 77032-2317
8. 
Thrifty Rent-A-Car System, Inc.
15 S. 2400 West
Salt Lake City, UT 84116-2990
9. 
DTG Operations, Inc.
1120 S. Laurel
San Diego, CA 92101-1228
10. 
DTG Operations, Inc.
5359 W. 63rd Street
Chicago, IL 60638
11. 
DTG Operations, Inc.
3410 E. Grimes
Harlingen, TX 78550
12. 
DTG Operations, Inc.
2780 Airways Blvd.
Memphis, TN 38132
13. 
Thrifty Rent-A-Car System, Inc.
2500 N. Sheridan Rd.
Tulsa, OK 74115
14. 
DTG Operations, Inc.
13500 Intrepid Lane (aka 10550 Daniels Parkway)
 Fort Myers, FL 33913-8821



 
 

--------------------------------------------------------------------------------

 
 
Leased Real Property (Excluding Airport Locations)



 
Street Address - Lease
City
ST
Lessor
1
8010 Airport Blvd, Suite 105 (See FN1)
Mobile
AL
LL&T Properties, Ltd.
2
5044 W. Cactus Road
Phoenix
AZ
ERMACO Investments 2, LLC
3
Chaparral Suites Hotel, 5501 N. Scottsdale
Road
Scottsdale
AZ
Chaparral Suites Resort
4
2340 E. Elvira
Tucson
AZ
DFK Investments
5
1815 Bayshore Highway
Burlingame
CA
Lorraine Arnaudo
6
836 (840) Cowan Road
Burlingame
CA
Joann Prolo
7
5439 W. 102nd (MBGF Lot)
Los Angeles
CA
MBGF Properties
8
5440 W. Century Blvd.
Los Angeles
CA
5440/5500 W Century Blvd., LLC
9
5600 W. Arbor Vitae
Los Angeles
CA
The Oakstone Company
10
5630 Arbor Vitae Street
Los Angeles
CA
Socal Partners I
11
9310-9326 & 9400-9430 Bellanca Ave.
Los Angeles
CA
NSHE Lebanon, LLC
12
3500-3510 Irvine Avenue
Newport Beach
CA
Jacqueline Poladian
13
800 N. Haven Avenue, Ste. 230
Ontario
CA
RCI Ontario Equities
14
2401-2407 Pacific Highway
San Diego
CA
Stevan Denenberg
15
2499 Pacific Highway
San Diego
CA
Leonardini Family SD Property,
LLC
16
3540 Estudillo
San Diego
CA
3500 Company, LLC
17
2500 Mason St. (Wharf Sheraton)
San Francisco
CA
CapStar San Francisco Company,
LLC
18
360-364 O'Farrell Street
San Francisco
CA
Downtown Center Garage
19
1441-B Terminal Ave
San Jose
CA
Edward & Karen Sarafian
20
2152 Bristol Street
Santa Ana
CA
James F. Suruki
21
580 Spring Street
Windsor Locks
CT
580 Spring Street, LLC
22
17800 Biscayne Blvd.
Aventura
FL
Mazal 18 Development, LLC
23
6799 N. Atlantic Ave.
Cape Canaveral
FL
S&S Enterprises, Inc.
24
Holiday Inn Select / 3535 Ulmerton Rd.
(FN2)
Clearwater
FL
St. Pete/Clearwater Airport Assoc.
25
1600 NE 7th Avenue
Dania Beach
FL
Shoppes of Wiles Road LLC
26
2605 S. Federal Highway
Delray Beach
FL
2605 S Federal Hwy LLC
27
3100 S. Federal Highway
Ft. Lauderdale
FL
Air & Port One LLC
28
1759 Airport Road
Jacksonville
FL
S&S Enterprises, Inc.
29
Naval Air Station Key West
Key West
FL
Navy Exchange
30
6051 W. Irlo Bronson (Howard Johnson's)
Kissimmee
FL
Howard Johnson Maingate East
31
1850 Hotel Plaza Blvd.
Lake Buena
Vista
FL
Regal Sun Resort
32
2300 N. State Road # 7
Lauderdale
Lakes
FL
Tucker Leasing, Inc.
33
3400 N. Federal Highway
Lighthouse Pt.
FL
3400 N. Federal Hwy, LLC (Joe &
Don Stavola)
34
1851 Delaware Parkway
Miami
FL
A+ Mini Storage - Airport East,
LLC
35
3760 NW South River Drive
Miami
FL
Marvin & Arlene Sokolow / Bert
& Merilyn Sager
36
1520 Collins Avenue
Miami Beach
FL
Ocean Beach Properties
37
18401 Collins Avenue
Miami Beach
FL
Dezer Hotel Management, Ltd.
38
3801 Collins Avenue
Miami Beach
FL
Antoinette Nobile, P.A.

 
 
 

--------------------------------------------------------------------------------

 
 
39
3637 Indian Creek Drive
Miami Beach
FL
Riverview Place Condominium
Association, Inc.
40
10100 Int'l Drive (Int'l Plaza Resort & Spa)
Orlando
FL
Buena Vista Hospitality Group,
DBA Int'l Plaza Resort & Spa
41
16211 NW 57th Ave. (formerly Hialeah)
Miami Gardens
FL
Canam Associates
42
13351 State Road 535
Orlando
FL
Vista Sun, Inc. dba Holiday Inn
Resort LBV
43
2510 Jet Port Drive
Orlando
FL
Autonation Corporate Mgmt.
Company
44
2828 Collingswood Drive
Orlando
FL
iStar Tara LLC
45
6515 International Drive (Int'l Palms Resort)
Orlando
FL
Int'l Palms Resort & Conference
Center Orlando
46
5005 Gulf Blvd.
St. Petersburg
FL
B & B Company
47
1900 Capital Circle
Tallahassee
FL
Richard Wilson
48
1408 N. Westshore Blvd.,
Tampa
FL
Edgewood General Partnership
49
91831 Overseas Highway
Tavernier
FL
George Scott
50
221 Peachtree Center Ave.
Atlanta
GA
AmeriPark (IPC Investments)
51
4100 Global Gateway Connector
College Park
GA
Interpark
52
200 Watson Blvd (Interim Site to 112 S. 1st
St)
Warner Robins
GA
Redevelopment Agency - City of
Warner Robins
53
112 South First Street (Permanent Site)
Warner Robins
GA
Redevelopment Agency - City of
Warner Robins
54
845 Kanoelehua Ave. (Hilo Baseyard)
Hilo (Hawaii)
HI
JH Moku Ola, LLC
55
1600 Kapiolani Blvd. #825 (Corp. Office)
Honolulu
(Oahu)
HI
Pan Am I, LLC
56
2002 Kalakaua Avenue
Honolulu
(Oahu)
HI
Bank of Hawaii
57
2055 Kalia Road (Hale Koa Hotel)
Honolulu
(Oahu)
HI
Hale Koa
58
2490 Kalakaua Avenue (Pacific Beach)
Honolulu
(Oahu)
HI
Koa Management, LLC
59
3131 Nimitz Highway
Honolulu
(Oahu)
HI
CTC Investments (c/o caldwell
Banker)
60
3147 Nimitz Highway
Honolulu
(Oahu)
HI
Triple S Investments Corporation
61
King Kam Kona Beach Hotel(75-5560 Palani
Rd)(FN2)
Kailua Kona
HI
HKK Management, Inc. (IWF
KKH, LLC)
62
Fairmont Orchid Hotel & Resorts (FN2)
Kohala Coast
HI
WB-LCP Orchid Operators, LLC
63
Sheraton Kauai Resort (FN2)
Koloa (Kauai)
HI
Sheraton Kauai Resort
64
20-C Halawai Dr. (Kaanapali Baseyard)
Lahaina (Maui)
HI
300 Corporation
65
2995-E Aukele St. (Kauai Body Shop)
Lihue (Kauai)
HI
The Consolidated Corp.
66
3081 Peleke Street, Units A1 & A2
Lihue (Kauai)
HI
Calipjo Properties
67
1188 Lower Main Street
Wailuku (Maui)
HI
Furomoto Ohana Limited
Partnership
68
2393 Airport Way
Boise
ID
Robert L. & Barbara B. Petersen
69
IDL Lot
Boise
ID
Idaho Dept. of Lands
70
5400 S. Kilbourn Ave.
Chicago
IL
Yonatham and Sona Youkhana
71
3901 N. Manheim Road
Schiller Park
IL
Great Lakes Property, LLC
72
8619 W. Kellogg
Wichita
KS
Harvey A. Flacks Trust
73
3700 Crittenden Drive
Louisville
KY
Newland Inc.
74
110 Mt. Auburn St.
Cambridge
MA
Harvard Square Hotel
75
36B Lee Burbank Hwy.
Revere
MA
Massachusetts Port Authority

 
 
 

--------------------------------------------------------------------------------

 
 
76
40 Lee Burbank Hwy.
Revere
MA
Cobalt Properties
77
4520A St. Barnabas Road
Temple Hills
MD
St. Barnabas Rd. LLC
78
29111 Wick Road
Romulus
MI
29 Wick LLC
79
5125-B South Blvd (Seneca Square Shopping
Cntr)
Charlotte
NC
Crosland,LLC
80
803 N. Regional Road
Greensboro
NC
Bank of the West
81
2800 Pleasant Grove Church Road
Morrisville
NC
Wilson, Mitchell, Bass &
Workman
82
2110 E. Locust
Omaha
NE
Harvey A. Flacks Trust
83
313/314 Highlander Green
Manchester
NH
Barry Brensinger
84
3300 Las Vegas Blvd. (Treasure Island)
Las Vegas
NV
Treasure Island Corp.
85
22-61 94th St.
East Elmhurst
NY
Pacifica LaGuardia, LLC
86
90-25 25th Avenue
Jackson Heights
NY
Sam R. Bruno
87
90-25 25th Avenue (Fence Line Agmt)
Jackson Heights
NY
Ajhodia Singh
88
112-02 South Conduit Ave (JFK Long-Term
Pkg)
Jamaica
NY
JFK Long-Term Parking, Inc.
89
146 W. 83rd St. (Dollar - Office)
New York
NY
West 83rd St. Realty Corp.
90
146 W. 83rd St. (Thrifty - Office)
New York
NY
West 83rd St. Realty Corp.
91
152 E. 87th St.
New York
NY
ASG Properties, LLC
92
157 W. 83rd St. (Garage)
New York
NY
Central Parking System
93
329-333 E. 22nd Street
New York
NY
22 East LLC
94
888 8th Avenue
New York
NY
Kinney Parking System, Inc.
95
99 Charles St.
New York
NY
Charles St. Garage Corp.
96
840 Stelzer Road
Columbus
OH
Datahami Limited Partnership
97
2700 W. National Road
Vandalia
OH
Datahami Limited Partnership
98
112 Main Parkway (Res Center)
Tahlequah
OK
Tahlequah Industrial Authority
99
5310 E. 31st St. (DTG Plaza 2)
Tulsa
OK
DTAG
100
7001 E. 38th St., Bays 7081-7087
Tulsa
OK
Space Center, Inc.
101
10800-10835 NE Holman Rd.
Portland
OR
Huling Brothers Properties, LLC
102
7001 Essington Ave.
Philadelphia
PA
Pingree 2000 Real Estate
Holdings, LLC
103
7500 Holstein Ave.
Philadelphia
PA
7500 Holstein Partners, LP
104
2329 Post Road
Warwick
RI
Joni Auto Rentals, Inc.
105
3127 Mockingbird Lane
Dallas
TX
Southwest Airlines, Co.
106
3575 Lone Star Circle, Suite 414
Fort Worth
TX
Texas Motor Speedway, Inc.
107
1700 Smith Street (Crowne Plaza)
Houston
TX
Holiday Inn Crowne Plaza
108
2319 W. Holcombe Blvd. (Med Center)
Houston
TX
Chin H. & Shu C. Yang
109
4848 Guiton (Galleria)
Houston
TX
William C., III & Sharon K.
Morris
110
Monroe & Panair Streets
Houston
TX
Powell Land Mgmt. Co.
111
6780 Southwest Freeway (Southwest
Hilton)(FN2)
Houston
TX
Hospitality Ventures
112
2901 S. 23rd St., Suite A & B
McAllen
TX
Eduardo Andrade
113
747 N.E. Loop 410 (8790 Crownhill Blvd)
San Antonio
TX
Clearwater Real Estate , LLC
114
TxDOT 0.458-Acre Parcel Crownhill Blvd
@ Broadway Street
San Antonio
TX
Texas DOT
115
TxDOT 0.778-acre Property Adjacent to
747 NE Loop 410
San Antonio
TX
Texas DOT
116
755 N.E. Loop 410
San Antonio
TX
Gary Zars Living Trust
117
2525 South Eads Street
Arlington
VA
Metropolitan Washington Airports Authority

 
 
 

--------------------------------------------------------------------------------

 
 
118
2600/2610 Jefferson Davis Hwy.
Arlington
VA
B.M. Smith & Associates
119
2780-2804 Jefferson Davis Hwy.
Arlington
VA
B.M. Smith & Associates
120
3575 Military Highway
Norfolk
VA
Military Norvella Associates,
L.L.P.
121
5912 Lewis Road
Sandston
VA
Ross Rennick
122
5914 Lewis Road
Sandston
VA
Porter Realty
123
1700 Williston Road
South
Burlington
VT
Lowell T., Jr & Shelley C. Spillane
124
1710 Williston Road
South
Burlington
VT
Lowell T., Jr & Shelley C. Spillane
125
93 Beswick Drive
White River Jct
VT
Lowell T., Jr & Shelley C. Spillane
126
1427 S. 192nd St.
SeaTac
WA
FA McEachern LLC
127
18820-18836 Int'l Blvd. (3027 S. 188th St.)
SeaTac
WA
Huling Brothers Properties, LLC
128
5151 S. Howell Avenue
Milwaukee
WI
La Macchia Real Estate IV LLC
129
6039 S. Howell Avenue
Milwaukee
WI
La Macchia Real Estate IV LLC
130
6280 Howell Avenue
Milwaukee
WI
Dominic & Frank Guiffre
           
Footnotes
       
(1)  Assigned to licensee 1-Sep-2011; DTG does not operate this location but
remains obligated until 12-Mar-2013 if licensee defaults.
 
(2) Tradeout Agreement - DTG's occupancy/possession arises from tradeout of
space for vehicle use.





U.S. Airport Locations Subject to Concessions and/or Leases



 
City
ST
Airport
Airport Authority/Lessor
 
US Airports
     
1
Albuquerque
NM
Albuquerque Int'l Sunport
City of Albuquerque
2
Atlanta
GA
Hartsfield-Jackson Atlanta Int'l Airport
City of Atlanta
3
Baltimore
MD
Baltimore-Washington Int'l Airport
Maryland Aviation Administration -
MDOT
4
Boise
ID
Boise Airport
City of Boise
5
Boston
MA
Boston-Logan In'tl Airport
Massachusetts Port Authority
6
Charlotte
NC
Charlotte/Douglas Int'l Airport
City of Charlotte
7
Chicago
IL
Chicago Midway Int'l Airport
City of Chicago
8
Chicago
IL
Chicago O'Hare Int'l Airport
City of Chicago
9
Cincinnati
OH
Cincinnati/Northern Kentucky Int'l
Airport
Kenton County Airport Board
10
Cleveland
OH
Cleveland Hopkins Int'l Airport
City of Cleveland
11
Columbus
OH
Port Columbus Int'l Airport
Columbus Regional Airport
Authority
12
Corpus Christi
TX
Corpus Christi Int'l Airport
City of Corpus Christi
13
Dallas
TX
Dallas-Fort Worth Int'l Airport
Dallas-Fort Worth Int'l Airport
Board
14
Dallas
TX
Dallas Love Field
City of Dallas, Texas
15
Daytona Beach
FL
Daytona Beach Int'l Airport
Volusia County
16
Daytona Beach
FL
Daytona Beach Int'l Airport
Volusia County
17
Denver
CO
Denver Int'l Airport
City and County of Denver

 
 
 

--------------------------------------------------------------------------------

 
 
18
Des Moines
IA
Des Moines Int'l Airport
City of Des Moines, Iowa
19
Detroit
MI
Detroit Metro. Airport
Detroit Metropolitan Wayne County
20
El Paso
TX
El Paso Int'l Airport
City of El Paso, Texas
21
Fresno
CA
Fresno Yosemite Int'l Airport
City of Fresno
22
Fort Lauderdale
FL
Fort Lauderdale/Hollywood Int'l Airport
Broward County
23
Fort Myers
FL
Southwest Florida Int'l Airport
Lee County Port Authority
24
Greensboro
NC
Piedmont Triad Int'l Airport
Piedmont Triad Airport Authority
25
Harlingen
TX
Valley International Airport
City of Harlingen, Texas
26
Hartford
CT
Bradley Int'l Airport
State of Connecticut
27
Hilo (Hawaii)
HI
Hilo Int'l Airport
State of Hawaii - DOT
28
Honolulu (Oahu)
HI
Honolulu Int'l Airport
State of Hawaii - DOT
29
Houston
TX
William P. Hobby Airport
City of Houston, Texas
30
Houston
TX
George Bush Intercontinental
Airport/Houston
City of Houston, Texas
31
Jacksonville
FL
Jacksonville Int'l Airport
Jacksonville Airport Authority
32
Kahului (Maui)
HI
Kahului Airport
State of Hawaii - DOT
33
Kailua Kona
HI
Kona Int'l Airport
State of Hawaii - DOT
34
Kansas City
MO
Kansas City Int'l Airport
City of Kansas City, Missouri
35
Key West
FL
Key West Int'l Airport
Monroe County
36
Las Vegas
NV
McCarran Int'l Airport
Clark County
37
Lihue (Kauai)
HI
Lihue Airport
State of Hawaii - DOT
38
Los Angeles
CA
Los Angeles Int'l Airport
City of Los Angeles
39
Louisville
KY
Louisville Int'l Airport
Regional Airport Authority of
Louisville
40
Manchester
NH
Manchester-Boston Regional Airport
City of Manchester, New Hampshire
41
McAllen
TX
McAllen-Miller Int'l Airport
City of McAllen
42
Memphis
TN
Memphis Int'l Airport
Memphis Shelby County Airport
Authority
43
Miami
FL
Miami Int'l Airport
Miami-Dade County, Florida
44
Milwaukee
WI
General Mitchell Int'l Airport
General Mitchell Int'l Airport
45
Minneapolis
MN
Minneapolis-St Paul Int'l Airport
Metropolitan Airports Commission
46
Naples
FL
Naples Muncipal Airport (Commercial
Terminal)
City of Naples Aviation Authority
47
Nashville
TN
Nashville Int'l Airport
Metropolitan Nashville Airport
Authority
48
New Orleans
LA
New Orleans Int'l Airport
City of New Orleans
49
New York
NY
John F. Kennedy Int'l Airport
Port Authority of New York and
New Jersey
50
New York
NY
LaGuardia Int'l Airport
Port Authority of New York and
New Jersey
51
Newark
NJ
Newark Int'l Airport
Port Authority of New York and
New Jersey
52
Norfolk
VA
Norfolk Int'l Airport
Norfolk Airport Authority
53
Oakland
CA
Oakland Int'l Airport
Port of Oakland
54
Ontario
CA
Ontario Int'l Airport
City of Los Angeles
55
Orange County
CA
John Wayne Airport
County of Orange
56
Orlando
FL
Orlando Int'l Airport
Greater Orlando Aviation Authority
57
Palm Springs
CA
Palm Springs Int'l Airport
City of Palm Springs
58
Pensacola
FL
Pensacola Gulf Coast Regional Airport
City of Pensacola, Florida
59
Philadelphia
PA
Philadelphia Int'l Airport
City of Philadelphia

 
 
 

--------------------------------------------------------------------------------

 
 
60
Phoenix
AZ
Phoenix Sky Harbor Int'l Airport
City of Phoenix
61
Pittsburgh
PA
Pittsburgh Int'l Airport
Allegheny County Airport Authority
62
Portland
OR
Portland Int'l Airport
Port of Portland
63
Providence
RI
T.F. Green State Airport
Rhode Island Airport Corporation
64
Raleigh/Durham
NC
Raleigh/Durham Int'l Airport
Raleigh/Durham Aiport Authority
65
Reno
NV
Reno-Tahoe Int'l Airport
Reno-Tahoe Airport Authority
66
Richmond
VA
Richmond Int'l Airport
Capital Reg'l Airport Comm.
67
Sacramento
CA
Sacramento Int'l Airport
County of Sacramento
68
San Antonio
TX
San Antonio Int'l Airport
City of San Antonio, Texas
69
San Diego
CA
San Diego Int'l Airport
San Diego County Board Airport
Authority
70
San Francisco
CA
San Francisco Int'l Airport
City and County of San Francisco
71
San Jose
CA
Norman Y. Mineta San Jose Int'l Airport
City of San Jose
72
Sanford
FL
Orlando Sanford Int'l Airport
Orlando Sanford International, Inc.
73
Sanford
FL
Orlando Sanford Int'l Airport
Orlando/Sanford Domestic, Inc.
74
Sarasota
FL
Sarasota Bradenton Int'l Airport
Sarasota Manatee Airport Authority
75
Seattle
WA
Seattle-Tacoma Int'l Airport
Port of Seattle
76
Tallahassee
FL
Tallahassee Regional Airport
City of Tallahassee
77
Tampa
FL
Tampa Int'l Airport
Hillsborough County Aviation
Authority
78
Tucson
AZ
Tucson Int'l Airport
Tucson Airport Authority
79
Tulsa
OK
Tulsa Int'l Airport
Tulsa Airport Improvements Trust
80
Washington
DC
Washington Dulles Int'l Airport
Metro. Washington Airport Auth.
81
West Palm Beach
FL
Palm Beach Int'l Airport
Palm Beach County
82
Wichita
KS
Wichita Mid-Continent Airport
Wichita Airport Authority
           
Non-Possessory Off-Airport Permits
 
1
Dayton
OH
James M. Cox Int'l Airport
City of Dayton, Ohio
2
Honolulu (Oahu)
HI
Honolulu Int'l Airport
State of Hawaii - DOT
3
Lahaina (Maui)
HI
Kapalua Airport
State of Hawaii - DOT
4
McAllen
TX
McAllen-Miller Int'l Airport
City of McAllen
5
St. Petersburg
FL
St. Petersburg-Clearwater Int'l Airport
Pinellas County, Florida
6
Tucson
AZ
Tucson Int'l Airport
Tucson Airport Authority
7
Washington
DC
Washington Reagan Nat'l Airport
Metro. Washington Airport Auth.





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.20(b)
Taxpayer and Organizational Identification Numbers




Loan Party
Taxpayer
Identification
Number
Organization
Number
Dollar Thrifty Automotive Group, Inc.
73-1356520
None
DTG Operations, Inc.
73-1389882
1900503794
Dollar Rent A Car, Inc.
05-0542273
1900702669
DTG Supply, Inc.
73-1325498
1900467412
Thrifty, Inc.
73-1554876
1900614668
Thrifty Car Sales, Inc.
73-1554875
1900614669
Thrifty Rent-A-Car System, Inc.
73-0574010
1900254253
Thrifty Insurance Agency, Inc.
73-1564276
100168993
TRAC Asia Pacific, Inc.
73-1354213
1900482768











 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.20(c)
Changes in Legal Name, State of Formation and Structure




Legal Name of Loan
Party
Previous Legal
Names Within Past 5
Years
Change in State of
Formation in Past 5
Years
Change in Structure
in Past 5 Years
Dollar Thrifty
Automotive Group,
Inc.
None
None
None
DTG Operations, Inc.
None
None
None
DTG Supply, Inc.
None
None
None
Dollar Rent A Car,
Inc.
None
None
None
Thrifty, Inc.
None
None
None
Thrifty Car Sales, Inc.
None
None
None
Thrifty Rent-A-Car
System, Inc.
None
None
None
TRAC Asia Pacific,
Inc.
None
None
None
Thrifty Insurance
Agency, Inc.
None
None
None







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.15
Post-Closing Obligations


1.           Mortgaged Properties


1.  
*5310-5350 East 31st St.

Tulsa, OK 74135


2.  
*4775 Swenson Street

Las Vegas, NV 89119-6696


3.  
*2400 Miami Road

Ft. Lauderdale, FL 33316-3927


4.  
*4405 Reese Drive

Irving, TX 75063-4018


5.  
*15845 JFK Blvd.

Houston, TX 77032-2317


6.  
*15 S. 2400 West

Salt Lake City, UT 84116-2990


7.  
*1120 S. Laurel

San Diego, CA 92101-1228


8.  
*13500 Intrepid Lane (aka 10550 Daniels Parkway)

 Fort Myers, FL 33913-8821


9.  
7700 Esters Blvd.

Irving, TX 75063


10.  
5359 W. 63rd Street

Chicago, IL 60638


11.  
3410 E. Grimes

Harlingen, TX 78550


12.  
2780 Airways Blvd.

Memphis, TN 38132


13.  
2500 N. Sheridan Rd.

Tulsa, OK 74115


14.  
Excluded Property:              4720 Spruce Street

Tampa, FL 33607


 
 

--------------------------------------------------------------------------------

 


2. Account Control Agreements


Financial Institution
Loan Party / Account
Holder
Date of Agreement
Account Number
Type
Amegy Bank, N.A.
Dollar Thrifty
Automotive Group,
Inc.
April 16, 2009
DOL03041 (Grand
Cayman), 313260227-
00 (Money Market)
Securities Account
Amegy Bank, N.A.
Dollar Thrifty
Automotive Group,
Inc.
April 16, 2009
DOL02159
Securities Account
Bank of America, N.A.
Dollar Thrifty
Automotive Group,
Inc.
May 26, 2010
305001617168
Deposit Account
Bank of Hawaii
DTG Operations, Inc.
April 22, 2009
0017141635,
0017141724
Deposit Account
Bank of Montreal
Thrifty Rent-A-Car
System, Inc.
April 16, 2009
0002 # 1221-988, 0002
# 4629-283
Deposit  Account
Bank of Oklahoma, N.A.
Thrifty Rent-A-Car
System, Inc.
April 20, 2009
209906503,
103416503,
209023016, 208302582
Deposit Account
Bank of Oklahoma, N.A.
Dollar Rent A Car, Inc.
April 20, 2009
209908846, 209027801
Deposit  Account
Bank of Oklahoma, N.A.
Thrifty Car Sales, Inc.
April 20, 2009
208325649
Deposit  Account
Bank of Oklahoma, N.A.
Dollar Thrifty
Automotive Group,
Inc.
April 16, 2009
207915503,
209023973,
209906459,
718-00106505,
208368978
Deposit Account
Bank of Oklahoma, N.A.
DTG Operations, Inc.
April 20, 2009
100159865,
207929396,
207929418,
207929473,
207929550,
208368978,
207940231,
208371486,
209024457,
209027570,
209027790,
209906789, 209909891
Deposit Account
BOSC, Inc. (an affiliate
of Bank of Oklahoma)
Dollar Thrifty
Automotive Group,
Inc.
April 21, 2009
300382
Securities Account

 
 
 

--------------------------------------------------------------------------------

 
 
Boston Financial Data
Services, Inc. (as transfer
agent of JPMorgan Prime
Money Market Fund)
Dollar Thrifty
Automotive Group,
Inc.
Oct. 30, 2009
600069810
Fund Account
Deutsche Bank Trust
Company Americas
Dollar Thrifty
Automotive Group,
Inc.
June 15, 2007
19005
Retained
Distribution
Account
Goldman, Sachs & Co.
(as transfer agent on
behalf of Goldman Sachs
Trust)
Dollar Thrifty
Automotive Group,
Inc.
Aug. 2, 2010
1885056330
Securities
Harris N.A.
Dollar Thrifty
Automotive Group,
Inc.
April 26, 2010
244-155-8
Deposit Account
International Bank of
Commerce
Dollar Thrifty
Automotive Group,
Inc.
March 16, 2009
1600357733
Deposit Account
JPMorgan Chase Bank,
N.A.
DTG Operations, Inc.
July 22, 2009
831145024,
831145040, 831145065
Deposit Account
JPMorgan Chase Bank,
N.A.
DTG Operations, Inc.
April 22, 2009
1083492, 1596173037,
627853336,
08806289359,
323363210, 475639081
Deposit Account
JPMorgan Chase Bank,
N.A.
Dollar Thrifty
Automotive Group,
Inc.
May 17, 2010
2958113207
Deposit
Merrill Lynch, Pierce,
Fenner & Smith
Incorporated (replacing
Banc of America
Securities LLC)
Dollar Thrifty
Automotive Group,
Inc.
April 23, 2009
(amended
November 1, 2010)
5S501A20 (replacing
249-01284)
Securities Account
(Collateral Account
for Deutsche Bank
Trust Company
Americas)
VP Distributors, Inc. as
transfer agent of Virtus
Insight Money Market
Fund
Dollar Thrifty
Automotive Group,
Inc.
April 22, 2009
9051764
Mutual Fund
Account



 
 

--------------------------------------------------------------------------------

 






3. Intellectual Property Terminations


Secured Party
Grantor
Volume/Document at
the United States
Copyright Office
Date Recorded
Credit Suisse, Cayman Islands
Branch (formerly Credit
Suisse First Boston)
Dollar Thrifty Automotive
Group, Inc.
Volume 3510
Doc. No. 089
May 3, 2004
Credit Suisse, Cayman Islands
Branch (formerly Credit
Suisse First Boston)
Thrifty Rent-A-Car System, Inc.
Volume 3510
Doc. No. 90
May 3, 2004



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.01
Liens Existing on the Closing Date


Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and
Number
Related Filings
DOLLAR THRIFTY
AUTOMOTIVE GROUP,
INC.
First Bank of Highland
Park
 
Equipment Lease
DE
Department of State:
Division Of
Corporations
9/28/2007
#2007 3979878
 
DOLLAR THRIFTY
AUTOMOTIVE GROUP,
 INC.
U.S. Bank National
Association
 
Equipment Lease
DE
Department of State:
Division Of
Corporations
4/3/2008
#2008 1175833
Assignment 4/18/08; Assignment 10/15/10
DOLLAR THRIFTY
AUTOMOTIVE GROUP,
INC.
IBM Credit LLC
 
Equipment Lease
DE
Department of State:
Division Of
Corporations
5/1/2008
#2008 1516697
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
6/9/2003
#2003006902022
Amendment 3/9/04; Continuation 3/4/08
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
2/3/2004
#2004001314318
Continuation 11/25/08
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
2/24/2004
#2004002132014
Continuation 11/25/08

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
2/25/2004
#2004002204014
Amendment 1/25/07; Continuaion 11/25/08
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
3/2/2004
#2004002431218
Continuation 11/25/08
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/7/2004
#2004004142926
Amendment 3/5/07; Continuation 1/7/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/20/2004
#2004004741830
Continuation 1/30/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/20/2004
#2004004741729
Continuation 1/30/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
5/19/2004
#2004006092326
Amendment 11/21/06; Continuation 2/26/09

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
8/3/2004
#2004009498844
Continuation 5/5/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
8/19/2004
#2004010231518
Amendment 6/18/07; Continuation 5/26/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
9/15/2004
#2004011369935
Continuation 6/8/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
9/27/2004
#2004011865835
Amendment 6/18/07; Continuation 6/11/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
10/26/2004
#2004013103519
Continuation 7/29/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
12/10/2004
#2004014962331
Continuation 9/24/09

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/6/2005
#2005000269731
Continuation 10/19/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/6/2005
#2005000269630
Continuation 10/19/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/14/2005
#2005000657833
Continuation 10/21/09
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/31/2005
#2005001233824
Continuation 12/28/09
DTG OPERATIONS, INC.
Sensomatic Electronics
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
2/1/2005
#2005001319526
Continuation 8/10/09; Amendment 1/12/10
DTG OPERATIONS, INC.
Key Equipment Finance
 
Equipment Lease
OK
Oklahoma County
Central Filing
2/15/2005
#2005001897739
Continuation 1/8/10

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
Deutsche Bank Trust
Company Americas, as
Master Collateral Agent
 
Lien on
securitization assets
OK
Oklahoma County
Central Filing
3/29/2006
#2006003670933
Continuation 1/18/11
DTG OPERATIONS, INC.
Gelco Corporation DBA
GE Fleet Services
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/5/2006
#2006003989138
Continuation 3/21/11
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/14/2006
#2006004451426
Amendment 8/9/06
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/14/2006
#2006004451931
Amendment 8/14/06
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
5/23/2006
#2006006216326
Amendment 11/6/06
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
5/25/2006
#2006006312727
Amendment 8/22/06

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
8/10/2006
#2006009727033
Amendment 3/7/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
8/24/2006
#2006010344626
Amendment 10/19/06
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
9/14/2006
#2006011141016
Amendment 3/9/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
9/14/2006
#2006011141117
Amendment 5/9/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/18/2007
#2007000672529
Amendment 6/18/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/18/2007
#2007000672630
Amendment 6/18/07

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
US Bancorp
 
Equipment Lien
OK
Oklahoma County
Central Filing
2/15/2007
#2007001820626
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
3/15/2007
#2007002997339
Amendment 6/18/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
3/15/2007
#2007002997440
Amendment 10/10/7
DTG OPERATIONS, INC.
Lasalle National Leasing
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
4/19/2007
#2007004648940
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lien
OK
Oklahoma County
Central Filing
5/9/2007
#2007005491735
Amendment 9/13/07
DTG OPERATIONS, INC.
Deutsche Bank Trust
Company Americas, as
Master Collateral Agent
 
Lien on
securitization assets
OK
Oklahoma County
Central Filing
5/23/2007
#2007006134124
Continuation 11/10/09

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lien
OK
Oklahoma County
Central Filing
6/20/2007
#2007007489744
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lien
OK
Oklahoma County
Central Filing
7/20/2007
#2007008800025
Amendment 12/27/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lien
OK
Oklahoma County
Central Filing
7/20/2007
#2007008800126
Amendment 12/19/07
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lien
OK
Oklahoma County
Central Filing
10/19/2007
#2007012634833
Amendment 4/10/08
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
 
Equipment Lease
OK
Oklahoma County
Central Filing
1/11/2008
#2008000480022
Amendment 5/16/08
DTG OPERATIONS, INC.
Lasalle National Leasing
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
1/30/2008
#2008001067428
 

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
Lasalle National Leasing
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
2/7/2008
#2008001403631
 
DTG OPERATIONS, INC.
US Bancorp Oliver Allen
Technology Leasing
(Somerset Leasing Corp.)
 
Equipment Lien
OK
Oklahoma County
Central Filing
2/28/2008
#2008002292227
Amendment 7/18/08; Assignment 7/30/08
DTG OPERATIONS, INC.
Lasalle National Leasing
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
3/26/2008
#2008003454531
 
DTG OPERATIONS, INC.
US Bancorp Equipment
Finance Inc.
 
Equipment Lease
OK
Oklahoma County
Central Filing
4/10/2008
#2008004125426
Amendment 3/18/09
DTG OPERATIONS, INC.
Lasalle National Leasing
Corporation
 
Equipment Lien
OK
Oklahoma County
Central Filing
5/5/2008
#2008005137834
 
DTG OPERATIONS, INC.
US Bancorp Equipment
Finance Inc.
 
Equipment Lease
OK
Oklahoma County
Central Filing
5/5/2008
#2008005138835
 

 
 
 

--------------------------------------------------------------------------------

 
 
DTG OPERATIONS, INC.
US Bancorp Equipment
Finance Inc.
 
Equipment Lease
OK
Oklahoma County
Central Filing
6/2/2008
#2008006253228
 
DTG OPERATIONS, INC.
OFC Capital Corporation
 
Equipment Lease
OK
Oklahoma County
Central Filing
7/17/2008
#20080082707532
Assignment 9/26/08
DTG OPERATIONS, INC.
Deutsche Bank Trust
Companys Americas, as
Master Collateral Agent
 
Lien on
securitization assets
OK
Oklahoma County
Central Filing
10/28/2010
#20101028021080130
Amendment 9/29/11
DTG OPERATIONS, INC.
Deutsche Bank Trust
Companys Americas, as
Master Collateral Agent
 
Lien on
securitization assets
OK
Oklahoma County
Central Filing
7/29/2011
#20110729020748880
 
DTG OPERATIONS, INC.
Deutsche Bank Trust
Companys Americas, as
Master Collateral Agent
 
Lien on
securitization assets
OK
Oklahoma County
Central Filing
10/26/2011
#20111026021057210
 

 
 
 

--------------------------------------------------------------------------------

 
 
THRIFTY RENT-A-CAR SYSTEM, INC.
Zions First National Bank
 
All Debtor’s right,
title and interest in
and to 1) the
Facilities Charges as
defined in and
payable under the
Special Facilities
and Ground Lease
dated 9/1/99 and 2)
Usage Fees as
defined in the
Special Facilities
and Ground Lease
which said Facilities
Charges are payable
as assigned to Zions
First National Bank,
as trustee, under a
Trust Indenture
dated 9/1/99
between the City
and County of
Denver, CO and
Zions First National
Bank, as trustee.
OK
Oklahoma County
Central Filing
9/9/2004
#2004011141721
Amendment 6/12/09; Continuation 6/15/09; Amendment 12/22/10



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.02
Investments Existing on the Closing Date


Investor
Investment
Amount
 
Thrifty Rent-A-Car System,
Inc.
Dollar Thrifty Automotive
Group Canada Inc.
$72,985,684.00
Equity Investment
Dollar Thrifty Automotive
Group Inc.
Ameriguard
$1,500,000.00
Equity Investment
DTG Operations, Inc.
Ameriguard
$2,750,000.00
Equity Investment
Thrifty, Inc.
Ameriguard
$150,000.00
Equity Investment
Thrifty Rent-A-Car System,
Inc.
Ameriguard
$150,000.00
Equity Investment
Dollar Rent A Car, Inc.
Ameriguard
$150,000.00
Equity Investment
Thrifty Car Sales, Inc
Ameriguard
$150,000.00
Equity Investment
DTG Supply, Inc.
Ameriguard
$150,000.00
Equity Investment
Dollar Thrifty Automotive Group,
Inc.
Dollar Thrifty Automotive
Group Canada Inc.
$9,063,000.00
Loan
Thrifty Rent-A-Car System,
Inc.
Dollar Thrifty Automotive
Group Canada Inc.
$17,901,177.00
 Loan
Dollar Thrifty Automotive Group,
Inc.
Dollar Thrifty Europe Limited
$2,040,022.00
Intercompany
Receivable
DTG Operations, Inc.
DCJ L.L.C.
$41,551.00
 Note
Dollar Rent A Car, Inc.
American Loan Masters, Inc.
$51,499.00
 Note
DTG Operations, Inc.
CDL International, Inc.
$18,080.00
 Note
Dollar Thrifty Automotive Group,
Inc.
Dollar Thrifty Automotive
Group Canada Inc.
$8,350,600
 Insurance LC







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.03
Indebtedness Existing on the Closing Date




Demand Capitalization Notes


Series 2007-1 Demand Cap Note
 $10,000,000
Series 2010-3 Demand Cap Note
 $50,000,000
Series 2011-1 Demand Cap Note
 $75,000,000
Series 2011-2 Demand Cap Note
 $75,000,000











 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11.02
Certain Addresses for Notices


If to Borrowers / Loan Parties:


Dollar Thrifty Automotive Group, Inc.
5330 E. 31st Street
Tulsa, Oklahoma  74135
Attention:  H. Clifford Buster III, Chief Financial Officer
Telephone:  (918) 669-2272
Fax: (918) 669-2970
Email:  cliff.buster@dtag.com


With a copy to:


Dollar Thrifty Automotive Group, Inc.
5330 E. 31st Street
Tulsa, Oklahoma  74135
Attention: Vicki Vaniman, General Counsel
Telephone:  (918) 669-3043
Fax:  (918) 669-3046
Email:  vicki.vaniman@dtag.com


Website address: www.dtag.com


If to Administrative Agent:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Credit Services
Mail Code:  TX1-492-14-05
901 Main Street, Floor 14
Dallas, TX  75202
Attention:  Lori E. Norman
Telephone:  214-209-0590
Telecopier:  214-290-8380
Email:   lori.e.norman@baml.com


Bank of America, New York, NY
ABA # 026009593
Account Name:  Credit Services
Account No.:  001292000883
Attention:  Lori E. Norman
Reference: Dollar Thrifty Automotive Group, Inc.


 
 

--------------------------------------------------------------------------------

 


Other Notices as Administrative Agent:


Bank of America, N.A.
Agency Management
Mail Code: WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle, WA  98104
Attention:             Tiffany Shin
Assistant Vice President
Telephone:  206-358-0078
Telecopier:  415-343-0561
Email:  tiffany.shin@baml.com






SWING LINE LENDER (not for Auto-borrow):
Bank of America, N.A.
Credit Services
Mail Code:  TX1-492-14-05
901 Main Street, Floor 14
Dallas, TX  75202
Attention:  Lori E. Norman
Telephone:  214-209-0590
Telecopier:  214-290-8380
Email:  lori.e.norman @baml.com


Bank of America, New York, NY
ABA # 026009593
Account Name:  Credit Services
Account No.:  001292000883
Attention:  Lori E. Norman
Reference: Dollar Thrifty Automotive Group, Inc.


L/C ISSUER:
Standby Letters of Credit:


Bank of America, N.A.
Trade Operations-Standby LC
Mail Code: CA9-705-07-05
1000 West Temple Street, Floor 7
Los Angeles, CA  90012-1514
Attention:              Stella Rosales
Telephone:  213-417-9484
Telecopier:  213-457-8841
Email:  stella.rosales@baml.com






 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF LOAN NOTICE


Date:  __________, 201__


To:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of February [  ], 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Dollar
Thrifty Automotive Group, Inc., a Delaware corporation (“DTAG”), DTG Operations,
Inc., an Oklahoma corporation (“Operations” and together with DTAG, the
“Borrowers”), the Guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby gives you notice, pursuant to Section 2.02(a) of the
Credit Agreement, that it requests (select one):


o  A Borrowing of Base Rate Loans


o  A Borrowing of Eurodollar Rate Loans


o  A conversion of Base Rate Loans to Eurodollar Rate Loans


o  A conversion of Eurodollar Rate Loans to Base Rate Loans


o  A continuation of Eurodollar Rate Loans




1.           On _______________, 201__ (which is a Business Day).


2.           In the amount of $__________.


3.           For Eurodollar Rate Loans: with an Interest Period of __________
months.


The undersigned Borrower hereby represents and warrants that (a) after giving
effect to the above-referenced Request for Credit Extension(s) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(b) each of the conditions set forth in Section 5.02 of the Credit Agreement has
been satisfied on and as of the date of such Request for Credit Extension.


[signatures on following page]





 
 

--------------------------------------------------------------------------------

 

[DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:_____________________________
Name:
Title:]


[DTG OPERATIONS, INC.,
an Oklahoma corporation


By:_____________________________
Name:
Title:]



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date: __________, 201_


To:           Bank of America, N.A., as Swing Line Lender


Cc:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of February [  ], 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Dollar
Thrifty Automotive Group, Inc., a Delaware corporation (“DTAG”), DTG Operations,
Inc., an Oklahoma corporation (“Operations” and together with DTAG, the
“Borrowers”), the Guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby gives you notice, pursuant to Section 2.04(b) of the
Credit Agreement and requests a Swing Line Loan:


1.           On __________, 201__ (a Business Day).


2.           In the amount of $__________.


With respect to such Borrowing of Swing Line Loans, the undersigned Borrower
hereby represents and warrants that (a) after giving effect to such Borrowing of
Swing Line Loans, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (b) each of the conditions set forth in
Section 5.02 of the Credit Agreement has been satisfied on and as of the date of
such Borrowing of Swing Line Loans.




[DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:______________________________
Name:
Title:]




[DTG OPERATIONS, INC.,
an Oklahoma corporation


By:______________________________
Name:
Title:]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF REVOLVING NOTE


FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”) hereby promise to
pay to _____________________ or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Revolving Loan from time to time made by the Lender
to any Borrower under that certain Credit Agreement dated as of February [  ],
2012 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among the Borrowers, the Guarantors, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


Each of the Borrowers promise to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made in
Dollars in immediately available funds in the manner provided in the Credit
Agreement.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.




DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:____________________________
Name:
Title:


DTG OPERATIONS, INC.,
an Oklahoma corporation


By:____________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF SWING LINE NOTE


FOR VALUE RECEIVED, each of the undersigned (the “Borrowers”), hereby promise to
pay to BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to any Borrower under that certain Credit
Agreement dated as of February [  ], 2012 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrowers, the
Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.  Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


Each of the Borrowers promise to pay interest on the unpaid principal amount of
each Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made in
Dollars in immediately available funds in the manner provided in the Credit
Agreement.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.


Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.


THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:_____________________________
Name:
Title:


DTG OPERATIONS, INC.,
an Oklahoma corporation


By:_____________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: __________, 201__


To:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of February [  ], 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Dollar
Thrifty Automotive Group, Inc., a Delaware corporation, DTG Operations, Inc., an
Oklahoma corporation (“Operations” and together with DTAG, the “Borrowers”), the
Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.  Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof and
pursuant to Section 7.02(b) of the Credit Agreement that [he/she] is the
_______________ of DTAG, and that, in [his/her] capacity as such, [he/she] is
authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of DTAG, and that:


[Use following paragraph 1 for the fiscal year-end financial statements:]


[1.           Attached hereto as Schedule 1 are the year-end audited
consolidated and unaudited consolidating financial statements required by
Section 7.01(a) of the Credit Agreement for the fiscal year of DTAG and its
Subsidiaries ended as of the above date, and in the case of the consolidated
financial statements, together with the report and opinion of an independent
certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter-end financial statements:]


[1.           Attached hereto as Schedule 1 are the unaudited consolidated and
consolidating financial statements required by Section 7.01(b) of the Credit
Agreement for the fiscal quarter of DTAG and its Subsidiaries ended as of the
above date.  Such financial statements fairly present, in all material respects,
the financial condition, statements of income or operations and cash flows of
DTAG and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]


[select one:]


[2.  To the best knowledge of the undersigned during such fiscal period, no
Event of Default has occurred and is continuing as of the date hereof.]


[or:]


[2.  To the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each Event of Default in existence as of the date hereof
and its nature and status:]
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The calculation of the Corporate Leverage Ratio, the Corporate
Interest Coverage Ratio and Corporate EBITDA, as of their respective dates or
period, as applicable, set forth on Schedule 2 attached hereto are true and
accurate.


4.           Set forth on Schedule 3 attached hereto is the true and accurate
amount of Restricted Payments made by DTAG pursuant to Section 8.06(c) during
such fiscal period.


IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 201__.




DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:____________________________
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

Schedule 2
to Compliance Certificate


1.           Corporate Leverage Ratio


(a)           Corporate Debt


(i)           Non-Vehicle Indebtedness


(A)           Consolidated Funded Indebtedness
(other than Indebtedness of the type
described in clauses (c) and, to the
extent in respect of such type of
Indebtedness, clauses (h) and (i) of the
definition of “Funded Indebtedness”)                          $____________


(B)           to the extent included in such
Consolidated Funded Indebtedness
described in (a)(i)(A) above,
Vehicle Debt                                                      $____________


(C)           Non-Vehicle Indebtedness
[(a)(i)(A) – (a)(i)(B)]                                          $____________


(ii)           the aggregate of amount of all drawings
(which have not been reimbursed) under
each letter of credit, bond, bankers’
acceptance or similar obligation (including
Letters of Credit)                                                              
$____________


(iii)           [(a)(i)(C) +
(a)(ii)]                                                              $____________


(b)           Corporate EBITDA for the period of the four
fiscal quarters most recently ended


(i)           EBITDA


(A)           Adjusted Net Income for such period
(excluding extraordinary gains and
losses and any write-up (or write-down)
in the value of any asset)                                $____________


(B)           to the extent deducted in calculating
such Adjusted Net Income:  Aggregate
Interest Expense for such period                   $____________
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           to the extent deducted in calculating
such Adjusted Net Income:  the provision
for federal, state, local and foreign taxes
computed on the basis of income payable
by DTAG and its Subsidiaries
for such period                                                  $____________


(D)           to the extent deducted in calculating
such Adjusted Net Income:
depreciation and amortization
expense for such period                                   $____________


(E)           to the extent deducted in calculating
such Adjusted Net Income:
non-cash charges in respect of
non-cash awards under DTAG’s
incentive compensation programs                 $____________


(F)           EBITDA
[(b)(i)(A) + (b)(i)(B) + (b)(i)(C)
+ (b)(i)(D) + (b)(i)(E)]                                        $____________


(ii)           to the extent added in arriving at
such EBITDA for such period,
the aggregate amount of depreciation in
respect of Vehicles during such period                         $____________


(iii)           to the extent added in arriving at
such EBITDA for such period,
Vehicle Interest Expense during such period               $____________


(iv)           Corporate EBITDA
[(b)(i)(F) – [(b)(ii) + (b)(iii)]]                                            
$____________


(c)           Corporate Leverage Ratio
[(a)(iii) /
(b)(iv)]                                                                                  
__________:1.0


 
 
 

--------------------------------------------------------------------------------

 

2.           Corporate Interest Coverage Ratio


(a)           Corporate EBITDA [1(b)(iv) above] for the
period of the four fiscal quarters most recently
ended                                                                                                 
$____________


(b)           Non-Vehicle Interest Expense for the period of
the four fiscal quarters most recently ended


(i)           Aggregate Interest
Expense                                             $____________


(ii)           to the extent included in (b)(i) above for
such period, Vehicle Interest Expense                           $____________


(iii)           Non-Vehicle Interest Expense
[(b)(i) –
(b)(ii)]                                                                   
$____________


(c)           Corporate Interest Coverage Ratio
[(a) /
(b)(iii)]                                                                                        
__________:1.0

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 201__ is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Credit
Agreement dated as of February [  ], 2012 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among Dollar Thrifty
Automotive Group, Inc., a Delaware corporation (“DTAG”), DTG Operations, Inc.,
an Oklahoma corporation (“Operations” and together with DTAG, the “Borrowers”),
the Guarantors, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:


1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary hereby jointly and severally together with the
other Guarantors, guarantees to each holder of the Obligations and the
Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


2.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement.  Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).


3.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Pledge Agreement and a “Pledgor” for all purposes of the Pledge
Agreement, and shall have all the obligations of a Pledgor thereunder as if it
had executed the Pledge Agreement.  The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Pledge Agreement.  Without limiting the generality
of the foregoing terms of this paragraph 3, the New Subsidiary hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the holders
of the Obligations, a continuing security interest in any and all right, title
and interest of the New Subsidiary in and to the Equity Interests identified on
Schedule 6 hereto and all other Pledged Collateral (as defined in the Pledge
Agreement) of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Pledge Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
4.           The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that:


(a)           The New Subsidiary’s exact legal name and state of formation are
as set forth on the signature pages hereto.


(b)           The New Subsidiary’s taxpayer identification number and
organizational identification number (if any) are set forth on Schedule 1
hereto.


(c)           The New Subsidiary has not changed its legal name, changed its
state of formation, been party to a merger, consolidation or other change in
structure in the five years preceding the date hereof, except as set forth on
Schedule 2 hereto.


(d)           Schedule 3 hereto includes all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, licenses and other intellectual
property rights (collectively, “IP Rights”) (I) not constituting Excluded
Property, (II) registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and (III)
owned by the New Subsidiary as of the date hereof.  None of the IP Rights of the
New Subsidiary set forth in Schedule 3 hereto is subject to any licensing
agreement or similar arrangement, except as set forth on Schedule 3 hereto.


(e)           Schedule 4 hereto includes all Commercial Tort Claims in respect
of which a complaint, counterclaim or similar motion has been filed with a
Governmental Authority by the New Subsidiary seeking damages in an amount
reasonably estimated to exceed $1,000,000 as of the date hereof.


(f)           Schedule 5 hereto lists all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof.


(g)           Schedule 6 hereto lists each Subsidiary of the New Subsidiary,
together with (i) jurisdiction of formation, (ii) number of shares of each class
of Equity Interests outstanding, (iii) the certificate number(s) of the
certificates evidencing such Equity Interests and number and percentage of
outstanding shares of each class owned by the New Subsidiary (directly or
indirectly) of such Equity Interests and (iv) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.


5.           The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.


6.           This Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.


7.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
 
 
 

--------------------------------------------------------------------------------

 
 
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:_____________________________
Name:
Title:


Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_______________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

Schedule 1


Taxpayer Identification Number; Organizational Identification Number

 
 

--------------------------------------------------------------------------------

 

Schedule 2


Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure

 
 

--------------------------------------------------------------------------------

 

Schedule 3


IP Rights

 
 

--------------------------------------------------------------------------------

 

Schedule 4


Commercial Tort Claims

 
 

--------------------------------------------------------------------------------

 

Schedule 5


Real Property Locations

 
 

--------------------------------------------------------------------------------

 

Schedule 6


Equity Interests

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.
Assignor:
_____________________________________

 
2.
Assignee:
_____________________________________ [and is an

 
 
                             Affiliate/Approved Fund of [identify Lender]]

 
3.
Borrowers:
Dollar Thrifty Automotive Group, Inc., a Delaware corporation
(“DTAG”) and DTG Operations, Inc., an Oklahoma corporation
(“Operations”)

 
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the

 
 
Credit Agreement

 
5.
Credit Agreement:
Credit Agreement dated as of February [  ], 2012 (as amended,
modified, supplemented or extended from time to time, the
“Credit Agreement”) among the Borrowers, the Guarantors, the
Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.


 
 
 

--------------------------------------------------------------------------------

 



6.           Assigned Interest:


Aggregate Amount of
Revolving
Commitment/Loans
for all Lenders
Amount of
Revolving
Commitment/Loans
Assigned1
Percentage Assigned of
Revolving
Commitment/Loans2
                 



7.           Trade Date:                                __________________


8.           Effective Date:                           __________________


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR:                                                                           [NAME
OF ASSIGNOR]


By:____________________________
Name:
Title:
 
ASSIGNEE:                                                                           [NAME
OF ASSIGNOR]


By:____________________________
Name:
Title:

 
 _________________________
 
1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_____________________________
Name:
Title:


[Consented to:]4


DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
a Delaware corporation


By:_____________________________
Name:
Title:


Consented to:


BANK OF AMERICA, N.A.,
as an L/C Issuer


By:_____________________________
Name:
Title:


Consented to:


BANK OF AMERICA, N.A.,
as Swing Line Lender


By:_____________________________
Name:
Title:




[                                          ],
as an L/C Issuer


By:_____________________________
Name:
Title:

 
_________________________
 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
4 To be added only if the consent of DTAG is required by the terms of the Credit
Agreement.

 
 

--------------------------------------------------------------------------------

 

Annex 1 to Assignment and Assumption


STANDARD TERMS AND CONDITIONS


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(v) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.  
 
 
 

--------------------------------------------------------------------------------

 
 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the state of New York)
without regard to conflicts of law principles that would require application of
the laws of another jurisdiction.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT H - 1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [  ], 2012
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Dollar Thrifty Automotive Group, Inc., a Delaware corporation
(“DTAG”), DTG Operations, Inc., an Oklahoma corporation (“Operations” and
together with DTAG, the “Borrowers”), the Guarantors, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:  _______________________
   
Name:  ________________________
     
Title:  ________________________
   

Date: ________ __, 201__
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H - 2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [  ], 2012
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Dollar Thrifty Automotive Group, Inc., a Delaware corporation
(“DTAG”), DTG Operations, Inc., an Oklahoma corporation (“Operations” and
together with DTAG, the “Borrowers”), the Guarantors, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of either Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:  _______________________
   
Name:  ________________________
     
Title:  ________________________
   

Date: ________ __, 201__
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H - 3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of February [  ], 2012
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Dollar Thrifty Automotive Group, Inc., a Delaware corporation
(“DTAG”), DTG Operations, Inc., an Oklahoma corporation (“Operations” and
together with DTAG, the “Borrowers”), the Guarantors, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:  _______________________
   
Name:  ________________________
     
Title:  ________________________
   

Date: ________ __, 201__
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H - 4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of February [  ], 2012
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Dollar Thrifty Automotive Group, Inc., a Delaware corporation
(“DTAG”), DTG Operations, Inc., an Oklahoma corporation (“Operations” and
together with DTAG, the “Borrowers”), the Guarantors, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.
 
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of either Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to either Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:  _______________________
   
Name:  ________________________
     
Title:  ________________________
   

Date: ________ __, 201__
 

 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT J
 
FORM OF ENHANCEMENT LETTER OF CREDIT
 
APPLICATION AND AGREEMENT,


 
dated as of _________, 201_,
 
among
 
DTG OPERATIONS, INC.,
 
those Permitted Lessees from time to time
 
becoming additional Lessees hereunder,
 
RENTAL CAR FINANCE CORP.1,
 
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
 
and
 
BANK OF AMERICA, N.A.,
 
as the Series [TBD] Letter of Credit Provider


 

--------------------------------------------------------------------------------


 
_________________________
 
1 Note: If SPC is not RCFC, appropriate adjustments need be made.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I. Definitions
2

 
Section 1.1
Definitions.
2

 
ARTICLE II. Issuance of Series [TBD] Letter of Credit; Reimbursement Obligation
2

 
Section 2.1
Issuance of Series [TBD] Letter of Credit; Substitute Series [TBD]
Letter of Credit; Extensions of the Series [TBD] Letter of Credit.
2

Section 2.2
[Reserved].
5

Section 2.3
Reimbursement.
5

Section 2.4
Series [TBD] Letter of Credit Fees and Expenses.
6

Section 2.5
No Liability of Series [TBD] Letter of Credit Provider.
6

Section 2.6
Surrender of Series [TBD] Letter of Credit.
7

Section 2.7
Conditions Precedent to Issuance, Increase or Extension.
7

Section 2.8
Certain Eurocurrency Rate and Other Provisions under the Credit
Agreement.
10

Section 2.9
Obligation Absolute.
11

Section 2.10
Events of Default.
11

Section 2.11
Grant of Security Interest.
13

Section 2.12
Guarantee.
13

 
ARTICLE III. Representations, Warranties and Covenants
13

 
Section 3.1
Representations and Warranties of the Lessees and DTAG.
13

Section 3.2
Affirmative Covenants of the Lessees and DTAG.
14

Section 3.3
Negative Covenants of the Lessees and DTAG.
16

 
ARTICLE IV. Miscellaneous
16

 
Section 4.1
Payments.
16

Section 4.2
Expenses.
16

Section 4.3
Indemnity.
17

Section 4.4
Notices.
17

Section 4.5
Amendments; Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.
18

Section 4.6
Waivers, etc.
19

Section 4.7
Severability.
19

Section 4.8
Term.
20

Section 4.9
Successors and Assigns.
20

Section 4.10
Counterparts.
20

Section 4.11
Further Assurances.
20

Section 4.12
Survival of Representations and Warranties.
20

Section 4.13
Obligation.
21

Section 4.14
Headings.
21

Section 4.15
Confidentiality.
21

Section 4.16
Additional Series [TBD] Letter of Credit Providers.
21

Section 4.17
Additional Subsidiary Lessees.
21

Section 4.18
Enhancement Letter of Credit Application and Agreement.
22

Section 4.19
Series [TBD] Letter of Credit Provider as Enhancement Provider and
Third-Party Beneficiary.
22

Section 4.20
No Recourse; No Petition.
22

 
 
 

--------------------------------------------------------------------------------

 


EXHIBITS
 
 
Exhibit A
--
Form of Series [TBD] Letter of Credit

 
Exhibit B
--
Form of Subsidiary Joinder in Enhancement Letter of Credit Application and
Agreement

 
Exhibit C
--
Form of Notice Requesting Reduction in Series [TBD] Letter of Credit Amount

 


 

 
 

--------------------------------------------------------------------------------

 

THIS ENHANCEMENT LETTER OF CREDIT APPLICATION AND AGREEMENT, dated as of [TBD],
201_ (as amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), is entered
into by and among DTG OPERATIONS, INC., an Oklahoma corporation (“DTG
Operations”), those Permitted Lessees (as defined below) that become additional
parties to this Agreement from time to time pursuant to the provisions of
Section 4.17 hereof (such additional parties hereto and DTG Operations, each a
“Lessee” and, collectively, the “Lessees”), RENTAL CAR FINANCE CORP., a special
purpose Oklahoma corporation (“RCFC”), DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a
Delaware corporation as the Guarantor (“DTAG” or the “Guarantor”), and BANK OF
AMERICA, N.A., as the Series [TBD] Letter of Credit Provider (“BofA” or the
“Series [TBD] Letter of Credit Provider”).
 
RECITALS
 
1.           DTAG and DTG Operations, as Borrowers, the financial institutions
signatory thereto as the lenders (each a “Lender” and, collectively, the
“Lenders”), and BofA, in its capacity as administrative agent (in such capacity,
the “Administrative Agent”), swingline lender and a letter of credit issuer
thereunder, have entered into a Credit Agreement, dated as of February 16, 2012
(together with all amendments, supplements, amendments and restatements and
other modifications from time to time thereafter made thereto, the “Credit
Agreement”), pursuant to which, in conjunction with this Agreement, the Series
[TBD] Letter of Credit (as defined in Section 2.1) is being issued as of even
date herewith and the Lenders are participating in such issuance.
 
2.           DTAG, as Master Servicer, RCFC, DTG Operations, Deutsche Bank Trust
Company Americas (“DBTCA”), as Master Collateral Agent, and certain additional
parties thereto have entered into a Second Amended and Restated Master
Collateral Agency Agreement, dated as of February 14, 2007 (together with all
amendments, supplements, amendments and restatements and other modifications
from time to time thereafter made thereto, the “Master Collateral Agency
Agreement”) pursuant to which (i) RCFC has granted to the Master Collateral
Agent a first priority security interest in the RCFC Master Collateral (as
defined therein) and (ii) the Lessees have granted to the Master Collateral
Agent a first priority security interest in the Lessee Grantor Master Collateral
(as defined therein), for the benefit of the parties identified from time to
time as the Financing Sources and the Beneficiaries thereunder (as such terms
are defined therein).
 
3.           RCFC, as lessor, the Lessees, as lessees and DTAG, as guarantor of
certain of the Lessees’ obligations thereunder, have entered into the Master
Motor Vehicle Lease and Servicing Agreement (Group [TBD]), dated as of [TBD]
(together with all amendments, supplements, amendments and restatements and
other modifications from time to time thereafter made thereto, the “Master
Lease”), pursuant to which RCFC leases Vehicles (such capitalized term, together
with all other capitalized terms used herein, shall have the meanings assigned
thereto pursuant to Section 1.1) to the Lessees in their respective domestic
daily rental business and DTAG in its capacity as guarantor has guaranteed
certain of the obligations of the Lessees to RCFC thereunder.
 
4.           RCFC, as issuer (in such capacity, the “Issuer”), and DBTCA, as
trustee (in such capacity, the “Trustee”), have entered into the Series [TBD]
Supplement, dated as of [TBD] (together with all amendments, supplements,
amendments and restatements and other modifications from time to time thereafter
made thereto, the “Series [TBD] Supplement”), to the Amended and Restated Base
Indenture, dated as of February 14, 2007 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Base Indenture” and, together with the
Series [TBD] Supplement and the other Supplements thereto, the “Indenture”),
between RCFC and the Trustee, pursuant to which RCFC has issued the [TBD]%
Rental Car Asset Backed Notes, Series [TBD] (the “Notes” or the “Series [TBD]
Notes”).
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Contemporaneously with the execution and delivery of this
Agreement, BofA, in its capacity as the Series [TBD] Letter of Credit Provider,
is issuing the Series [TBD] Letter of Credit, dated as of even date herewith,
(i) as credit support for amounts owed by the Lessees under the Master Lease and
(ii) as credit support for amounts owed by DTAG under the Demand Note referred
to in Section 4.15 of the Series [TBD] Supplement.
 
6.           The Lessees, RCFC, DTAG and BofA, in its capacity as the Series
[TBD] Letter of Credit Provider, are entering into this Agreement to provide for
the reimbursement by DTAG and the Lessees and the guarantee of the Lessees’
reimbursement obligations hereunder by DTAG, in each case to the extent and
subject to the conditions set forth herein, of any amount paid by the Series
[TBD] Letter of Credit Provider as a draw upon the Series [TBD] Letter of
Credit.
 
NOW, THEREFORE, in consideration of the premises and of the agreements herein
contained, and for due and adequate consideration, which the parties hereto
hereby acknowledge, the parties hereto hereby agree as follows:
 
ARTICLE I.

 
Definitions
 
Section 1.1 Definitions.  As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in (i) the Series [TBD] Supplement and (ii) the
Definitions List attached as Schedule 1 to the Base Indenture, as such
Definitions List may be amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the Base Indenture; provided that
to the extent, if any, that any capitalized term used but not defined herein has
a meaning assigned to such term in more than one of the agreements referred to
in clauses (i) and (ii) above, then the meaning assigned to such term in the
Series [TBD] Supplement shall apply herein.
 
ARTICLE II.

 
Issuance of Series [TBD] Letter of Credit; Reimbursement Obligation
 
Section 2.1 Issuance of Series [TBD] Letter of Credit; Substitute Series [TBD]
Letter of Credit; Extensions of the Series [TBD] Letter of Credit.  (a) The
Series [TBD] Letter of Credit Provider hereby agrees, on the terms and subject
to the conditions hereinafter set forth, to issue (i) as credit support for
payments due under the Master Lease, the rights under which have been assigned
by RCFC to the Trustee under the Series [TBD] Supplement (in respect of Credit
Demands and Termination Demands (in each case as defined in the Series [TBD]
Letter of Credit)), (ii) as support for a LOC Termination Disbursement under
Section 4.16 of the Series [TBD] Supplement and (iii) as credit support for
draws on the Demand Note under Section 4.15 of the Series [TBD] Supplement, an
irrevocable Letter of Credit (as defined in the Credit Agreement) dated as of
even date herewith in substantially the form attached hereto as Exhibit A, in an
amount equal to $[__] (the “Series [TBD] Letter of Credit Commitment”), for a
term expiring on [__] or, if such date is not a Business Day (as defined in the
Credit Agreement), the immediately following Business Day (as defined in the
Credit Agreement) or such later date to which the term is extended pursuant to
Section 2.1(c) (the “Series [TBD] Letter of Credit Expiration Date”) (as such
letter of credit may be amended, supplemented, amended and restated, substituted
or replaced or otherwise modified from time to time in accordance with the terms
hereof and thereof (including increases in the Series [TBD] Letter of Credit
Commitment requested pursuant to Section 2.03 of the Credit Agreement and
otherwise permitted pursuant to the terms of the Credit Agreement), the “Series
[TBD] Letter of Credit”).  In furtherance of, and not in limitation of, the
terms of the preceding sentence relating to amendments to the Series [TBD]
 
 
 

--------------------------------------------------------------------------------

 
 
Letter of Credit, promptly following the Trustee’s receipt of written notice
from DTAG, individually and on behalf of the Lessees, substantially in the form
of Exhibit C hereto, requesting a reduction of the Series [TBD] Letter of Credit
Amount (as defined in the Series [TBD] Letter of Credit), and in no event more
than two (2) Business Days following the date of its receipt of such notice, the
Trustee shall deliver to the Series [TBD] Letter of Credit Provider a Notice of
Reduction of Series [TBD] Letter of Credit Amount substantially in the form of
Annex D to the Series [TBD] Letter of Credit, which, upon receipt by the Series
[TBD] Letter of Credit Provider, shall effect a reduction in the Series [TBD]
Letter of Credit Amount as provided in such Notice (and shall automatically
effect a reduction of the Series [TBD] Letter of Credit Amount hereunder).  Upon
each Notice of Increase of the Series [TBD] Letter of Credit Amount
(substantially in the form of Annex E to the Series [TBD] Letter of Credit) to
the Trustee, the Letter of Credit Amount will be automatically increased.
 
(b)           If a successor Trustee is appointed, promptly following the
appointment of such successor Trustee pursuant to the terms of the Series [TBD]
Supplement and upon receipt of an Instruction to Transfer substantially in the
form of Annex F to the Series [TBD] Letter of Credit and the original Series
[TBD] Letter of Credit, and all reductions, increases and amendments, if any,
the Series [TBD] Letter of Credit Provider shall endorse the Series [TBD] Letter
of Credit to such successor Trustee.
 
(c)           If the Lessees wish to extend the Series [TBD] Letter of Credit
Expiration Date for purposes of this Agreement and the Series [TBD] Letter of
Credit, DTAG (on behalf of the Lessees) shall give the Series [TBD] Letter of
Credit Provider and the Administrative Agent written notice in the form of a
Request for Credit Extension (as defined in the Credit Agreement) to such effect
not more than 75 days and not less than 45 days prior to the initial Series
[TBD] Letter of Credit Expiration Date and thereafter not more than 75 days and
not less than 45 days prior to each subsequent one-year anniversary of the date
hereof, provided, however, that the additional term of the Series [TBD] Letter
of Credit may not extend beyond the earlier of (i) two years from its date of
extension and (ii) the Letter of Credit Facility Expiration Date (as defined in
the Credit Agreement) in effect at the time of such extension.  If the Series
[TBD] Letter of Credit Expiration Date is so extended, the Series [TBD] Letter
of Credit Provider shall either (i) issue to the Trustee in exchange for and
upon receipt of the then outstanding Series [TBD] Letter of Credit a substitute
letter of credit having terms identical to the then outstanding Series [TBD]
Letter of Credit but expiring on the Series [TBD] Letter of Credit Expiration
Date, as so extended, or (ii) deliver to the Trustee an amendment to the then
outstanding Series [TBD] Letter of Credit to reflect such extension of the
Series [TBD] Letter of Credit Expiration Date.
 
(d)           If the conditions to the extension of the Series [TBD] Letter of
Credit Expiration Date pursuant to paragraph (c) of this Section 2.1 that are
set forth in Section 5.02 of the Credit Agreement and Section 2.7 of this
Agreement are not satisfied (or waived) on the fortieth day preceding the Series
[TBD] Letter of Credit Expiration Date then in effect, each of the Lessees shall
use its best efforts (i) to obtain a successor institution to act as Series
[TBD] Letter of Credit Provider or (ii), in the alternative, to otherwise credit
enhance the Master Lease payments to be made by the Lessees with (A) the funding
of the Series [TBD] Cash Collateral Account with cash in the amount of the
Series [TBD] Letter of Credit Liquidity Amount immediately prior to any drawing
referred to in subsection (f) below or the funding of the Series [TBD] Cash
Liquidity Account in an amount sufficient to meet the conditions set forth in
Section 5.1(b) of the Series [TBD] Supplement, (B) other cash collateral
accounts, overcollateralization or subordinated securities or (C) subject to
[TBD], a Surety Bond or other similar arrangements; provided, however, that (1)
any such successor institution or other form of substitute credit enhancement
referred to in the foregoing clauses (ii)(B) and (ii)(C) shall be subject to
[TBD] and (2) any such successor institution or other form of substitute credit
enhancement referred to in the foregoing clauses (i) and (ii)(C) shall, if the
[TBD] ratings with respect to such substitute credit enhancement, if applicable,
are less than [TBD], be subject to [TBD].  
 
 
 

--------------------------------------------------------------------------------

 
 
If such a successor institution or such other substitute credit enhancement is
obtained, each of the Lessees and, if applicable, such successor institution
shall (x) sign such documents and instruments as shall be appropriate to
evidence such successor institution’s issuance of a substitute letter of credit
or such other substitute credit enhancement, (y) cause the Trustee to return to
the Series [TBD] Letter of Credit Provider the then outstanding Series [TBD]
Letter of Credit and (z) deliver to the Trustee a substitute letter of credit
having terms identical to the then outstanding Series [TBD] Letter of Credit but
expiring on the Series [TBD] Letter of Credit Expiration Date as so extended and
with such successor institution as the issuer thereof or deliver such other
substitute credit enhancement.
 
(e)           If (i) DTAG (on behalf of the Lessees) does not request an
extension of the Series [TBD] Letter of Credit Expiration Date or (ii) the
conditions precedent to the extension of the Series [TBD] Letter of Credit
Expiration Date pursuant to paragraph (c) of this Section 2.1 and Section 2.7(b)
are not satisfied (or waived) and the Lessees do not obtain a successor Series
[TBD] Letter of Credit Provider or other substitute credit enhancement prior to
the date which is thirty (30) days prior to the Series [TBD] Letter of Credit
Expiration Date, then DTAG (on behalf of the Lessees) shall immediately notify
the Trustee in writing.
 
(f)           If (i) the [TBD] rating of the Series [TBD] Letter of Credit
Provider has fallen below [TBD], or (ii) the Series [TBD] Letter of Credit
Provider has notified DTAG (and has not retracted such notification) that its
compliance with any of its obligations hereunder would be unlawful, each of the
Lessees shall use its best efforts to obtain a successor institution to act as
Series [TBD] Letter of Credit Provider that has [TBD] ratings of at least [TBD],
or otherwise complies with the provisions of the Series [TBD] Supplement.
 
(g)           In the event that (i) the Series [TBD] Letter of Credit Provider
shall have notified DTAG (and shall not have retracted such notification) that
its compliance with any of its obligations hereunder or under the related Series
[TBD] Letter of Credit would be unlawful, (ii) the Series [TBD] Letter of Credit
Provider fails to extend its Series [TBD] Letter of Credit Expiration Date
pursuant to Section 2.l(c), (iii) any of the Lessees or DTAG is required
pursuant to Sections 3.01, 3.02 or 3.04 of the Credit Agreement to make any
payment to or on behalf of the Series [TBD] Letter of Credit Provider (or would
be so required on or prior to the next following date on which a payment
hereunder is required to be made to or for any such Series [TBD] Letter of
Credit Provider), (iv) the Series [TBD] Letter of Credit Provider shall have
wrongfully failed to fund any LOC Credit Disbursement when required hereunder,
or (v) the [TBD] rating of the Series [TBD] Letter of Credit Provider has fallen
below [TBD], then the Lessees shall have the right at their own expense, upon
notice to the Series [TBD] Letter of Credit Provider, to obtain a replacement
Series [TBD] Letter of Credit from a replacement Series [TBD] Letter of Credit
Provider (having [TBD] ratings of at least [TBD]) selected by DTAG (on behalf of
the Lessees); provided, however, that DTAG (on behalf of the Lessees) or such
replacement Series [TBD] Letter of Credit Provider, as the case may be, shall
pay to such replaced Series [TBD] Letter of Credit Provider in same day funds on
the date of such replacement the principal of and interest accrued to the date
of payment on the LOC Credit Disbursements or LOC Termination Disbursement made
by such replaced Series [TBD] Letter of Credit Provider hereunder and all other
amounts accrued for such replaced Series [TBD] Letter of Credit Provider’s
account or owed to it hereunder, including those amounts owed pursuant to
Section 2.4 of this Agreement and Sections 3.01, 3.02 and 3.04 of the Credit
Agreement (which are incorporated herein).  If such a replacement for the Series
[TBD] Letter of Credit is obtained, each of the Lessees and, if applicable, such
successor institution, shall sign such documents and instruments as shall be
appropriate to evidence such successor institution’s issuance of a substitute
letter of credit or such other substitute credit enhancement.  If a replacement
Series [TBD] Letter of Credit Provider succeeds the Series [TBD] Letter of
Credit Provider or other substitute credit enhancement is obtained to replace
the Series [TBD] Letter of Credit, then the Lessees and, if applicable, such
successor institution, shall (a) sign such documents and instruments as shall be
appropriate to evidence such successor institution’s issuance of a substitute
letter of credit or such other substitute credit enhancement,
 
 
 

--------------------------------------------------------------------------------

 
 
(b) cause the return to the Series [TBD] Letter of Credit Provider of the then
outstanding Series [TBD] Letter of Credit, and (c) deliver to the Trustee a
substitute letter of credit having terms identical to the then outstanding
Series [TBD] Letter of Credit but with such successor institution as the issuer
thereof or deliver such other substitute credit enhancement.  DTAG shall provide
prompt written notice to the Trustee of the appointment of any such successor
institution in accordance with the terms of this Agreement.
 
Section 2.2 [Reserved].
 
Section 2.3 Reimbursement.  (a)  Each Lessee agrees to pay to the Series [TBD]
Letter of Credit Provider on demand (which demand may be made on DTAG on behalf
of the Lessees) on and after each date on which the Series [TBD] Letter of
Credit Provider shall pay any LOC Credit Disbursement under the Series [TBD]
Letter of Credit in respect of Series [TBD] Lease Payment Losses allocated to
making a drawing under the Series [TBD] Letter of Credit, (A) an amount equal to
the portion of such LOC Credit Disbursement allocable to amounts due and payable
by such Lessee under the Master Lease (as determined by the Trustee or, in the
absence of such determination, the Series [TBD] Letter of Credit Provider), plus
(B) interest on any amount remaining unpaid by such Lessee to the Series [TBD]
Letter of Credit Provider under clause (A) above, from (and including) the date
such amount is paid by the Series [TBD] Letter of Credit Provider under the
Series [TBD] Letter of Credit, until payment in full thereof (after as well as
before judgment), in accordance with the terms of the Credit Agreement (which
terms are incorporated herein by reference).  DTAG agrees to pay to the Series
[TBD] Letter of Credit Provider on demand on and after each date on which the
Series [TBD] Letter of Credit Provider shall pay any LOC Credit Disbursement
under the Series [TBD] Letter of Credit allocable to amounts owed by DTAG under
the Demand Note (as determined by the Trustee or, in the absence of such
determination, the Series [TBD] Letter of Credit Provider) (A) an amount equal
to the portion of such LOC Credit Disbursement so allocable, plus (B) interest
on any amount remaining unpaid by DTAG to the Series [TBD] Letter of Credit
Provider under the immediately preceding clause (A), from (and including) the
date such amount is paid by the Series [TBD] Letter of Credit Provider under the
Series [TBD] Letter of Credit until payment in full thereof (after as well as
before judgment), in accordance with the terms of the Credit Agreement (which
terms are incorporated herein by reference).
 
(b)           In the event of a LOC Termination Disbursement under the Series
[TBD] Letter of Credit in accordance with Section 2.1(e) or (f) each Lessee
agrees to pay to the Series [TBD] Letter of Credit Provider an amount equal to:
 
(i)      a percentage of the amount of such LOC Termination Disbursement that is
allocable, as determined by the Trustee or, in the absence of such
determination, the Series [TBD] Letter of Credit Provider, to amounts due and
payable by such Lessee under the Master Lease (the “Lessee Termination
Reimbursement Share”) and which in the aggregate for all such Lessees is equal
to 100%;
 
plus
 
(ii)      interest on the Lessee Termination Reimbursement Share allocable to
such Lessee remaining unpaid by such Lessee from the date of payment of such LOC
Termination Disbursement by the Series [TBD] Letter of Credit Provider until
payment in full of the Lessee Termination Reimbursement Share by such Lessee to
the Series [TBD] Letter of Credit Provider (after as well as before judgment),
at a rate per annum provided for by the terms of the Credit Agreement (which
terms are incorporated herein by this reference).
 
 
 

--------------------------------------------------------------------------------

 
 
Each Lessee shall pay its respective Lessee Termination Reimbursement Share of
such LOC Termination Disbursement to the Series [TBD] Letter of Credit Provider
on the date of such LOC Termination Disbursement in accordance with the terms of
the Credit Agreement (which terms are incorporated herein by this reference).
 
(c)           Until the Series [TBD] Letter of Credit Provider is reimbursed for
such LOC Termination Disbursement, the Series [TBD] Letter of Credit Provider
may direct DTAG in writing (and DTAG shall provide such direction to the Trustee
in accordance with the Series [TBD] Supplement) as to the investment in
Permitted Investments of the funds in the Series [TBD] Cash Collateral Account
from such LOC Termination Disbursement made under Section 2.1(e) or (f) and
shall be entitled to receive the earnings thereon when such earnings are
realized (the term “earnings” to include interest payable by each Lessee on
amounts withdrawn from the Series [TBD] Cash Collateral Account) from such
investments from time to time from the Series [TBD] Cash Collateral Account in
accordance with the following clause (d) and Sections 4.17(c) and (d) of the
Series [TBD] Supplement.  After reimbursement of the Series [TBD] Letter of
Credit Provider for the full amount of the LOC Termination Disbursement, DTAG
(on behalf of the Lessees) may direct investment in Permitted Investments of the
funds on deposit in the Series [TBD] Cash Collateral Account and shall be
entitled to receive the earnings thereon from such investments from time to time
from releases of excess amounts from the Series [TBD] Cash Collateral Account in
accordance with clause (d) below and [Sections 4.17(c) and (d)] of the Series
[TBD] Supplement.
 
(d)           Earnings from investments in the Series [TBD] Cash Collateral
Account shall be paid first, to the Series [TBD] Letter of Credit Provider to
the extent accruing on the amount of a LOC Termination Disbursement made under
Section 2.1(e) or (f) until the earlier of the date the Series [TBD] Letter of
Credit Provider is reimbursed for such amount or the date interest begins to
accrue on the full amount of such LOC Termination Disbursement and second, to
the related Lessee.  Any amounts (other than earnings on investments) released
from the Series [TBD] Cash Collateral Account in accordance with Section 4.17(d)
of the Series [TBD] Supplement shall be paid to the Series [TBD] Letter of
Credit Provider to the extent the Series [TBD] Letter of Credit Provider has not
been fully reimbursed by the Lessees under clauses (a) and (c) above for LOC
Credit Disbursements or a LOC Termination Disbursement.  Upon reimbursement in
full to the Series [TBD] Letter of Credit Provider of amounts owed under clauses
(a) and (c) above, amounts released from the Series [TBD] Cash Collateral
Account in accordance with Section 4.17(d) of the Series [TBD] Supplement shall
be paid to the Series [TBD] Collection Account.
 
(e)           After a LOC Termination Disbursement has been made, any
withdrawals made by the Trustee from the Series [TBD] Cash Collateral Account in
respect of Series [TBD] Lease Payment Losses (as notified to RCFC and the
Lessees by the Trustee pursuant to Section 4.14 of the Series [TBD] Supplement)
shall be reimbursed to the Series [TBD] Cash Collateral Account in accordance
with Section 4.7 of the Series [TBD] Supplement.
 
Section 2.4 Series [TBD] Letter of Credit Fees and Expenses.  This Agreement
hereby incorporates by reference as though fully set forth herein, all
provisions of the Credit Agreement on the fees and expenses due and payable to
the Series [TBD] Letter of Credit Provider in connection with issuance of the
Series [TBD] Letter of Credit including, without limitation, Sections 2.03(i)
and 11.04(a) thereof, and DTG Operations and DTAG each hereby agrees to pay such
fees and expenses pursuant to and in the manner provided in the Credit
Agreement.
 
Section 2.5 No Liability of Series [TBD] Letter of Credit Provider.  Each of the
Lessees and DTAG acknowledges that the Series [TBD] Letter of Credit Provider is
not responsible for any risks of acts or omissions of the Trustee and any other
beneficiary or transferee of the Series [TBD] Letter of Credit with respect to
its use of the Series [TBD] Letter of Credit.  
 
 
 

--------------------------------------------------------------------------------

 
 
Neither the Series [TBD] Letter of Credit Provider nor any of its respective
employees, officers or directors shall be liable or responsible for:  (a) the
use which may be made of the Series [TBD] Letter of Credit or any acts or
omissions of the Trustee and any transferee in connection therewith; (b) the
validity or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, fraudulent or
forged; (c) payment by the Series [TBD] Letter of Credit Provider against
presentation of documents which do not comply with the terms of the Series [TBD]
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Series [TBD] Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under the Series
[TBD] Letter of Credit; provided, however, that the Series [TBD] Letter of
Credit Provider shall be liable to each Lessee to the extent of any direct, as
opposed to consequential, damages suffered by such Lessee which were caused by
(i) the Series [TBD] Letter of Credit Provider’s willful misconduct or gross
negligence in determining whether documents presented under the Series [TBD]
Letter of Credit comply with the terms of the Series [TBD] Letter of Credit (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (ii) the Series [TBD] Letter of Credit Provider’s gross negligence
in failing to make or willful failure to make lawful payment under the Series
[TBD] Letter of Credit after the presentation to the Series [TBD] Letter of
Credit Provider by the Trustee of a certificate strictly complying with the
terms and conditions of the Series [TBD] Letter of Credit (as determined by a
court of competent jurisdiction in a final and non-appealable decision).  In
furtherance and not in limitation of the foregoing, the Series [TBD] Letter of
Credit Provider may accept documents that appear on their face to be in order,
without responsibility for further investigation.
 
Section 2.6 Surrender of Series [TBD] Letter of Credit.  Provided that the
Series [TBD] Letter of Credit Provider is not then in default under the Series
[TBD] Letter of Credit by reason of its having wrongfully failed to honor a
demand for payment previously made by the Trustee under the Series [TBD] Letter
of Credit, the Series [TBD] Letter of Credit Provider and DTAG (on behalf of
itself and the Lessees) shall instruct the Trustee to surrender the Series [TBD]
Letter of Credit to the Series [TBD] Letter of Credit Provider on the earliest
of (i) the Series [TBD] Letter of Credit Expiration Date, (ii) the date on which
the Series [TBD] Letter of Credit Provider honors a Certificate of Termination
Demand presented under the Series [TBD] Letter of Credit to the extent of the
Series [TBD] Letter of Credit Amount as in effect on such date, (iii) the date
on which the Series [TBD] Letter of Credit Provider receives notice from the
Trustee that the Series [TBD] Notes are paid in full, and (iv) the date on which
the Series [TBD] Letter of Credit Provider receives written notice from the
Trustee that an alternate letter of credit or other credit enhancement has been
substituted for the Series [TBD] Letter of Credit.
 
Section 2.7 Conditions Precedent to Issuance, Increase or Extension.  (a)  The
following constitute conditions precedent to the obligation of the Series [TBD]
Letter of Credit Provider to issue the Series [TBD] Letter of Credit (provided,
that such conditions will be deemed to be satisfied upon the issuance of the
Series [TBD] Letter of Credit):
 
(i)         On the date of issuance of the Series [TBD] Letter of Credit, each
condition precedent to the issuance of the Series [TBD] Letter of Credit set
forth in Sections 5.01 and 5.02 of the Credit Agreement shall be satisfied
(which conditions are hereby incorporated herein by this reference).
 
(ii)         On the date of issuance of the Series [TBD] Letter of Credit, all
representations and warranties of each of the Lessees and DTAG contained in this
Agreement and in each other Related Document to which any of the Lessees or DTAG
is a party shall be true and correct immediately prior to, and after giving
effect to, the issuance of the Series [TBD] Letter of Credit.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         On the date of issuance of the Series [TBD] Letter of Credit, and
after giving effect to the transactions contemplated by this Agreement and the
Series [TBD] Letter of Credit, there shall exist no Potential Event of Default
or Event of Default under this Agreement.
 
(iv)         [Reserved].
 
(v)         The Series [TBD] Letter of Credit Provider shall have received (A)
the favorable written opinions of counsel to each of the Lessees, DTAG and RCFC,
dated the date hereof, covering such matters as the Series [TBD] Letter of
Credit Provider may reasonably request, (B) copies of any representation letters
or certificates (or similar documents) provided to the Trustee, any of the
Lesees, DTAG or RCFC and (C) copies of all opinions delivered to the Trustee, as
an addressee or with reliance letters.
 
(vi)         The Series [TBD] Letter of Credit Provider shall have received from
each of the Lessees and DTAG (A) a copy of the resolutions of its Board of
Directors or other governing body, certified as of the date hereof by the
secretary or assistant secretary thereof, authorizing the execution, delivery
and performance of this Agreement and the other Related Documents (and the
procurement of the Series [TBD] Letter of Credit) and (B) an incumbency
certificate thereof with respect to its officers, agents or other
representatives authorized to execute this Agreement and the Related Documents
to which it is a party.
 
(vii)         The Series [TBD] Letter of Credit Provider shall be reasonably
satisfied with the final terms and conditions of the transactions contemplated
hereby, including, without limitation, all legal and tax aspects thereof, and
all documentation relating to the transactions shall be in form and substance
reasonably satisfactory to the Series [TBD] Letter of Credit Provider.
 
(viii)         On the date of issuance of the Series [TBD] Letter of Credit,
immediately prior to, and after giving effect to, the issuance of the Series
[TBD] Letter of Credit, there shall be no action, suit, investigation,
litigation or proceeding pending against or, to the knowledge of DTAG or any
Lessee, threatened against or affecting any of DTAG or any Lessee, before any
court or arbitrator or any governmental body, agency or official that (A) either
individually or in the aggregate, could reasonably be expected to result in a
material adverse change in the business, operations, property, assets,
liabilities or condition (financial or otherwise) of DTAG and the Lessees, taken
as a whole, since December 31, 2010 or (B) which in any manner draws into
question the legality, validity or enforceability of this Agreement or any
Related Document, the consummation of the transactions contemplated hereby, or
the ability of DTAG or any Lessee to comply with any of the respective terms
thereunder.
 
(ix)         All governmental and third party consents and approvals necessary
in connection with this Agreement and the Series [TBD] Letter of Credit or the
transactions contemplated hereby or thereby shall have been obtained (without
the imposition of any conditions that are not, in its reasonable judgment,
acceptable to the Series [TBD] Letter of Credit Provider) and shall remain in
effect; all applicable waiting periods shall have expired without any action
being taken by any competent authority; and no law or regulation shall be
applicable that restrains, prevents or imposes materially adverse conditions
upon this Agreement or the Series [TBD] Letter of Credit or the transactions
contemplated hereby or thereby.
 
(x)         The Series [TBD] Letter of Credit Provider shall have received such
other documents (including, without limitation, an executed copy (or duplicate
thereof) of each other Related Document) certificates, instruments, approvals or
opinions as the Series [TBD] Letter of Credit Provider may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
 
(xi)         The following shall be true and correct (and the Series [TBD]
Letter of Credit Provider shall have received a certificate of each of the
Lessees and RCFC as to the following):
 
(A)           [Reserved].
 
(B)           Each of the Lessees and RCFC shall not have sold, assigned, or
otherwise encumbered any of the Vehicles purchased or otherwise financed with
the proceeds of the Series [TBD] Notes except as permitted under the Related
Documents.
 
(C)           RCFC and the Lessees shall each have assigned to the Master
Collateral Agent a first priority security interest in its rights under the
Eligible Vehicle Disposition Programs and amounts receivable from the
Manufacturers pursuant to the Eligible Vehicle Disposition Programs.
 
(xii)         RCFC and the Lessees shall each have granted to the Master
Collateral Agent, for the benefit of the Trustee on behalf of the Series [TBD]
Noteholders, a first priority security interest in all Vehicles now or hereafter
purchased or otherwise financed with the proceeds of the Series [TBD] Notes in
accordance with the terms of the Series [TBD] Supplement.
 
(xiii)         The Series [TBD] Letter of Credit Provider shall have received
any fees and expenses due and payable pursuant to Section 4.2 or pursuant to the
Credit Agreement, including, without limitation, pursuant to Sections 2.03(i)
and 11.04(a) thereof, and all reasonable legal fees and expenses.
 
(b)           The following constitute conditions precedent to the obligation of
the Series [TBD] Letter of Credit Provider to extend the Series [TBD] Letter of
Credit Expiration Date or increase the Series [TBD] Letter of Credit Commitment
(provided that such conditions will be deemed to be satisfied upon such
extension or increase with respect to the Series [TBD] Letter of Credit):
 
(i)         On the date of extension or increase, each condition precedent to
the issuance of the Series [TBD] Letter of Credit set forth in Section 5.02 of
the Credit Agreement shall continue to be satisfied (which conditions are hereby
incorporated herein by this reference).
 
(ii)         On the date of extension or increase with respect to the Series
[TBD] Letter of Credit, all representations and warranties of each of the
Lessees and DTAG contained in this Agreement and in each other Related Document
to which any of the Lessees or DTAG is a party shall be true and correct
immediately prior to, and after giving effect to, the extension or increase with
respect to the Series [TBD] Letter of Credit.
 
(iii)         On the date of extension or increase with respect to the Series
[TBD] Letter of Credit, and after giving effect to the transactions contemplated
by this Agreement and the Series [TBD] Letter of Credit, there shall exist no
Potential Event of Default or Event of Default under this Agreement.
 
(iv)         [Reserved].
 
 
 

--------------------------------------------------------------------------------

 
 
(v)         On the date of extension or increase with respect to the Series
[TBD] Letter of Credit, immediately prior to, and after giving effect to, the
extension or increase with respect to the Series [TBD] Letter of Credit, there
shall be no action, suit, investigation, litigation or proceeding pending
against or, to the knowledge of DTAG or any Lessee, threatened against or
affecting any of DTAG or any Lessee, before any court or arbitrator or any
governmental body, agency or official that (A) either individually or in the
aggregate, could reasonably be expected to result in a material adverse change
in the business, operations, property, assets, liabilities or condition
(financial or otherwise) of DTAG and the Lessees, taken as a whole, since
December 31, 2010, or (B) which in any manner draws into question the legality,
validity or enforceability of this Agreement or any Related Document, the
consummation of the transactions contemplated hereby, or the ability of DTAG or
any Lessee to comply with any of the respective terms thereunder.
 
(vi)         All governmental and third-party consents and approvals necessary
in connection with this Agreement and the Series [TBD] Letter of Credit or the
transactions contemplated hereby or thereby shall continue to be in effect
(without the imposition of any conditions that are not, in its reasonable
judgment, acceptable to the Series [TBD] Credit Provider); and no law or
regulation shall be applicable that restrains, prevents or imposes materially
adverse conditions upon this Agreement or the Series [TBD] Letter of Credit or
the transactions contemplated hereby or thereby.
 
(vii)         The Series [TBD] Letter of Credit Provider shall have received
such other documents (including, without limitation, an executed copy (or
duplicate thereof) of each other Related Document) certificates, instruments,
approvals or opinions as the Series [TBD] Letter of Credit Provider may
reasonably request.
 
(viii)         The following shall be true and correct (and the Series [TBD]
Letter of Credit Provider shall have received a certificate of each of the
Lessees and RCFC as to the following):
 
(A)           [Reserved].
 
(B)           Each of the Lessees and RCFC shall not have sold, assigned, or
otherwise encumbered any of the Vehicles purchased or otherwise financed with
the proceeds of the Series [TBD] Notes except as permitted under the Related
Documents.
 
(C)           The Master Collateral Agent shall continue to have a first
priority security interest in the rights of RCFC and the Lessees under the
Eligible Vehicle Disposition Programs and amounts receivable from the
Manufacturers pursuant to the Eligible Vehicle Disposition Programs.
 
(ix)         The Master Collateral Agent, for the benefit of the Series [TBD]
Noteholders, shall continue to have a first priority security interest (as
granted by RCFC and the Lessees) in all Vehicles now or hereafter purchased or
otherwise financed with the proceeds of the Series [TBD] Notes in accordance
with the terms of the Series [TBD] Supplement.
 
(x)         The Series [TBD] Letter of Credit Provider shall have received any
fees and expenses due and payable pursuant to Section 4.2 or pursuant to the
Credit Agreement including, without limitation, pursuant to Sections 2.03(i) and
11.04(a) thereof, and all reasonable legal fees and expenses.
 
Section 2.8 Certain Eurocurrency Rate and Other Provisions under the Credit
Agreement.  This Agreement hereby incorporates by reference as though fully set
forth herein all provisions of the Credit Agreement set forth under Sections
2.13, 3.01 through 3.07, 11.08 and 11.13 thereof, including, without limitation,
as if the LOC Disbursements referred to herein were Loans (as defined in the
Credit Agreement) under the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.9 Obligation Absolute.  The payment obligations of each of DTAG and
each Lessee under this Agreement and any other agreement or instrument relating
to the Series [TBD] Letter of Credit to reimburse the Series [TBD] Letter of
Credit Provider with respect to each LOC Disbursement shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances:
 
(a)           any lack of validity or enforceability of this Agreement, the
Series [TBD] Letter of Credit or any other Related Document;
 
(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the obligations of either of DTAG or any Lessee in
respect of the Series [TBD] Letter of Credit or any other amendment or waiver of
or any consent to departure from all or any of the Related Documents;
 
(c)           the existence of any claim, set-off, defense or other right which
either of DTAG or any Lessee may have at any time against the Trustee or any
other beneficiary or any transferee of the Series [TBD] Letter of Credit (or any
persons or entities for whom the Trustee, any such beneficiary or any such
transferee may be acting), or any other person or entity, whether in connection
with this Agreement, the transactions contemplated hereby or by the Related
Documents or any unrelated transaction;
 
(d)           any statement or any other document presented under the Series
[TBD] Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect;
 
(e)           any statement or any other document presented under the Series
[TBD] Letter of Credit proving to be insufficient in any respect;
 
(f)           payment by the Series [TBD] Letter of Credit Provider under the
Series [TBD] Letter of Credit against presentation of a draft or certificate
which does not comply with the terms of the Series [TBD] Letter of Credit;
 
(g)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of each of DTAG and each Lessee in respect of
the Series [TBD] Letter of Credit; or
 
(h)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, DTAG, any Lessee or a guarantor.
 
Section 2.10 Events of Default.  Upon the occurrence and continuance of any of
the following events (herein referred to as an “Event of Default”):
 
(a)           any Lessee (or DTAG on behalf of such Lessee) shall fail to pay
any LOC Credit Disbursement owing by such Lessee or any amounts owing by such
Lessee for LOC Termination Disbursements on the date when such amount is due;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           any Lessee (or DTAG on behalf of any such Lessee) shall fail to
pay any interest, fees or other amounts payable under this Agreement or the
Credit Agreement, in each case within three Business Days of the date when such
interest, fees or other amounts are due;
 
(c)           any representation, warranty, certification or statement made by
any Lessee, RCFC or DTAG in this Agreement or in any other Related Document to
which it is a party, or any certificate, financial statement or other document
delivered pursuant hereto or thereto shall have been incorrect in any material
respect when made or deemed made and after the expiration of any grace period
applicable thereto;
 
(d)           RCFC shall fail to make any payment in respect of any Indebtedness
when due or within any applicable grace period, which Indebtedness is in an
outstanding principal amount in excess of $100,000;
 
(e)           an Event of Bankruptcy shall have occurred with respect to RCFC;
 
(f)           any judgment or order for the payment of money in excess of
$100,000 (to the extent not covered by insurance provided by a carrier that has
not disputed coverage) shall be rendered against RCFC and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of twenty (20) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;
 
(g)           an Event of Default (as defined in the Credit Agreement) shall
have occurred and be continuing;
 
(h)           DTAG shall default in the performance or observance of any
agreement or covenant contained in clause (i) of Section 2.12 or clause (b) of
Section 3.2;
 
(i)           any Lessee or DTAG shall default in the performance or observance
of any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 2.10, and such default shall not be cured
to the Series [TBD] Letter of Credit Provider’s reasonable satisfaction within a
period of 30 days from the date on which the Series [TBD] Letter of Credit
Provider has given written notice thereof to such Lessee or DTAG;
 
(j)           any Lessee or DTAG shall default in the performance or observance
of any agreement or covenant contained in any Related Document (other than this
Agreement, the Master Lease or as otherwise provided in this Section 2.10), and
such default shall not be cured to the Series [TBD] Letter of Credit Provider’s
reasonable satisfaction within a period of 30 days from the date on which the
Series [TBD] Letter of Credit Provider has given written notice thereof to such
Lessee or DTAG (provided, that such 30-day cure period shall be a period
consisting of fifteen (15) days in the case where such default relates to the
failure of DTAG, as Master Servicer, to perform or observe any agreement or
covenant contained in the Master Collateral Agency Agreement); or
 
(k)           any Related Document shall (except in accordance with its terms),
in whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Lessee, DTAG or RCFC, or any
Lessee, DTAG or RCFC shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability;
 
 
 

--------------------------------------------------------------------------------

 
 
then, the Series [TBD] Letter of Credit Provider may by notice to DTAG on behalf
of the applicable Lessee or Lessees, in the case of an Event of Default caused
by or regarding any such Lessee or Lessees, (i) declare (to the extent not
theretofore due and payable) the principal amount of outstanding LOC Credit
Disbursements and the Lessee Termination Reimbursement Share of outstanding LOC
Termination Disbursements, if any, to be due and payable, together with accrued
interest thereon and all other sums payable by such Lessee or Lessees, hereunder
and thereunder, whereupon the same shall become due and payable without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by such Lessee or Lessees and DTAG and (ii) deem an
amount equal to any undrawn portion of the Series [TBD] Letter of Credit to have
been paid or disbursed (notwithstanding that such amount may not in fact have
been so paid or disbursed), and DTAG and the Lessees shall be immediately
obligated to reimburse the Series [TBD] Letter of Credit Provider the amount
deemed to have been so paid or disbursed by the Series [TBD] Letter of Credit
Provider as if a demand had been made by the Series [TBD] Letter of Credit
Provider to the Lessees under Section 2.3 hereof and any amounts so received by
the Series [TBD] Letter of Credit Provider shall be maintained and applied in
accordance with Section 2.14 of the Credit Agreement, and, in any case, the
Series [TBD] Letter of Credit Provider may take any other action permitted to be
taken by it hereunder, under any Related Document or under applicable law or
otherwise; provided that if an Event of Bankruptcy shall have occurred with
respect to any Lessee or DTAG all sums payable by the Lessees and DTAG hereunder
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each of the Lessees and DTAG.
 
“Potential Event of Default” shall mean, for purposes of this Agreement, any
occurrence or event which, after notice or lapse of time or both, would
constitute an Event of Default hereunder.
 
Section 2.11 Grant of Security Interest.  As security for the prompt and
complete payment and performance of the obligations of each of the Lessees
hereunder to the Series [TBD] Letter of Credit Provider, each of the Lessees
hereby acknowledges and confirms its respective pledge, hypothecation,
assignment, transfer and delivery to the Master Collateral Agent under the
Master Collateral Agency Agreement for the benefit of the Series [TBD] Letter of
Credit Provider under Section 2.1 of the Master Collateral Agency Agreement of a
continuing, second priority security interest in the Lessee Grantor Master
Collateral, whether now existing or hereafter created, subject to the terms and
priorities set forth therein and in the other Related Documents, including,
without limitation, the security interest in such collateral granted by each of
the Lessees pursuant to the Master Lease and by RCFC to the Trustee for the
benefit of any Series of Notes outstanding.
 
Section 2.12 Guarantee.  The Guarantor confirms its guarantee under Section
11.19 of the Credit Agreement.
 
ARTICLE III.

 
Representations, Warranties and Covenants
 
Section 3.1 Representations and Warranties of the Lessees and DTAG.  Each of the
Lessees hereby represents and warrants (which representations and warranties
shall be deemed made on the date of issuance of the Series [TBD] Letter of
Credit and on the date of each extension (if any) of the Series [TBD] Letter of
Credit and each increase (if any) of the Series [TBD] Letter of Credit
Commitment) to the Series [TBD] Letter of Credit Provider (and each of the
Lenders under the Credit Agreement), as to itself, and DTAG represents and
warrants (which representations and warranties shall be deemed made on the date
of issuance of the Series [TBD] Letter of Credit and on the date of each
extension (if any) of the Series [TBD] Letter of Credit and each increase (if
any) of the Series [TBD] Letter of Credit Commitment), to the Series [TBD]
Letter of Credit Provider (and each of the Lenders under the Credit Agreement),
as to itself and as to each of the Lessees that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Authorization; Enforceability.  Each of the Lessees and DTAG has
full power and has taken all necessary action to authorize it to execute,
deliver and perform this Agreement and each of the other Related Documents to
which it is a party in accordance with their respective terms, and to consummate
the transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by each of the Lessees and DTAG and is, and each of the
other Related Documents to which any of the Lessees or DTAG is a party is, a
legal, valid and binding obligation of any such Lessee and DTAG, as applicable,
enforceable against such Lessee or DTAG in accordance with its terms.
 
(b)           Compliance.  The execution, delivery and performance, in
accordance with their respective terms, by each of the Lessees and DTAG of this
Agreement and each of the other Related Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) require any consent, approval, authorization or registration not
already obtained or effected, (ii) violate any material law with respect to any
of the Lessees or DTAG, (iii) conflict with, result in a breach of, or
constitute a default under the certificate or articles of incorporation or
by-laws or other organizational documents of any of the Lessees or DTAG or under
any material indenture, agreement, or other instrument to which any of the
Lessees or DTAG is a party or by which its properties may be bound or (iv)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by any of the Lessees except
Permitted Liens.
 
(c)           [Reserved].
 
(d)           Master Lease Representations.  The representations and warranties
made by each of the Lessees in the Master Lease are true and correct in all
material respects.
 
(e)           Vehicles.  Each Program Vehicle was, on the date of purchase
thereof or thereafter became, a Group [TBD] Vehicle that was eligible for
inclusion under an Eligible Vehicle Disposition Program, and each Non-Program
Vehicle was, on the date of purchase thereof or thereafter became, a Group [TBD]
Vehicle that qualified as an Eligible Vehicle.
 
(f)           Representations and Warranties under the Credit Agreement.  Each
of the representations and warranties of DTAG set forth in the Credit Agreement,
including, without limitation, those set forth in Article VI of the Credit
Agreement, is true and correct and is hereby incorporated herein by this
reference.
 
Section 3.2 Affirmative Covenants of the Lessees and DTAG.  So long as the
Series [TBD] Letter of Credit has not expired or any amount is owing to the
Series [TBD] Letter of Credit Provider hereunder, each of the Lessees and DTAG
agrees that, unless at any time the Series [TBD] Letter of Credit Provider shall
otherwise expressly consent in writing, it will, and in the case of DTAG, it
will cause each of the Lessees to:
 
(a)           Affirmative Covenants under the Credit Agreement.  Comply with
each of the affirmative covenants applicable to it set forth in the Credit
Agreement including, without limitation, those set forth in Article VII thereof,
which affirmative covenants are hereby incorporated herein by this reference;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Events of Default.  Furnish, or cause to be furnished to the
Series [TBD] Letter of Credit Provider, as soon as possible but in any event
within three Business Days after the occurrence of any Event of Default or a
Potential Event of Default under this Agreement, a written statement of the
President, any Vice President, the Treasurer, any Assistant Treasurer, the
Secretary or any Assistant Secretary (each, an “Authorized Officer”) of DTAG or
an Authorized Officer of the applicable Lessee, as the case may be, describing
such event and the action that DTAG or the applicable Lessee, as the case may
be, proposes to take with respect thereto;
 
(c)           Certain Information.  Furnish, or cause to be furnished to the
Series [TBD] Letter of Credit Provider, promptly upon the delivery to RCFC by
DTAG, a copy of the financial information and other materials required to be
delivered by DTAG to RCFC pursuant to Section 24.4 of the Master Lease (other
than the VIN list as required by Section 24.4(f) of the Master Lease);
 
(d)           Manufacturers.  Furnish, or cause to be furnished to the Series
[TBD] Letter of Credit Provider, promptly after obtaining actual knowledge
thereof, notice of any Manufacturer Event of Default or termination or
replacement of an Eligible Vehicle Disposition Program;
 
(e)           Other.  Furnish, or cause to be furnished to the Series [TBD]
Letter of Credit Provider, promptly, from time to time, such other information,
documents, or reports with respect to the Master Lease Collateral (as defined in
the Master Lease) or the condition or operations, financial or otherwise, of
DTAG or any Lessee as the Series [TBD] Letter of Credit Provider may from time
to time reasonably request in order to protect the interests of the Series [TBD]
Letter of Credit Provider under or as contemplated by this Agreement or any
other Related Document;
 
(f)           Maintenance of the Vehicles.  Maintain and cause to be maintained
in good repair, working order, and condition, reasonable wear and tear excepted,
all of the Vehicles in accordance with each Lessee’s respective ordinary
business practices with respect to all other vehicles owned thereby and shall
use its best efforts to maintain the Program Vehicles as Group [TBD] Vehicles
that are eligible under a Eligible Vehicle Disposition Program and the
Non-Program Vehicles as Group [TBD] Vehicles that are Eligible Vehicles, in each
case except to the extent that any such failure to comply with such requirements
does not, in the aggregate, materially adversely affect the interests of the
Series [TBD] Letter of Credit Provider under this Agreement or the likelihood of
repayment of its obligations hereunder, and, from time to time, make or cause to
be made all appropriate repairs, renewals, and replacements with respect to the
Vehicles;
 
(g)           Maintenance of Separate Existence.  Each Lessee and DTAG
acknowledge their receipt of a copy of those certain opinion letters issued by
Latham & Watkins LLP, dated [TBD], addressing the issue of substantive
consolidation as it may relate to DTAG and [TBD].  Each of the Lessees, DTAG and
[TBD] hereby agrees to maintain in place all policies and procedures, and take
and continue to take all action, described in the factual assumptions set forth
in such opinion letter and relating to such Person, except as may be confirmed
as not required in a subsequent or supplemental opinion of Latham & Watkins LLP
addressing the issue of substantive consolidation as it may relate to DTAG and
[TBD];
 
(h)           Verification of Titles.  Upon the request of the Series [TBD]
Letter of Credit Provider, cause a title check by a Person acceptable to the
Master Collateral Agent on a reasonable number of the Vehicles, including
verification that the titles reflect the pledge to the Master Collateral Agent,
and shall cause the results of such title check to be furnished to the Master
Collateral Agent with a copy for the Series [TBD] Letter of Credit Provider; and
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Copies of Amendments.  Promptly provide to the Series [TBD] Letter
of Credit Provider copies of any amendments to the Series [TBD] Supplement and
the Definitions List attached as Schedule 1 to the Base Indenture.
 
Section 3.3 Negative Covenants of the Lessees and DTAG.  So long as the Series
[TBD] Letter of Credit has not expired or any amount is owing to the Series
[TBD] Letter of Credit Provider hereunder, each of the Lessees and DTAG agrees
that, unless at any time the Series [TBD] Letter of Credit Provider shall
otherwise expressly consent in writing, it will not and, in the case of DTAG,
will not permit any Lessee to:
 
(a)           Negative Covenants under the Credit Agreement.  Fail to comply
with each of the negative covenants applicable to it set forth in the Credit
Agreement including, without limitation, those set forth in Article VIII
thereof, which negative covenants are hereby incorporated herein by this
reference.
 
(b)           Liens.  Create or permit to exist any Lien with respect to the
Group [TBD] Collateral or the Master Lease Collateral now or hereafter existing
or acquired, except for Permitted Liens.
 
(c)           Use of Vehicles.  Use or authorize the Vehicles to be used in any
manner (i) that would make such Vehicles that are Program Vehicles ineligible
for repurchase or sale under the applicable Eligible Vehicle Disposition
Program, (ii) for any illegal purposes or (iii) that could subject the Vehicles
to confiscation.
 
(d)           Additional Lessees.  Permit any Person to become a lessee under
the Master Lease unless prior to becoming a lessee thereunder such Person has
become a Lessee hereunder in accordance with the terms hereof.
 
ARTICLE IV.

 
Miscellaneous
 
Section 4.1 Payments.  (a)  Unless otherwise specified herein, all payments to
the Series [TBD] Letter of Credit Provider hereunder shall be made in lawful
currency of the United States and in immediately available funds prior to [TBD]
(New York City time) on the date such payment is due by wire transfer to the
Series [TBD] Letter of Credit Provider, Account Name:  [TBD] at BofA, or to such
other office or account maintained by the Series [TBD] Letter of Credit Provider
as the Series [TBD] Letter of Credit Provider may direct.
 
(b)           Whenever any payment under this Agreement shall be stated to be
due on a day which is not a Business Day, such payment, unless otherwise
provided herein, shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in computing interest,
commissions or fees, if any, in connection with such payment.
 
Section 4.2 Expenses.  Each of the Lessees agrees to pay all costs and
reasonable expenses incurred by the Series [TBD] Letter of Credit Provider
(including, without limitation, reasonable attorneys’ fees and expenses), if
any, in connection with the preparation, execution and delivery, administration,
enforcement, amendment or waiver of the obligations of the Lessees or DTAG under
this Agreement or any other Related Document or any other agreement furnished
hereto or in connection herewith or in connection with any negotiations arising
out of any Potential Event of Default under this Agreement or any events or
circumstances that may give rise to a Potential Event of Default under this
Agreement and with respect to presenting claims in or otherwise participating in
any bankruptcy, insolvency or other similar proceeding involving creditors’
rights generally and any ancillary proceedings.
 
 
 

--------------------------------------------------------------------------------

 
 
The Lessees each agree to pay on demand all reasonable expenses of the Series
[TBD] Letter of Credit Provider in connection with the filing, recording,
refiling or rerecording of this Agreement, the Related Documents and/or any UCC
financing statements relating thereto and all amendments, supplements and
modifications to any thereof and any and all other documents or instruments of
further assurance required to be filed or recorded or refiled or rerecorded by
the terms hereof.
 
In addition, each of the Lessees shall pay any and all stamp and other taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement or the Series [TBD] Letter of
Credit (or any payment thereunder or transfer thereof), any other Related
Document and any such other documents, and agree to save the Series [TBD] Letter
of Credit Provider harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.
 
Section 4.3 Indemnity.  The Lessees each agree to indemnify and hold harmless
the Series [TBD] Letter of Credit Provider and, in their capacities as such,
officers, directors, shareholders, affiliates, controlling persons, employees,
agents and servants of the Series [TBD] Letter of Credit Provider, from and
against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Series [TBD] Letter of Credit Provider may incur or which
may be claimed against the Series [TBD] Letter of Credit Provider by any Person
whatsoever (including reasonable fees and expenses of counsel) in each case
arising out of or by reason of or in connection with, or in connection with the
preparation of a defense of, any investigation, litigation or proceeding arising
out of, relating to or in connection with the execution and delivery of, or
payment of any LOC Credit Disbursement or LOC Termination Disbursement payable
by the Lessees under the Series [TBD] Letter of Credit or this Agreement or any
other Related Document, or any acts or omissions of any of the Lessees in
connection herewith or therewith, or any transactions contemplated hereby or
thereby (whether or not consummated), or any inaccuracies or alleged
inaccuracies in any material respect or any untrue statement or alleged untrue
statement of any of the Lessees contained or incorporated by reference in any
Related Document or the omission or alleged omission by any of the Lessees to
state therein a material fact necessary to make such statements, in the light of
the circumstances under which they are or were made, not misleading, except to
the extent that such claim, damage, loss, liability, cost or expense is caused
by the willful misconduct or gross negligence of the Series [TBD] Letter of
Credit Provider or a breach by the Series [TBD] Letter of Credit Provider (or
its agents or employees or any other Person under its control) of its
obligations under the Series [TBD] Letter of Credit, in each case as determined
by a final and non-appealable judgment of a court of competent jurisdiction, and
provided that any such Lessee shall be required to indemnify the Series [TBD]
Letter of Credit Provider, in connection with prosecuting or defending any such
claims, for reasonable attorneys’ fees and expenses.
 
Section 4.4 Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and addressed, delivered or transmitted to such party at its
address or telecopy number set forth below, or at such other address or telecopy
number, as the case may be, as such party may hereafter specify for the purpose
by notice to the other party.  Each such notice, request or communication shall
be deemed to have been duly given or made when delivered, or five (5) Business
Days after being deposited in the mail, postage prepaid and return receipt
requested, or in the case of facsimile notice, when electronic confirmation
thereof is received by the transmitter.
 
 
 

--------------------------------------------------------------------------------

 
 
If to DTAG:
 
Dollar Thrifty Automotive Group, Inc.
5330 East 31st Street
Tulsa, OK  74135
Attention:  H. Clifford Buster III
Telephone:  (918) 669-2272
Telecopier:  (918) 669-2970
 
If to RCFC:
 
Rental Car Finance Corp.
5330 East 31st Street
Tulsa, OK  74135
Attention:  H. Clifford Buster III
Telephone:  (918) 669-2272
Telecopier:  (918) 669-2970
 
If to the Series [TBD] Letter of Credit Provider:
 
Bank of America, N.A.
[MAILING ADDRESS]
Attention:  [__]
Telephone:  [__]
Telecopier:  [__]


If to DTG Operations:
 
5330 East 31st Street
Tulsa, OK  74135
Attention:  H. Clifford Buster III
Telephone:  (918) 669-2272
Telecopier:  (918) 669-2970
 
If to an Additional Lessee:
 
At the address for notices to such Additional Lessee set forth in the related
Affiliate Joinder in Enhancement Letter of Credit Application and Agreement.
 
If to the Trustee:
 
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention:  Corporate Trust Division
Telecopier:  (212) 553-2462
 
Section 4.5 Amendments; Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  (a)  This Agreement and the rights and obligations of the parties
hereunder may not be amended or otherwise modified orally but only by an
instrument in writing signed by the Series [TBD] Letter of Credit Provider and
each other party hereto against whom enforcement of such amendment or
modification is sought.  This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER RELATED DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, THE LESSEES, DTAG AND RCFC HEREBY
IRREVOCABLY ACCEPT FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE LESSEES, DTAG
AND RCFC, IN EACH CASE, HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER THE LESSEES, DTAG AND RCFC, AS
APPLICABLE, AND AGREE NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER THE
LESSEES, DTAG AND RCFC.  THE LESSEES, DTAG AND RCFC FURTHER IRREVOCABLY CONSENT
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE LESSEES, DTAG AND RCFC AT ITS OR THEIR ADDRESS SET
FORTH ABOVE IN SECTION 4.4, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING.  THE LESSEES, DTAG AND RCFC HEREBY IRREVOCABLY WAIVE ANY OBJECTION TO
SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER RELATED
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE SERIES [TBD] LETTER OF CREDIT PROVIDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LESSEE, DTAG OR RCFC IN ANY OTHER
JURISDICTION.
 
(c)           THE LESSEES, DTAG AND RCFC HEREBY IRREVOCABLY WAIVE ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(d)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER RELATED DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 4.6 Waivers, etc.  Neither any failure nor any delay on the part of the
Series [TBD] Letter of Credit Provider in exercising any right, power or
privilege hereunder or under the Series [TBD] Letter of Credit or any other
Related Document shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise or the exercise
of any other right, power or privilege.  The remedies herein and in the Related
Documents are cumulative and not exclusive of any remedies provided by law.
 
Section 4.7 Severability.  Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.8 Term.  This Agreement shall remain in full force and effect until
the reimbursement of all LOC Disbursements by the Lessees or DTAG, as the case
may be, and the payment by the Lessees or DTAG, as the case may be, of all other
amounts payable hereunder, notwithstanding the earlier termination of the Series
[TBD] Letter of Credit.
 
Section 4.9 Successors and Assigns.  This Agreement shall be binding upon the
Series [TBD] Letter of Credit Provider and its successors and assigns, each
Lessee and its successors and assigns, DTAG and its successors and assigns, and
RCFC and its successors and assigns; provided, however, that none of the
Lessees, DTAG or RCFC may transfer or assign any of its obligations, rights, or
interests hereunder without the prior written consent of the Series [TBD] Letter
of Credit Provider; and provided further, however, that the Series [TBD] Letter
of Credit Provider may at any time (i) assign all or a portion of its
obligations under the Series [TBD] Letter of Credit and its rights under this
Agreement to a successor institution satisfying the requirements set forth in
Section 4.16(a) of the Series [TBD] Supplement; provided further, however, that
(x) DTAG shall have consented in writing to such assignment (which consent shall
not be unreasonably withheld), and (y) such assignment shall be for an amount at
least equal to $5,000,000, or (ii) grant participations to any other Person, in
all or part of its obligations under the Series [TBD] Letter of Credit and its
rights under this Agreement (it being understood and agreed that the Lessees
shall have no obligation to give notices to any such participant, that such
participation will not in any way reduce the Series [TBD] Letter of Credit
Provider’s commitment to make LOC Disbursements hereunder, and that such
participation (other than a participation held by a Lender pursuant to the
Credit Agreement) shall not increase the obligations (including with respect to
costs and expenses) of the Lessees hereunder); provided that the Series [TBD]
Letter of Credit Provider shall be entitled to receive any increased costs or
indemnities payable hereunder incurred by the Series [TBD] Letter of Credit
Provider or such participant to the extent not in excess of such amounts
calculated as if there were no participation.  The Series [TBD] Letter of Credit
Provider hereby acknowledges and agrees that any such disposition will not alter
or affect the Series [TBD] Letter of Credit Provider’s direct obligations to the
Trustee, and that none of the Lessees, DTAG or RCFC shall have any obligations
to have any communication or relationship with any participant in order to
enforce such obligations of the Series [TBD] Letter of Credit Provider hereunder
and under the Series [TBD] Letter of Credit.  All agreements, representations
and warranties made herein shall survive the execution and delivery of this
Agreement.
 
Section 4.10 Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute one and the same agreement.
 
Section 4.11 Further Assurances.  The Lessees, DTAG and RCFC each agree to do
such further acts and things and to execute and deliver to the Series [TBD]
Letter of Credit Provider such additional assignments, agreements, powers and
instruments as are reasonably required by the Series [TBD] Letter of Credit
Provider to carry into effect the purposes of this Agreement and under the
Related Documents or to better assure and confirm to the Series [TBD] Letter of
Credit Provider its rights, powers and remedies hereunder and under the Related
Documents.
 
Section 4.12 Survival of Representations and Warranties.  All representations
and warranties contained herein or made in writing by DTAG, the Lessees and RCFC
in connection herewith shall survive the execution and delivery of this
Agreement, regardless of any investigation made by the Series
 
 
 

--------------------------------------------------------------------------------

 
 
[TBD] Letter of Credit Provider or on its behalf and shall continue so long as
and until such time as all obligations hereunder and under the Related Documents
shall have been paid in full.  The obligations of the Lessees under Sections
2.5, 4.1, 4.2 and 4.3 shall in each case survive any termination of this
Agreement, the payment in full of all obligations hereunder or under any other
Related Document and the termination of the Series [TBD] Letter of Credit.
 
Section 4.13 Obligation.  Each of the Series [TBD] Letter of Credit Provider and
each of the Lessees understands and agrees that the Series [TBD] Letter of
Credit is irrevocable and the obligations of the Series [TBD] Letter of Credit
Provider as issuer thereof shall be unaffected by any default hereunder,
including, without limitation any failure to pay the amounts due and payable to
the Series [TBD] Letter of Credit Provider under Section 2.4.  No failure of any
of the Lessees (or any person or organization acting on behalf thereof) or the
Trustee to take any action (whether required hereunder or otherwise), nor any
action taken by any of the Lessees shall be asserted by the Series [TBD] Letter
of Credit Provider as a defense to payment under the Series [TBD] Letter of
Credit (except for the failure of any documents presented thereunder to comply
with the terms of the Series [TBD] Letter of Credit) or as the basis of a right
of set off by the Series [TBD] Letter of Credit Provider against its obligations
to make any such payment.
 
Section 4.14 Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
Section 4.15 Confidentiality.  The Series [TBD] Letter of Credit Provider agrees
that it shall not disclose any Confidential Information (as defined below) to
any Person without the consent of DTAG, the Lessees or RCFC, as applicable,
other than (a) to the Series [TBD] Letter of Credit Provider’s Affiliates and to
the Administrative Agent, the Lenders and their respective officers, directors,
employees, agents and advisors and to actual or prospective assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
(d) as otherwise permitted by Section 11.07 of the Credit Agreement (which is
incorporated herein by reference).
 
“Confidential Information” means information that DTAG, the Lessees or RCFC
furnishes to the Series [TBD] Letter of Credit Provider on a confidential basis,
but does not include any such information that is or becomes generally available
to the public or that is or becomes available to the Series [TBD] Letter of
Credit Provider from a source other than DTAG, the Lessees or RCFC.
 
Section 4.16 Additional Series [TBD] Letter of Credit Providers.  The Series
[TBD] Letter of Credit Provider acknowledges and agrees that the Lessees may
obtain Series [TBD] Letter of Credit Provider commitments from additional Series
[TBD] Letter of Credit Providers from time to time, provided such commitments
are, unless the Series [TBD] Letter of Credit Provider otherwise consents, on
the same terms and provisions as this Agreement and provide for obligations that
rank pari passu with each Lessee’s obligations hereunder.
 
Section 4.17 Additional Subsidiary Lessees.  Any “Permitted Lessee” (as defined
in the Master Lease) that is a Subsidiary of DTAG shall have the right to become
a “Lessee” under and pursuant to the terms of this Agreement by complying with
the provisions of Section 28.1 of the Master Lease and the provisions of this
Section 4.17.  In the event a Permitted Lessee desires to become a “Lessee”
under this Agreement, then the Guarantor and such Permitted Lessee shall execute
and deliver to the Series [TBD] Letter of Credit Provider and the Trustee:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           an Affiliate Joinder in Enhancement Letter of Credit Application
and Agreement in the form attached hereto as Exhibit B (each, an “Affiliate
Joinder in Enhancement Letter of Credit Application and Agreement”);
 
(ii)           copies of the documentation set forth in clauses (a) through (j)
of Section 28.1 of the Master Lease;
 
(iii)           an Officers’ Certificate and an opinion of counsel each stating
that the joinder described in clause (i) above by such Permitted Lessee complies
with this Section 4.17 and that all conditions precedent herein provided for
relating to such transaction have been complied with; and
 
(iv)           any additional documentation that the Series [TBD] Letter of
Credit Provider or the Trustee may reasonably require to evidence the assumption
by such Permitted Lessee of the obligations and liabilities set forth in this
Agreement.
 
Upon satisfaction of the foregoing conditions and receipt by each of the Trustee
and the Series [TBD] Letter of Credit Provider of original executed copies of
the applicable Subsidiary Joinder in Enhancement Letter of Credit Application
and Agreement executed by such Permitted Lessee and the Guarantor, such
Permitted Lessee shall for all purposes be deemed to be a “Lessee” for purposes
of this Agreement and shall be entitled to the benefits and subject to the
liabilities and obligations of a Lessee hereunder and upon the request of DTAG,
the Series [TBD] Letter of Credit Provider shall deliver, in exchange for the
outstanding Series [TBD] Letter of Credit, a substitute Letter of Credit
substantially in the form of Exhibit A hereto, having terms identical to the
then outstanding Series [TBD] Letter of Credit but naming such Permitted
Lessee(s) as additional Lessee(s) thereunder.
 
Section 4.18 Enhancement Letter of Credit Application and Agreement.  This
Agreement is an Enhancement Letter of Credit Application and Agreement executed
pursuant to the Credit Agreement.  In the event that, after construing the terms
of this Agreement and the Credit Agreement in a manner that would seek to avoid
any purported inconsistency or conflict between the terms of this Agreement, on
the one hand, and the terms of the Credit Agreement, on the other hand, such
inconsistency or conflict cannot be avoided, the terms of this Agreement shall
control.
 
Section 4.19 Series [TBD] Letter of Credit Provider as Enhancement Provider and
Third-Party Beneficiary.  The Lessees, RCFC and DTAG each hereby acknowledges
and agrees that the Series [TBD] Letter of Credit Provider is (i) an
“Enhancement Provider” (as such term is used in the Base Indenture) and (ii)
without limiting the effect of any other provision contained in the Base
Indenture or the Series [TBD] Supplement, a third-party beneficiary of the
provisions set forth in Article 11 of the Base Indenture, Section 8.6 of the
Series [TBD] Supplement and Section 22 of the Master Lease.
 
Section 4.20 No Recourse; No Petition.  (a)  Each of the parties hereto hereby
covenants and agrees that:
 
(i)           no recourse shall be had for the payment of any amount owing in
respect of any disbursement made under this Agreement or the Series [TBD] Letter
of Credit or for the payment of any fee hereunder or thereunder or any other
obligation or claim arising out of or based upon this Agreement or the Series
[TBD] Letter of Credit against RCFC or any stockholder, employee, officer,
director or incorporator of RCFC based on their status as such or their actions
in connection therewith; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           prior to the date which is one year and one day after the payment
in full of any Notes issued by RCFC pursuant to the Indenture, such party will
not institute against, or join with any other Person in instituting against,
RCFC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any Federal or state bankruptcy or
similar law, all as more particularly set forth in Section 12.15 of the Base
Indenture and subject to any retained rights set forth therein (it being agreed
and understood that nothing contained herein shall preclude participation by any
such party in assertion or defense of its claims in any such proceeding
involving RCFC);
 
provided, however, that nothing in this clause (a) shall constitute a waiver of
any right to indemnification, reimbursement or other payment from RCFC to such
party pursuant to any Related Document (other than this Agreement) to which RCFC
is a party.
 
(b)           In the event that any such party takes action in violation of
clause (a)(ii), RCFC agrees that it shall file an answer with the bankruptcy
court or otherwise properly contest the filing of such a petition by such party
against RCFC or the commencement of such action and raise the defense that such
Person has agreed in writing not to take such action and should be estopped and
precluded therefrom and such other defenses, if any, as its counsel advises that
it may assert.
 
(c)           The provisions of this Section 4.20 shall survive the termination
of this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, as of the day and year first above
written.
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP,
INC.
 
 
By:____________________________________
Name:
Title:
 
 
RENTAL CAR FINANCE CORP.
 
 
By:____________________________________
Name:
Title:
 
 
LESSEE:
 
 
DTG OPERATIONS, INC.
 
 
By:____________________________________
Name:
Title:
 
 
BANK OF AMERICA, N.A., as the Series [TBD]
Letter of Credit Provider
 
 
By:____________________________________
Name:
Title:
 
 
By:____________________________________
Name:
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to
ENHANCEMENT LETTER OF CREDIT
APPLICATION AND AGREEMENT
 
IRREVOCABLE LETTER OF CREDIT
 
No. [__]
 
[____], 201_
 
Deutsche Bank Trust Company Americas, as Trustee
60 Wall Street
New York, New York 10005
Telecopier:  (212) 553-2462
Attention:  Corporate Trust Division
 
Dear Sir or Madam:
 
The undersigned, Bank of America, N.A. (the “Series [TBD] Letter of Credit
Provider”) hereby establishes, at the request and for the account of Dollar
Thrifty Automotive Group, Inc. (“DTAG”), DTG Operations, Inc. (“DTG
Operations”), and each of the [insert names of any other Lessees] (together with
DTG Operations, the “Lessees”) in that certain Enhancement Letter of Credit
Application and Agreement, dated as of even date herewith (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Enhancement Letter of Credit Application and Agreement”), among the Lessees,
the Series [TBD] Letter of Credit Provider, Rental Car Finance Corp., a special
purpose Oklahoma corporation (“RCFC”), and DTAG in your favor as Trustee under
that certain Series [TBD] Supplement, dated as of [TBD] (as the same may be
amended, supplemented or otherwise modified from time to time, the “Series [TBD]
Supplement”), between RCFC, as the issuer, and Deutsche Bank Trust Company
Americas, as Trustee (in such capacity, the “Trustee”), to the Amended and
Restated Base Indenture, dated as of February 14, 2007, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Base Indenture”), between RCFC
and the Trustee, this Irrevocable Letter of Credit No. [__] (the “Series [TBD]
Letter of Credit”), in the aggregate maximum amount of [__] DOLLARS ($[__])
(such amount, as the same may be reduced, increased and reinstated from time to
time as provided herein, being the “Series [TBD] Letter of Credit Amount”),
effective immediately and expiring at 12:00 noon (New York time) at our New York
office at [__], Facsimile No.:  [__] (such office or any other office which may
be designated by the Series [TBD] Letter of Credit Provider by written notice
delivered to you, being the “Series [TBD] Letter of Credit Provider’s Office”)
on [__] (or, if such date is not a Business Day (as defined below), the
immediately following Business Day) (the “Scheduled Letter of Credit Expiration
Date”).  You are referred to herein (and in each Annex hereto) as the Trustee.
 
The Series [TBD] Letter of Credit Provider irrevocably authorizes you to draw on
it, in accordance with the terms and conditions and subject to the reductions in
amount as hereinafter set forth, (1) in one or more drawings by one or more of
the Trustee’s drafts, each drawn on the Series [TBD] Letter of Credit Provider
at the Series [TBD] Letter of Credit Provider’s Office, payable at sight on a
Business Day (as defined below), and accompanied by the Trustee’s written and
completed certificate purported to be signed by the Trustee in substantially the
form of Annex A attached hereto (any such draft accompanied by such certificate
being a “Credit Demand”), an amount equal to the face amount of each such draft
but in the aggregate amount not exceeding the Series [TBD] Letter of Credit
Amount as in effect on such Business Day and (2) in a single drawing by the
Trustee’s draft, drawn on the Series [TBD] Letter of Credit Provider at the
Series
 
 
 

--------------------------------------------------------------------------------

 
 
[TBD] Letter of Credit Provider’s Office, payable at sight on a Business Day,
and accompanied by the Trustee’s written and completed certificate purported to
be signed by the Trustee in substantially the form of Annex B attached hereto
(such draft accompanied by such certificate being a “Termination Demand”), an
amount equal to the face amount of each such draft but in the aggregate amount
not exceeding the Series [TBD] Letter of Credit Amount as in effect on such
Business Day, provided, that only one Termination Demand may be made
hereunder.  Any Credit Demand or Termination Demand may be delivered by
facsimile transmission to the Series [TBD] Letter of Credit Provider’s Office.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized by law to close in New York City, New
York.  Upon the Series [TBD] Letter of Credit Provider honoring any Credit
Demand presented hereunder, the Series [TBD] Letter of Credit Amount shall
automatically be decreased by an amount equal to the amount of such Credit
Demand.  In addition to the foregoing reduction, the Series [TBD] Letter of
Credit Amount shall automatically be reduced to zero and this Series [TBD]
Letter of Credit shall be terminated upon the Series [TBD] Letter of Credit
Provider honoring any Termination Demand presented to it hereunder.
 
The Series [TBD] Letter of Credit Amount shall be automatically reinstated with
respect to reimbursement of any Credit Demand when and to the extent, but only
when and to the extent, that (i) the Series [TBD] Letter of Credit Provider is
reimbursed by any of the Lessees or DTAG (on behalf of any of the Lessees), as
the case may be, in full for any amount drawn hereunder by any Credit Demand and
(ii) the Series [TBD] Letter of Credit Provider receives written notice from
DTAG in substantially the form of Annex C attached hereto certifying that no
Event of Bankruptcy (as defined in Annex C attached hereto) with respect to
DTAG, DTG Operations, or any other Lessee has occurred and is continuing;
provided, however, that the Series [TBD] Letter of Credit Amount shall, in no
event, be reinstated to an amount greater than the Series [TBD] Letter of Credit
Amount as in effect immediately prior to such Credit Demand.
 
The Series [TBD] Letter of Credit Amount shall be automatically reduced in
accordance with the terms of a written request from the Trustee to the Series
[TBD] Letter of Credit Provider in substantially the form of Annex D attached
hereto.  The Series [TBD] Letter of Credit Amount shall be automatically
increased upon receipt by the Trustee of written notice from the Series [TBD]
Letter of Credit Provider in substantially the form of Annex E attached hereto
stating that the Series [TBD] Letter of Credit Amount has been increased and
setting forth the amount of such increase.
 
Each Credit Demand and Termination Demand shall be dated the date of its
presentation, and shall be presented to the Series [TBD] Letter of Credit
Provider at the Series [TBD] Letter of Credit Provider’s Office.  If the Series
[TBD] Letter of Credit Provider receives any Credit Demand or Termination Demand
at such office, all in strict conformity with the terms and conditions of this
Series [TBD] Letter of Credit, not later than [TBD] (New York City time) on a
Business Day prior to the termination hereof, the Series [TBD] Letter of Credit
Provider will make such funds available by [TBD] (New York City time) on the
same day in accordance with your payment instructions.  If the Series [TBD]
Letter of Credit Provider receives any Credit Demand or Termination Demand at
such office, all in strict conformity with the terms and conditions of this
Series [TBD] Letter of Credit, after [TBD] (New York City time) on a Business
Day prior to the termination hereof, the Series [TBD] Letter of Credit Provider
will make the funds available by[TBD] (New York City time) on the next
succeeding Business Day in accordance with your payment instructions.  If you so
request the Series [TBD] Letter of Credit Provider, payment under this Series
[TBD] Letter of Credit may be made by wire transfer of Federal Reserve Bank of
New York funds to your respective accounts in a bank on the Federal Reserve wire
system or by deposit of same day funds into a designated account.
 
Upon the earliest of (i) the date on which the Series [TBD] Letter of Credit
Provider honors a Termination Demand presented hereunder, (ii) the date on which
the Series [TBD] Letter of Credit Provider receives written notice from you that
an alternate letter of credit or other credit enhancement has been substituted
for this Series [TBD] Letter of Credit, (iii) the date on which the Series [TBD]
Letter of Credit Provider receives written notice from you that the Series [TBD]
Notes are paid in full and (iv) the Scheduled Letter of Credit Expiration Date,
this Series [TBD] Letter of Credit shall automatically terminate.
 
 
 

--------------------------------------------------------------------------------

 
 
This Series [TBD] Letter of Credit is transferable only in its entirety to any
transferee(s) who you certify to the Series [TBD] Letter of Credit Provider has
succeeded you, as Trustee under the Series [TBD] Supplement, and may be
successively transferred only in its entirety.  Transfer of this Series [TBD]
Letter of Credit to such transferee shall be effected by the presentation to the
Series [TBD] Letter of Credit Provider of this Series [TBD] Letter of Credit
accompanied by a certificate in substantially the form of Annex F attached
hereto.  Upon such presentation the Series [TBD] Letter of Credit Provider shall
forthwith transfer this Series [TBD] Letter of Credit to the transferee and
endorse this Series [TBD] Letter of Credit in favor of the transferee.
 
This Series [TBD] Letter of Credit sets forth in full the undertaking of the
Series [TBD] Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates and the
drafts referred to herein; and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except for
such certificates and such drafts and the ISP98 (defined below).
 
This Series [TBD] Letter of Credit is subject to the International Standby
Practice, ICC Publication No. 590 (the “ISP98”), and, as to matters not covered
by the ISP98, shall be governed by the laws of the State of New York, including
the Uniform Commercial Code as in effect in the State of New York.
 
Communications with respect to this Series [TBD] Letter of Credit shall be in
writing and shall be addressed to the Series [TBD] Letter of Credit Provider at
the Series [TBD] Letter of Credit Provider’s Office, specifically referring to
the number of this Series [TBD] Letter of Credit.
 
 
 
Very truly yours,

 
 
 
BANK OF AMERICA, N.A., as the Series [TBD]
     Letter of Credit Provider

 
 
 
By:____________________________________

 
Name:

 
Title:

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
CERTIFICATE OF CREDIT DEMAND
 
Bank of America, N.A.
[ADDRESS]
Telecopier:  [__]
Attention:  [__]


Certificate of Credit Demand under the Irrevocable Letter of Credit No. [__]
(the “Series [TBD] Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of
[TBD], 201_, issued by Bank of America, N.A., as the Series [TBD] Letter of
Credit Provider, in favor of Deutsche Bank Trust Company Americas, as the
Trustee.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series [TBD] Letter of Credit Provider as follows:
 
1.  Deutsche Bank Trust Company Americas is the Trustee under the Series [TBD]
Supplement referred to in the Series [TBD] Letter of Credit.
 
2.  As of the date of this certificate, there exist [Series [TBD] Lease Payment
Losses (as such term is defined in the Series [TBD] Supplement referred to in
the Series [TBD] Letter of Credit) allocated to making a drawing under the
Series [TBD] Letter of Credit pursuant to Sections 4.7(a)(iii)(A), (b)(iii)(A)
or (c)(iii)(A) of such Series [TBD] Supplement]2 [an amount due and payable by
Dollar Thrifty Automotive Group, Inc., a Delaware corporation (“DTAG”), under
the Demand Note (the “Demand Note”) issued by DTAG to Rental Car Finance Corp.
pursuant to Section 4.15(a) of the Series [TBD] Supplement has not been
deposited into the Series [TBD] Collection Account (as defined in the Series
[TBD] Supplement referred to in the Series [TBD] Letter of Credit)]3 in the
amount of $___________.
 
3.  The Trustee is making a drawing under the Series [TBD] Letter of Credit [as
required by Section 4.14(b) of the Series [TBD] Supplement for an amount equal
to $___________, which amount is equal to the lesser of (i) the Series [TBD]
Lease Payment Losses (as defined in the Series [TBD] Supplement) allocated to
making a drawing under the Series [TBD] Letter of Credit pursuant to Sections
4.7(a)(iii)(A), 4.7(b)(iii)(A) or 4.7(c)(iii)(A), as applicable, of the Series
[TBD] Supplement, and (ii) the Available Draw Amount (as defined in the Series
[TBD] Supplement) on the date of this certificate]4 [as required by Section
4.15(b) of the Series [TBD] Supplement for an amount equal to $_________, which
amount is equal to the lesser of (i) (A) that portion of the amount demanded
under the Demand Note (as defined in the Series [TBD] Supplement) as specified
in Section 4.15(a) of the Series [TBD] Supplement that has not been deposited
into the Series [TBD] Collection Account (as defined in the Series [TBD]
Supplement) as of [TBD] (New York City time) on the date of this certificate, in
the case where this certificate is being provided pursuant to [Section 4.15(b)]
of the Series [TBD] Supplement as a result of the circumstance described in
[Section 4.15(b)(x)] of the Series [TBD] Supplement, (B) the amount of the
stayed demand for payment in the case where this certificate is being provided
pursuant to [Section 4.15(b)] of the Series [TBD] Supplement as a result of the
circumstance described in [Section 4.15(b)(y)] of the Series [TBD] Supplement or
(C) the amount avoided and recovered in the case where this certificate is being
provided pursuant to [Section 4.15(b)] of the Series
 
___________________________
 
2Include this text if Credit Demand is pursuant to [Section 4.14(b)] of the
Series [TBD] Supplement.
 
3Include this text if Credit Demand is pursuant to [Section 4.15(b)] of the
Series [TBD] Supplement.
 
4Include this text if Credit Demand is pursuant to [Section 4.14(b)] of the
Series [TBD] Supplement.
 
 
 

--------------------------------------------------------------------------------

 
 
[TBD] Supplement as a result of the circumstance described in [Section
4.15(b)(z)] of the Series [TBD] Supplement and (ii) Available Draw Amount (as
defined in the Series [TBD] Supplement)]5 (the “Series [TBD] LOC Credit
Disbursement”).  The Series [TBD] LOC Credit Disbursement does not exceed the
amount that is available to be drawn by the Trustee under the Series [TBD]
Letter of Credit on the date of this certificate.
 
4.  The amount of the draft shall be delivered pursuant to the following
instructions:
 
[insert payment instructions (including payment date) for wire to Deutsche Bank
Trust Company Americas, as Trustee].
 
5.  The Trustee acknowledges that, pursuant to the terms of the Series [TBD]
Letter of Credit, upon the Series [TBD] Letter of Credit Provider honoring the
draft accompanying this certificate, the Series [TBD] Letter of Credit Amount
shall be automatically decreased by an amount equal to such draft.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this _____ day of ____________, ___.
 
 
 
DEUTSCHE BANK TRUST COMPANY
     AMERICAS, as Trustee

 
 
By:____________________________________

 
Name:

 
Title:





 
By:____________________________________

 
Name:

 
Title:


 
 
___________________________
 
5Include this text if Credit Demand is pursuant to Section [4.15(b)] of the
Series [TBD] Supplement.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX B


 
CERTIFICATE OF TERMINATION DEMAND
 
Bank of America, N.A.
[ADDRESS]
Telecopier:  [__]
Attention:  [__]
 
Certificate of Termination Demand under the Irrevocable Letter of Credit
No.  [__] (the “Series [TBD] Letter of Credit”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated as of
[TBD], 201_, issued by Bank of America, N.A., as the Series [TBD] Letter of
Credit Provider, in favor of Deutsche Bank Trust Company Americas, as the
Trustee.
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series [TBD] Letter of Credit Provider as follows:
 
1.  Deutsche Bank Trust Company Americas is the Trustee under the Series [TBD]
Supplement referred to in the Series [TBD] Letter of Credit.
 
2.           Pursuant to Section 4.16 of the Series [TBD] Supplement, the
Trustee, in its capacity as such, is making a drawing in the amount (the
“Termination Demand Amount”) equal to the lesser of (A) the Series [TBD]
Invested Amount (as defined in the Series [TBD] Supplement) as of the date of
this certificate and (B) the Series [TBD] Letter of Credit Amount as in effect
on the date of this certificate.
 
3.  The amount of the draft accompanying this certificate is $_________ which is
equal to the Termination Demand Amount as of the date hereof.  The Termination
Demand Amount does not exceed the amount that is available to be drawn by the
Trustee under the Series [TBD] Letter of Credit on the date of this certificate.
 
4.  The amount of the draft shall be delivered pursuant to the following
instructions:
 
[insert payment instructions (including payment date) for wire to Deutsche Bank
Trust Company Americas, as Trustee]
 
5.  The Trustee acknowledges that, pursuant to the terms of the Series [TBD]
Letter of Credit, upon the Series [TBD] Letter of Credit Provider honoring the
draft accompanying this certificate, the Series [TBD] Letter of Credit Amount
shall automatically be reduced to zero and the Series [TBD] Letter of Credit
shall terminate and be immediately returned to the Series [TBD] Letter of Credit
Provider.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this _____ day of _______________, ____.
 
 
 
DEUTSCHE BANK TRUST COMPANY
     AMERICAS, as Trustee

 
 
 
By:____________________________________

 
Name:

 
Title:

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

ANNEX C
 
CERTIFICATE OF REINSTATEMENT OF
SERIES [TBD] LETTER OF CREDIT AMOUNT
Bank of America, N.A.
[ADDRESS]
Telecopier:  [__]


Attention:  [__]


Certificate of Reinstatement of Series [TBD] Letter of Credit Amount under the
Irrevocable Letter of Credit No. [__] (the “Series [TBD] Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), dated as of [TBD], 201_, issued by Bank of America, N.A., as
the Series [TBD] Letter of Credit Provider, in favor of Deutsche Bank Trust
Company Americas, as the Trustee.
 
The undersigned, a duly authorized officer of Dollar Thrifty Automotive Group,
Inc., hereby certifies to the Series [TBD] Letter of Credit Provider as follows:
 
1.  As of the date of this certificate, the Series [TBD] Letter of Credit
Provider has been reimbursed in full by [                     ] in the amount of
$ [                     ] in respect of the Credit Demand made on
______________.
 
2.  As of the date of this certificate, no Event of Bankruptcy with respect to
Dollar Thrifty Automotive Group, Inc. (“DTAG”), DTG Operations, Inc. (“DTG
Operations”), or any other Lessee has occurred and is continuing. “Event of
Bankruptcy”, with respect to DTAG, DTG Operations, or any other Lessee, means
(a) a case or other proceeding shall be commenced, without the application or
consent of such person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such person or all or any
substantial part of its assets, or any similar action with respect to such
person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and any such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such person shall be entered in an
involuntary case under The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et. seq., (the “Bankruptcy
Code”) or any other similar law now or hereafter in effect; or (b) such person
shall commence a voluntary case or other proceeding under the Bankruptcy Code or
any applicable insolvency, reorganization, debt arrangement, dissolution or
other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or (c) a corporation or similar entity or its
board of directors shall vote to implement any of the actions set forth in the
preceding clause (b).
 
3.  Accordingly, pursuant to the terms and conditions of the Series [TBD] Letter
of Credit, the Series [TBD] Letter of Credit Amount is hereby reinstated in the
amount of $[                    ] so that the Series [TBD] Letter of Credit
Amount after taking into account such reinstatement is in an amount equal to
$[                    ].
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Dollar Thrifty Automotive Group, Inc. has executed and
delivered this certificate on this ____ day of __________, ____.
 
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP,
     INC.

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

ANNEX D
 
NOTICE OF REDUCTION OF SERIES [TBD] LETTER OF CREDIT AMOUNT
 
Bank of America, N.A.
[ADDRESS]
Telecopier:  [__]
 
Attention:  [__]
 
Notice of Reduction of Series [TBD] Letter of Credit Amount under the
Irrevocable Letter of Credit No. [__] (the “Series [TBD] Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), dated as of [TBD], 201_, issued by Bank of America, N.A., as
the Series [TBD] Letter of Credit Provider, in favor of Deutsche Bank Trust
Company Americas, as the Trustee.
 
The undersigned, a duly authorized officer of the Trustee, hereby notifies the
Series [TBD] Letter of Credit Provider as follows:
 
1.  The Trustee has received a notice pursuant to the Enhancement Letter of
Credit Application and Agreement authorizing it to request a reduction of the
Series [TBD] Letter of Credit Amount to $___________ and is delivering this
notice in accordance with the terms of the Enhancement Letter of Credit
Application and Agreement.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of _____________, ____.
 
 
 
DEUTSCHE BANK TRUST COMPANY
     AMERICAS, as Trustee

 
 
 
By:____________________________________

 
Name:

 
Title:

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

ANNEX E
 
NOTICE OF INCREASE OF SERIES [TBD] LETTER OF CREDIT AMOUNT
 
Deutsche Bank Trust Company Americas, as Trustee
60 Wall Street
New York, New York 10005
Telecopier:  (212) 553-2462


Attention:  Corporate Trust Division
 
Notice of Increase of Series [TBD] Letter of Credit Amount under the Irrevocable
Letter of Credit No. [__] (the “Series [TBD] Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of [TBD], 201_, issued by Bank of America, N.A., as the
Series [TBD] Letter of Credit Provider, in favor of Deutsche Bank Trust Company
Americas, as the Trustee.
 
The undersigned, duly authorized officers of the Series [TBD] Letter of Credit
Provider, hereby notify the Trustee as follows:
 
1.  The Series [TBD] Letter of Credit Provider has received a request from DTG
Operations, Inc. to increase the Series [TBD] Letter of Credit Amount by
$________, and the Series [TBD] Letter of Credit Provider is permitted to
increase the Series [TBD] Letter of Credit Amount by such amount.
 
2.  The aggregate maximum amount of the Series [TBD] Letter of Credit is
increased to $________from $________ pursuant to and in accordance with the
terms and provisions of the Series [TBD] Letter of Credit.
 
IN WITNESS WHEREOF, the Series [TBD] Letter of Credit Provider has executed and
delivered this certificate on this ____ day of __________, _____.
 
 
 
BANK OF AMERICA, N.A., as the Series [TBD]
     Letter of Credit Provider

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

ANNEX F
 
INSTRUCTION TO TRANSFER
 
Bank of America, N.A.
[ADDRESS]
Telecopier:  [__]
 
Attention:  [__]
 
Re:  Irrevocable Letter of Credit No. [__]
 
Ladies and Gentlemen:
 
For value received, the undersigned beneficiary hereby irrevocably transfers to:
 
_________________
 
[Name of Transferee]
 
_______________
 
[Address]
 
all rights of the undersigned beneficiary to draw under the above-captioned
letter of credit (the “Series [TBD] Letter of Credit”) issued by the Series
[TBD] Letter of Credit Provider named therein in favor of the undersigned.  We
certify that the transferee has succeeded the undersigned as Trustee under the
Series [TBD] Supplement (as defined in the Series [TBD] Letter of Credit).
 
By this transfer, all rights of the undersigned beneficiary in the Series [TBD]
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series [TBD] Letter of Credit
pertaining to transfers.
 
The Series [TBD] Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series [TBD]
Letter of Credit Provider transfer the Series [TBD] Letter of Credit to our
transferee and that the Series [TBD] Letter of Credit Provider endorse the
Series [TBD] Letter of Credit returned herewith in favor of the transferee.
 
 
 
Very truly yours,

 
 
 
DEUTSCHE BANK TRUST COMPANY
     AMERICAS, as Trustee

 
 
 
By:____________________________________

 
Name:

 
Title:

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
to
THE ENHANCEMENT LETTER OF CREDIT
APPLICATION AND AGREEMENT
 
FORM OF AFFILIATE JOINDER IN ENHANCEMENT LETTER OF
 
CREDIT APPLICATION AND AGREEMENT
 
THIS AFFILIATE JOINDER IN ENHANCEMENT LETTER OF CREDIT APPLICATION AND AGREEMENT
(this “Joinder”) is executed as of _____________ ____, _____, by
_______________, a ____________________________________ (“Joining Party”), and
delivered to each of Bank of America, N.A., as the Series [TBD] Letter of Credit
Provider (in such capacity, the “Series [TBD] Letter of Credit Provider”) and
Deutsche Bank Trust Company Americas, as the Trustee (in such capacity, the
“Trustee”), pursuant to that certain Enhancement Letter of Credit Application
and Agreement, dated as of [TBD], 201_ (as amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the terms
thereof, the “Enhancement Letter of Credit Application and Agreement”), among
the Series [TBD] Letter of Credit Provider, DTG Operations, Inc., any Permitted
Lessees from time to time becoming Lessees thereunder, Rental Car Finance Corp.
and Dollar Thrifty Automotive Group, Inc.  Capitalized terms used herein but not
defined herein shall have the meanings provided for in the Enhancement Letter of
Credit Application and Agreement.
 
RECITALS:
 
WHEREAS, the Joining Party is a Permitted Lessee; and
 
WHEREAS, the Joining Party desires to become a “Lessee” under and pursuant to
Section 4.17 of the Enhancement Letter of Credit Application and Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Joining Party, the Joining Party agrees
as follows:
 
A G R E E M E N T :
 
1.  The Joining Party hereby represents and warrants to and in favor of the
Series [TBD] Letter of Credit Provider and the Trustee that (i) the Joining
Party is a Permitted Lessee, (ii) all of the conditions required to be satisfied
pursuant to Section 4.17 of the Enhancement Letter of Credit Application and
Agreement in respect of the Joining Party becoming a Lessee thereunder have been
satisfied and (iii) all of the representations and warranties contained in
Section 3.1 of the Enhancement Letter of Credit Application and Agreement with
respect to the Lessees are true and correct as applied to the Joining Party as
of the date hereof.
 
2.  The Joining Party hereby agrees to assume all of the obligations of a
“Lessee” under the Enhancement Letter of Credit Application and Agreement and
agrees to be bound by all of the terms, covenants and conditions therein.
 
3.  By its execution and delivery of this Joinder, the Joining Party hereby
becomes a Lessee for all purposes under the Enhancement Letter of Credit
Application and Agreement.  By its execution and delivery of this Joinder, DTAG
acknowledges that the Joining Party is a Lessee for all purposes under the
Enhancement Letter of Credit Application and Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the day and year first above written.
 
 
 
[Name of Joining Party]

 
 
 
By:____________________________________

 
Name:

 
Title:

 
 
 
Accepted and Acknowledged by:

 
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP,
     INC.

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
to
THE ENHANCEMENT LETTER OF CREDIT
APPLICATION AND AGREEMENT
 
REQUEST FOR REDUCTION OF
 
SERIES [TBD] LETTER OF CREDIT AMOUNT
 
Deutsche Bank Trust Company Americas, as Trustee
60 Wall Street
New York, New York 10005
Telecopier:  (212) 553-2462
 
Attention:  Corporate Trust Division
 
Request for Reduction of Series [TBD] Letter of Credit Amount under the
Enhancement Letter of Credit Application and Agreement, dated as of [TBD], 201_
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof as of the date hereof, the “Enhancement Letter of Credit
Application and Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among DTG Operations, Inc., those
additional Permitted Lessees from time to time becoming parties thereto, Rental
Car Finance Corp., Dollar Thrifty Automotive Group, Inc. and Bank of America,
N.A., as the Series [TBD] Letter of Credit Provider.
 
The undersigned, a duly authorized officer of Dollar Thrifty Automotive Group,
Inc., individually and on behalf of the Lessees, hereby certifies to Deutsche
Bank Trust Company Americas in its capacity as the Trustee under the Series
[TBD] Supplement referred to in the Enhancement Letter of Credit Application and
Agreement (the “Trustee”) as follows:
 
1.  The Series [TBD] Letter of Credit Amount as of the date of this request
prior to giving effect to the reduction of the Series [TBD] Letter of Credit
Amount requested in paragraph 2 of this request is $__________.
 
2.  The Trustee is hereby requested pursuant to Section 2.1 (a) of the
Enhancement Letter of Credit Application and Agreement to execute and deliver to
the Series [TBD] Letter of Credit Provider a Notice of Reduction of Series [TBD]
Letter of Credit Amount substantially in the form of Annex D to the Series [TBD]
Letter of Credit (the “Notice of Reduction”) for a reduction in the Series [TBD]
Letter of Credit Amount by an amount equal to $___________.  The Trustee is
requested to execute and deliver the Notice of Reduction promptly following its
receipt of this request, and in no event more than two (2) Business Days
following the date of its receipt of this request (as required pursuant to
Section 2.1(a) of the Enhancement Letter of Credit Application and Agreement),
and to provide for the reduction pursuant to the Notice of Reduction to be as of
________, ________.  The undersigned understands that the Trustee will be
relying on the contents hereof.  The undersigned further understands that the
Trustee shall not be liable to the undersigned for any failure to transmit (or
any delay in transmitting) the Notice of Reduction (including any fees and
expenses attributable to the Series [TBD] Letter of Credit Amount not being
reduced in accordance with this paragraph) to the extent such failure (or delay)
does not result from the gross negligence or willful misconduct of the Trustee.
 
3.  To the best of the knowledge of the undersigned, (i) the Series [TBD] Letter
of Credit Amount will be $____________, (ii) the Series [TBD] Available
Subordinated Amount will be $____________, (iii) the Series [TBD] Cash Liquidity
Amount will be $____________ and (iv) the Enhancement Amount will be
$____________, in each case as of the date of the reduction requested in
paragraph 2 of this request.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  The Series [TBD] Letter of Credit Amount after giving effect to the
reduction requested in paragraph 2 of this request will not cause (i) the Series
[TBD] Letter of Credit Amount to be less than the Series [TBD] Minimum Letter of
Credit Amount, (ii) the Series [TBD] Available Subordinated Amount to be less
than the Series [TBD] Minimum Subordinated Amount, (iii) the Series [TBD]
Enhancement Amount to be less than the Series [TBD] Minimum Enhancement Amount,
or (iv) the Series [TBD] Liquidity Amount to be less than the Series [TBD]
Minimum Liquidity Amount, in each case as of the date the reduction requested in
paragraph 2 of this request.
 
5.  The undersigned acknowledges and agrees that the execution and delivery of
this request by the undersigned constitutes a representation and warranty by the
undersigned to each of the Series [TBD] Letter of Credit Provider and the
Trustee that, as of the date on which the Series [TBD] Letter of Credit Amount
is reduced by the amount set forth in paragraph 2 of this request, each of the
statements set forth in this request is true and correct to the best of the
knowledge of the undersigned.
 
6.  The undersigned agrees that if on or prior to the date as of which the
Series [TBD] Letter of Credit Amount is reduced by the amount set forth in
paragraph 2 of this request the undersigned obtains knowledge that any of the
statements set forth in this request is not true and correct or will not be true
and correct after giving effect to such reduction, the undersigned shall
immediately so notify each of the Series [TBD] Letter of Credit Provider and the
Trustee by telephone and in writing by telefacsimile in the manner provided in
Section 4.4 of the Enhancement Letter of Credit Application and Agreement and
the request set forth herein to reduce the Series [TBD] Letter of Credit Amount
shall be deemed canceled upon receipt by each of the Series [TBD] Letter of
Credit Provider and the Trustee of such notice in writing.
 
IN WITNESS WHEREOF, Dollar Thrifty Automotive Group, Inc., individually and on
behalf of the Lessees, has executed and delivered this request on this ____ day
of __________, ____.
 
 
 
DOLLAR THRIFTY AUTOMOTIVE GROUP,
     INC.

 
 
 
By:____________________________________

 
Name:

 
Title:

 

 
 

--------------------------------------------------------------------------------

 

